Exhibit 10.1

 

EXECUTION VERSION

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of January 1, 2013, by
and among WU/LIGHTHOUSE PORTFOLIO, LLC, a Delaware limited liability company
(“Portfolio”), GTJ REIT, INC., a Maryland corporation (“GTJ”), GTJ GP, LLC, a
Maryland limited liability company (the “GP”), GTJ REALTY, LP, a Delaware
limited partnership (the “UPREIT”), Jeffrey Wu, Paul Cooper, Louis Sheinker,
Jerome Cooper, Jeffrey Ravetz and Sarah Ravetz.

 

WHEREAS, Portfolio is the owner of 100% of the outstanding membership interests
of the entities identified on Exhibit A annexed hereto (the “Portfolio POEs”),
which Portfolio POEs own the real property and improvements (the “Portfolio
Properties”) more particularly identified on Exhibit A, subject to the mortgage
loans also identified on Exhibit A (the “Existing Portfolio Mortgage
Indebtedness”); and

 

WHEREAS, the GP is the general partner of the UPREIT and GTJ is presently the
owner of 100% of the outstanding membership interests of the GP and 100% of the
outstanding limited partnership interests of the UPREIT; and

 

WHEREAS, GTJ has previously contributed to the UPREIT (the “GTJ Contribution”)
100% of the outstanding membership interests of the entities identified on
Exhibit B annexed hereto (the “GTJ POEs”), which GTJ POEs own the real property
and improvements (the “GTJ Properties”) more particularly identified on
Exhibit B, subject to the mortgage loans also identified on Exhibit B (the
“Existing GTJ Mortgage Indebtedness”);

 

WHEREAS, Portfolio wishes to make a capital contribution to the UPREIT, a
wholly-owned subsidiary of GTJ by contributing to the UPREIT 100% of its
outstanding membership interests in the Portfolio POEs (the “Portfolio
Contribution”) in exchange for a 33.29% limited partnership interest in the
UPREIT such that immediately following the Portfolio Contribution GTJ shall own
a 65.71% limited partnership interest in the UPREIT (the “GTJ Interest”),  GP
shall own a 1% general partnership interest in the UPREIT and Portfolio (or at
Portfolio’s direction, its beneficial owners, the “Portfolio Members”) shall own
collectively a 33.29% limited partnership interest in the UPREIT (the “Portfolio
Interest”);

 

WHEREAS, the Portfolio Contribution is subject to Portfolio obtaining the
approval (the “Portfolio Lender Approval”) of the holders of the Existing
Portfolio Mortgage Indebtedness and the GTJ Contribution is subject to GTJ
obtaining any required approval (the “GTJ Lender Approval”) of the holder of the
Existing GTJ Mortgage Indebtedness; and

 

--------------------------------------------------------------------------------


 

WHEREAS, upon the making of the Portfolio Contribution, the GP, GTJ and
Portfolio (or the Portfolio Members) shall enter into amended and restated
agreement of limited partnership dated of even date herewith and annexed hereto
as Exhibit C.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

 

ARTICLE I
THE CONTRIBUTION; ISSUANCE OF THE INTEREST

 

SECTION 1.1               The Portfolio Interest.

 

(a)           Subject to the terms and conditions set forth herein, Portfolio
agrees to make the Portfolio Contribution to the UPREIT at the Closing (as
defined below) in exchange for the Portfolio Interest.  The parties agree that
the Portfolio Contribution is valued at $75,089,000 (subject to adjustment
pursuant to Section 5.4).  Notwithstanding the foregoing, in exchange for the
Portfolio Contribution, Portfolio shall direct the UPREIT to issue the Portfolio
Interest directly to the Portfolio Members in accordance with their respective
membership interests in Portfolio.

 

(b)           In accordance with the terms set forth herein, Portfolio is
contributing 100% of the membership interests of Portfolio POEs, in exchange for
a 33.29% limited partnership interest in the UPREIT.  The contribution is
intended to result in the tax-free formation of a partnership under Section 721
of the Internal Revenue Code, as outlined in Revenue Ruling 99-5, 1999-1 CB 434,
January 15, 1999.  Section 721(a) of the Internal Revenue Code generally
provides that no gain or loss shall be recognized to a partnership or to any of
its partners in the case of a contribution of property to the partnership in
exchange for an interest in the partnership.

 

SECTION 1.2               The GTJ Interest.

 

(a)           The parties agree that the GTJ Contribution is valued at
$150,471,000.

 

(b)           Prior to this Agreement, GTJ contributed 100% of the outstanding
membership interests of the GTJ POEs to UPREIT, in exchange for a 1% general
partnership interest to GP and a 99% limited partnership interest to GTJ in the
UPREIT.  The contribution is intended to result in the tax-free formation of a
partnership under Section 721 of the Internal Revenue Code, as outlined in
Revenue Ruling 99-5, 1999-1 CB 434, January 15, 1999.  Section 721(a) of the
Internal Revenue Code generally provides that no gain or loss shall be
recognized to a partnership or to any of its partners in the case of a
contribution of property to the partnership in exchange for an interest in the
partnership.

 

SECTION 1.3               Closing.  The closing shall take place at the offices
of Ruskin Moscou Faltischek, P.C., 1425 RXR Plaza, East Tower, 15th Floor,
Uniondale, New York at 10 a.m. New York time on or about January 11, 2012, or at
such other location, on such other date, and/or at

 

2

--------------------------------------------------------------------------------


 

such other time as may be agreed upon by Portfolio and GTJ (such closing being
called the “Closing” and such date being called the “Closing Date”).  At the
Closing, Portfolio (or the Portfolio Members), GP and GTJ shall enter into an
amended and restated agreement of limited partnership (the “UPREIT LPA”) in the
form annexed hereto as Exhibit C.

 

SECTION 1.4               Closing Deliveries by Portfolio.  At the Closing,
Portfolio shall deliver or cause to be delivered to GTJ and the UPREIT:

 

(a)           the UPREIT LPA together with the Registration Rights Agreement
annexed thereto, duly executed by Portfolio;

 

(b)           Assignment of Portfolio Interest Agreement in the form annexed
hereto as Exhibit D duly executed by Portfolio;

 

(c)           the Portfolio Lender Approval Documents in the form annexed hereto
as Exhibit E duly executed by all parties thereto;

 

(d)           a Termination of Management Agreement annexed hereto as Exhibit G,
duly executed by Portfolio, Lighthouse Real Estate Management LLC and Green
Holland Management, LLC; and

 

(e)           an opinion of Portfolio’s counsel as to due formation, authority
and execution of Portfolio and the Portfolio POEs in the form annexed hereto as
Exhibit H-1;

 

(f)            title insurance or a title endorsement, including without
limitation surveys and searches, sufficient to confirm the existing title
insurance coverage afforded to the GTJ POEs and the Portfolio POEs, which shall
in all respects be acceptable to GTJ;

 

(g)           evidence of compliance by each of the Portfolio POEs with respect
to the Connecticut Transfer Act with respect to the contribution of the
Portfolio Properties located in Connecticut, and the NJ ISDA with respect to the
Portfolio Properties located in New Jersey (collectively, the “Transfer Act
Requirements”), including Portfolio’s approval, of the deposit of any funds to
be escrowed as required by the applicable agencies of Connecticut and New Jersey
in order to obtain such compliance;

 

(h)           the Tax Protection Agreement annexed hereto as Exhibit F (the “Tax
Agreement”) duly executed by Portfolio;

 

(i)            such transfer tax forms/affidavits as may be required by any
governmental authority having jurisdiction over the Portfolio Properties; and

 

(j)            the certificates and other documents required to be delivered
pursuant to Section 4.2;

 

(j)            employment agreements for each of Paul Cooper and Louis Sheinker
(the “Employment Agreements”) substantially in the forms previously agreed to
and duly executed by Paul Cooper and Louis Sheinker, respectively.

 

3

--------------------------------------------------------------------------------


 

SECTION 1.5               Closing Deliveries by GTJ.  At the Closing, GTJ shall
deliver or cause to be delivered to Portfolio, the items listed in (a) through
(i) below:

 

(a)           the UPREIT LPA together with the Registration Rights Agreement
annexed thereto duly executed by Portfolio;

 

(b)           Assignment and Assumption of GTJ Interest Agreement in the form
annexed hereto as Exhibit D-1 , duly executed by GTJ, if the membership
interests in the GTJ POEs have not been previously assigned to the UPREIT;

 

(c)           the GTJ Lender Approval Documents in the form annexed hereto as
Exhibit E-1 and duly executed by all parties thereto;

 

(d)           the Management Agreement in the form annexed hereto as
Exhibit G-1, duly executed by GTJ Management, LLC, a taxable REIT subsidiary of
GTJ;

 

(e)           an opinion of counsel as to the due formation, authority and
execution of GTJ and the GTJ POEs in the form annexed hereto as Exhibit H-2;

 

(f)            title insurance or a title endorsement, including without
limitation surveys and searches, sufficient to confirm the existing title
insurance coverage afforded to the GTJ POEs and the Portfolio POEs;

 

(g)           evidence of GTJ’s compliance with respect to the Connecticut
Transfer Act with respect to any of the GTJ Properties located in Connecticut,
including GTJ’s approval of the deposit of any funds to be escrowed as required
by the applicable agencies of Connecticut in order to obtain such compliance;

 

(h)           such transfer tax forms/affidavits as may be required by any
governmental authority having jurisdiction over the Portfolio Properties, duly
executed by Portfolio and the UPREIT;

 

(i)            the Tax Protection Agreement duly executed by GTJ;

 

(j)            the certificates and other documents required to be delivered
pursuant to Section 4.02; and

 

(k)           the SunAmerica Reserves (as hereinafter defined) provided that the
UPREIT obtains the full benefit of the SunAmerica Reserves.

 

(k)           the Employment Agreements, duly executed by GTJ.

 

SECTION 1.6               Closing Deliveries by the UPREIT.  At the Closing, the
UPREIT shall deliver or cause to be delivered to GTJ and Portfolio:

 

(a)           the UPREIT LPA together with the Registration Rights Agreement,
duly executed by the UPREIT; and

 

4

--------------------------------------------------------------------------------


 

(b)           the Management Agreements in the form annexed hereto as
Exhibit G-1, duly executed by the UPREIT; and

 

(c)           the certificates and other documents required to be delivered
pursuant to Section 4.3.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF PORTFOLIO

 

Portfolio represents and warrants to GTJ as follows:

 

SECTION 2.1               Organization, Qualifications and Power.  Portfolio and
each of the Portfolio POEs is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly licensed and qualified to transact business in the manner that its
business is currently being conducted.  Each of the Portfolio POEs has the power
and authority to own, lease, operate and hold its respective Portfolio
Properties and to carry on its business as currently conducted.  Portfolio and
each of the Portfolio POEs is in good standing under the laws of each
jurisdiction wherein the nature of its respective business or its respective
ownership of property requires it to be so qualified.

 

SECTION 2.2               Equity Interests.  Portfolio is the record and
beneficial owner of 100% of the outstanding membership interests in the
Portfolio POEs free and clear of all Encumbrances (as defined in Section 2.3). 
Except for its ownership interest in the Portfolio POEs, Portfolio (a) does not
own of record or beneficially, directly or indirectly, (i) any shares of capital
stock or equity securities or securities convertible into capital stock or
equity securities of any other corporation or business entity, and (ii) any
participating interest in any partnership or joint venture or (b) does not
control, directly or indirectly, any other entity.  There are no options,
warrants, rights (including conversion of preemptive rights), written or verbal
agreements or side letters for the purchase or acquisition from or sale or
disposition by Portfolio or any Portfolio POE of any of its membership interest
except as set forth in Schedule 2.2 annexed hereto.  Other than the Existing
Portfolio Mortgage Indebtedness, neither Portfolio or the Portfolio POEs is a
party or subject to any agreement or understanding, and, to Portfolio’s or any
Portfolio POE’s knowledge, there is no agreement or understanding between any
persons and/or entities, which affects or relates to the voting or giving of
written consents with respect to any security or by any director of Portfolio or
any Portfolio POE.  Each of the Portfolio POEs is a “bankruptcy remote” entity,
as such term is commonly used in the CMBS industry.

 

SECTION 2.3               Authorization of Agreements, Conflicts, Etc.  The
execution and delivery by Portfolio of this Agreement and the performance by
Portfolio of its obligations hereunder and thereunder (including the making of
the Portfolio Contribution) have been duly authorized by all requisite legal and
governmental action and will not contravene, conflict with, violate or cause a
default under any provision of any law, Portfolio’s or the Portfolio POE’s
articles of organization or limited liability company agreement, or subject to
the Portfolio Lender Approval, any provision of any loan agreement, contract
(including the Portfolio Contracts (as defined below)) or other instrument to
which Portfolio, any of the Portfolio POEs or any of their respective properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice

 

5

--------------------------------------------------------------------------------


 

or lapse of time or both) a default under any such agreement, contract or other
instrument, or result in the creation or imposition of any lien, charge,
restriction, claim or encumbrance of any nature (collectively, “Encumbrances”)
whatsoever upon any of the properties or assets of Portfolio or any of the
Portfolio POEs.

 

SECTION 2.4               Enforceability.  This Agreement has been duly executed
and delivered by Portfolio and constitutes the legal, valid and binding
obligation of Portfolio, enforceable against Portfolio in accordance with its
terms.

 

SECTION 2.5               Portfolio Financial Statements.

 

(a)           Portfolio has furnished to GTJ drafts of the unaudited financial
statements of Portfolio and the Portfolio POE’s as of June 30, 2012 on a
consolidated basis, (the “Portfolio Financial Statements”).  All of the
Portfolio Financial Statements (including any related notes) (i) have been
prepared in accordance with generally accepted accounting principles, (“GAAP”)
consistently applied; (ii) have been prepared from and in accordance with the
books and records of each of the Portfolio POEs and (iii) fairly and accurately
present the consolidated financial position of Portfolio and the Portfolio POEs
as of such date.  All material liabilities of Portfolio and the Portfolio POEs
or any of their respective assets and properties, including accrued salaries and
wages, as of June 30, 2012 are reflected or reserved against on such June 30,
2012 financial statements.

 

(b)           The Net Assets of Portfolio on a consolidated basis on the Closing
Date, taken immediately prior to the Closing, shall be not less than the
aggregate Net Assets of the Portfolio POEs as reflected on the Portfolio
Financial Statements dated as of June 30, 2012.  “Net Assets” means, with
respect to an entity as of a particular date, the total assets of such entity as
of such date less the total liabilities of such entity as of such date,
determined in the same manner as Portfolio determined such items in preparing
the Financial Statements dated as of June 30, 2012.

 

SECTION 2.6               No Undisclosed Liabilities.  Except as set forth in
Schedule 2.6, and except (a) for liabilities and obligations incurred in the
ordinary course of business consistent with past practice after June 30, 2012
which have not resulted in and are not reasonably expected to result in any
material increase in each Portfolio POE’s liabilities from those provided for or
disclosed in the Portfolio Financial Statements and (b) for liabilities and
obligations disclosed, reflected or reserved for in the Portfolio Financial
Statements, since June 30, 2012, none of Portfolio or its Portfolio POEs has
incurred any liability or obligation that would be required to be reflected or
reserved against in a balance sheet of such person prepared in accordance with
GAAP.

 

SECTION 2.7               Absence of Certain Changes.  Except as disclosed in
the Portfolio Financial Statements or as set forth in Schedule 2.7, since
June 30, 2012, each of Portfolio and the Portfolio POEs has conducted its
business only in the ordinary course of business consistent with past practice,
and neither Portfolio nor any of the Property POEs has experienced any material
adverse change in its financial condition.  Since June 30, 2012, none of
Portfolio and the

 

6

--------------------------------------------------------------------------------


 

Portfolio POEs has taken any of the actions or permitted to occur any of the
events specified in this Section 2.7 or committed to do any of the foregoing:

 

(a)           material adverse change in its financial condition;

 

(b)           amendment of the charter, operating agreements or other
organizational documents;

 

(c)           split, combine or reclassify any of its membership interests;

 

(d)           issuance, sale or otherwise disposition of any of its membership
interests, or grant of any options, warrants or other rights to purchase or
obtain (including upon conversion, exchange or exercise) any of its membership
interests;

 

(e)           declaration or payment of any dividends or distributions on or in
respect of any of its membership interests or redemption, purchase or
acquisition of its membership interests;

 

(f)            material change in any method of accounting or accounting
practice of Portfolio or the Portfolio POEs, except as required by GAAP or as
disclosed in the notes to the Financial Statements;

 

(g)           except for the Portfolio Space Leases set forth in Schedule 2.14,
entry into any contract that would constitute a material contract;

 

(h)           incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and liabilities incurred in
the ordinary course of business consistent with past practice;

 

(i)            material damage, destruction or loss (whether or not covered by
insurance) to its property;

 

(j)            any capital investment in, or any loan to, any other person or
entity;

 

(k)           acceleration, termination, material modification to or
cancellation of any material contract (including, but not limited to, any
material contract) to which Portfolio or the Portfolio POEs are a party or by
which they are bound;

 

(l)            any material capital expenditures;

 

(m)          any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its members, managers, officers and employees;

 

(n)           adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy law or consent to the filing of any
bankruptcy petition against it under any similar law; and

 

7

--------------------------------------------------------------------------------


 

(o)           acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or equity of, or by any other manner, any
business or any person or any division thereof.

 

SECTION 2.8               No Default; Compliance with Applicable Laws; Permits.

 

(a)           Except as set forth in Schedule 2.8, neither the Portfolio nor any
of the Portfolio POEs is in default or violation of any term, condition or
provision of (i) its articles of organization, limited liability company
agreement or other governing instrument (ii) any statute, law, rule, regulation,
judgment, decree, order, arbitration award, concession or grant applicable to
Portfolio or the Portfolio POEs (or their assets and properties), including,
without limitation, laws, rules and regulations relating to the environment,
occupational health and safety, employee benefits, wages, workplace safety,
equal employment opportunity and race, religious or sex discrimination and
(iii) the Portfolio Contract.

 

(b)           To Portfolio’s knowledge, Portfolio and the Portfolio POEs have
all licenses, permits, exemptions, consents, waivers, authorizations, rights,
certificates of occupancy, franchises, orders or approvals of, and have made all
required registrations with, any Federal, state, local or foreign government,
court or legislative, executive or regulatory authority of agency (each, a
“Governmental Entity”) that are material to the conduct of the business of, or
the intended use of the Portfolio Properties (collectively the “Portfolio
Permits”), not including, however, the Permits relating to safety matters and
compliance with Environmental Laws (as defined below), which are addressed in
Section 2.13 of this Agreement, and all of the Portfolio Permits are valid and
in full force and effect and will not be invalidated or otherwise affected by
consummation of the transactions contemplated by this Agreement.  To Portfolio’s
knowledge, no violations are or have been recorded in respect of any of the
Portfolio Permits, and to Portfolio’s knowledge, no event has occurred which
would allow revocation or termination or which would result in the impairment of
the rights of the Portfolio POEs with respect to any such Portfolio Permits and
no proceeding is pending or, to Portfolio’s knowledge, threatened, to revoke,
limit or enforce any of the Portfolio Permits.

 

SECTION 2.9               Ownership and Sufficiency of Assets.  Except as set
forth in Schedule 2.9, Portfolio and the Portfolio POEs, own or have the right
to use all tangible assets used regularly in the conduct of business of
Portfolio and the Portfolio POEs as presently conducted, and which are expected
to be used in the future, including, without limitation, all material tangible
assets reflected on the balance sheet, dated as of June 30, 2012, included in
the Portfolio Financial Statements.  Such assets represent all of the material
tangible assets necessary to conduct the business of Portfolio and the Portfolio
POEs as presently conducted and which are expected to be required in the future.

 

SECTION 2.10             Litigation.  Except as set forth in Schedule 2.10,
there is no action, suit, claim, proceeding or investigation pending or, to
Portfolio’s knowledge, threatened against or affecting Portfolio or the
Portfolio POEs or their respective assets and property, at law or in equity, or
before or by any Governmental Entity (each, a “Portfolio Action”) which
individually or in the aggregate could reasonably be expected to have a material
adverse effect on the business, assets or property of Portfolio or the Portfolio
POEs and, to Portfolio’s knowledge,

 

8

--------------------------------------------------------------------------------


 

there is no basis for any of the foregoing.  None of Portfolio or the Portfolio
POEs is in default with respect to any order, writ, injunction or decree known
to or served upon such person of any court or of any Governmental Entity. 
Except as set forth in Schedule 2.10, there is no Portfolio Action by Portfolio
or any of the Portfolio POEs pending or threatened against others.  The
litigation set forth in Schedule 2.10, including costs of defense, will have no
material adverse effect on the business, results of operations, financial
condition or business prospects of Portfolio and the Portfolio POEs, taken as a
whole.

 

SECTION 2.11             Contracts.

 

(a)           Schedule 2.11 sets forth a list of each material contract,
agreement, plan, understanding, commitment or arrangement, written or oral,
including, but not limited to, loan service agreements, to which each of
Portfolio and the Portfolio POEs is a party or by which Portfolio or the
Portfolio POEs or any of their respective assets is bound (collectively, the
“Portfolio Contracts”).

 

(b)           Except as set forth in Schedule 2.11, each of the Portfolio
Contracts is a legal, valid and binding obligation of Portfolio or the
applicable Portfolio POE and is enforceable by and against Portfolio or such
Portfolio POE in accordance with its terms.  Each of Portfolio and the
applicable Portfolio POEs has performed all material obligations required to be
performed by it under the Portfolio Contracts to which it is or was a party, and
is not (with or without the lapse of time or the giving of notice, or both) in
breach or default in any respect thereunder and, to Portfolio’s knowledge, no
other party to any of the Portfolio Contracts is (with or without the lapse of
time or the giving of notice, or both) in breach or default in any respect
thereunder.  Neither Portfolio nor any of the Portfolio POEs has received any
notice of the intention of any party to terminate any Portfolio Contract. 
Complete and correct copies of all Portfolio Contracts have been delivered or
made available to GTJ.

 

SECTION 2.12             Taxes.  Portfolio and each of the Portfolio POEs has
timely filed all Tax Returns required to be filed by it or obtained valid
extensions thereof, true and complete copies of which have been delivered to
GTJ, and Portfolio and each of the Portfolio POEs has paid or accrued all Taxes
(as hereinafter defined) due with respect to such Tax Returns other than such
Taxes as are being contested in good faith by Portfolio or a Portfolio POE, and
Portfolio and the Portfolio POEs as applicable, have paid all other Taxes which
have become due or payable (whether or not shown on any Tax Return), including
Taxes which Portfolio or any of the Portfolio POE is or was obligated to
withhold from amounts owing to employees, creditors and third parties.  All such
filed Tax Returns were correct and complete in all material respects.  All Taxes
with respect to which Portfolio or any of the Portfolio POEs has become
obligated pursuant to elections made by Portfolio or any of the Portfolio POEs
in accordance with generally accepted practice have been paid and adequate
reserves have been established for all Taxes accrued but not yet payable. 
“Taxes” shall mean any and all taxes, charges, fees, levies or other
assessments, including, without limitation, net income, gross receipts, excise,
real or personal property, sales, withholding, social security, occupation, use,
service, service use, value added, license, net worth, payroll, franchise,
transfer, recording, gross income, alternative or add-on minimum, environmental,
goods and services, capital stock, profits, single business, employment,
severance, stamp, unemployment, customs and duties taxes, fees and charges,

 

9

--------------------------------------------------------------------------------


 

imposed by any taxing authority (whether domestic or foreign including, without
limitation, any state, local or foreign government or any subdivision or taxing
agency thereof (including a United States possession)), whether computed on a
separate, consolidated, unitary, combined or any other basis; and such term
shall include any interest, penalties or additional amounts attributable to, or
imposed upon, or with respect to, any such taxes, charges, fees, levies or other
assessments. “Tax Return” shall mean any report, return, document, declaration
or other information or filing required to be supplied to any taxing authority
or jurisdiction (foreign or domestic) with respect to Taxes.

 

SECTION 2.13             Environmental and Safety Matters.

 

(a)           Except as set forth in the reports described in Schedule 2.13 (the
“Schedule 2.13 Reports”), to Portfolio’s knowledge: (i) Portfolio and each of
the Portfolio POEs is and has been in compliance, in all material respects, with
all applicable Environmental Laws (as defined below) and all the Portfolio
Permits, licenses, and authorizations required hereunder for the Portfolio
Properties; and (ii) during the ownership of the Portfolio Properties by the
Portfolio POEs, no material spill, release, disposal, leak, migration, burial,
or placement of any material regulated under Environmental Laws (hereinafter
“Hazardous Materials”) has occurred on, in, from, or at any of the Portfolio
Properties which has resulted in a Liability under Environmental Laws for
Portfolio or any of the Portfolio POEs.  Neither Portfolio nor any of the
Portfolio POEs has received any written notice, order, claim, or other
indication alleging non-compliance with any Environmental Laws.  As used in this
Agreement, “Environmental Laws” shall mean all federal, state, local or foreign
laws, rules, regulations, ordinances or government guidance and policies
relating to the environment and worker health and safety and common law in the
context of the environment, worker health and safety, and human health and
welfare, including the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.

 

(b)           Portfolio has delivered to GTJ or its advisors or consultants,
true, complete, and correct copies of all environmental reports, analyses,
tests, or monitoring performed at the request of Portfolio which pertain to the
Portfolio Properties as of the date of this Agreement.  Except as set forth in
the Schedule 2.13 Reports, to Portfolio’s knowledge, neither Portfolio nor any
of the Portfolio POEs has any Liability resulting from, and there have been no
events which could form the basis for, Liability resulting from transportation,
treatment, disposal, or release of any Hazardous Materials at, to, or from any
location other than the Portfolio Properties and not including migration or
releases of Hazardous Materials in the general vicinity of the Portfolio
Properties.  Except as set forth in the Schedule 21.3 Reports, neither Portfolio
nor any of the Portfolio POEs has received written notice of any past or present
events, conditions, circumstances, activities, practices, incidents, actions, or
plans that have resulted in or threaten to result in any Liability under
Environmental Laws, or otherwise form the basis of any claim, action, suit,
proceeding, hearing, or investigation under, any Environmental Laws. 
“Liability” for purposes of this Section includes any cost, damage, expense,
losses, obligation, responsibility, fines, penalties, judgments, awards,
settlements, response actions and corrective actions, as defined under
Environmental Laws, judicial or administrative orders and judgments, demands of
government agencies, and government agency proceedings any of which relate to
Environmental Laws, human health, safety, and welfare and property damage
(public or private).

 

10

--------------------------------------------------------------------------------


 

SECTION 2.14             Leasing Matters.

 

(a)           There are no leases or other agreements for the use or occupancy
of all or any portion of the Portfolio Properties other than with the tenants
(the “Portfolio Tenants”) set forth on Schedule 2.14 or as indicated in the
Portfolio Tenant Estoppel Certificates, as hereinafter defined (such leases or
occupancy agreements, together with all renewals, replacements and amendments
thereof being herein referred to as the “Portfolio Space Leases”).

 

(b)           Except as otherwise disclosed on Schedule 2.14 or in the Portfolio
Space Leases or any Portfolio Tenant Estoppel Certificates heretofore delivered
to GTJ: (A) all of such Portfolio Space Leases are in full force and effect,
without modification, amendment or extension, and (B) no renewal or extension
options have been granted to the Portfolio Tenants by any of the Portfolio POEs
and no tenants thereunder have any option to purchase the premises demised or
the premises within which such premises are contained; (C) no tenant is entitled
to, and none of the Portfolio POEs has granted, any rental concessions or
abatements for any period subsequent to the Closing Date; (D) there is no action
or proceeding pending against of the Portfolio POEs by any tenant thereunder,
except as set forth on Schedule 2.14; (E) no tenant under the Portfolio Space
Leases is in default in any of its material obligations thereunder and there is
no action or proceeding pending by any of the Portfolio POEs with regard to any
tenant under the Portfolio Space Leases; (F) true and complete copies of all
Portfolio Space Leases and have been delivered to GTJ; (G) each of the Portfolio
POEs, as lessor under the Portfolio Space Leases, has not received any notice
that it is in default of any of its obligations under such Portfolio Space
Leases which has not been cured; (H) none of the Portfolio POEs has received
written notice that any Portfolio Tenant contests its pro rata share of tax
increases or operating expenses as required by its Portfolio Space Lease or that
any Portfolio Tenant contests any rent, escalation or other charges billed to it
or claims that any work required to be performed by the lessor under each of the
Portfolio Space Leases has not been completed; (I) no assignment, pledge or
other encumbrance of any rights or interest of any of the Portfolio POEs under
any Portfolio Space Lease will be in effect on the Closing Date other than
pursuant to the Existing Portfolio Mortgage Indebtedness; (J) none of the
Portfolio POEs has received written notice from any Tenant asserting, any
defense to, offset or claim against, rent or additional rent payable by it under
its Portfolio Space Lease, and no Portfolio Tenant is entitled to any free rent,
abatement or rent concession, except as set forth in the Portfolio Space Leases;
(K) no Portfolio Tenant has prepaid any rents or additional rents for more than
one (1) month in advance; (L) there are no leasing brokerage commissions (or
unpaid installments thereof) now due and payable, with respect to any Portfolio
Space Leases (including renewals, extensions or expansions in connection
therewith) (the “Portfolio Payable Commissions”), (M) Schedule 2.14 sets forth
all arrearages in the payment of Fixed Rent and Overage Rent as of the date set
forth in such schedule (the “Portfolio Arrears Schedule”) and (N) Schedule 2.14
sets forth all tenant improvement work required to be performed by the lessor
under any Portfolio Space Lease or for which the lessor is required under any
Portfolio Space Lease to reimburse any Portfolio Tenant or grant any allowance
in favor of any Portfolio Tenant which has not been completed and/or the costs
of which (the “Portfolio TI Work/Costs”) have not been paid (regardless of
whether such Portfolio Tenant is in default under its Portfolio Space Lease).

 

11

--------------------------------------------------------------------------------


 

(c)           Schedule 2.14 (c) correctly sets forth the security deposits and
letters of credit, if any (the “Portfolio Security Deposits”) required to be
held by each of the Portfolio POEs or Portfolio.  All Portfolio Security
Deposits held in cash are kept in a segregated account, and no claim has been
received for a return of any of the Portfolio Security Deposits.

 

SECTION 2.15             Condemnation.  There are no pending or, to the actual
knowledge of Portfolio, threatened, condemnation or eminent domain proceedings
which would affect title to any of the Portfolio Properties.

 

SECTION 2.16             Union Contracts; Employees.  There are no Union
Agreements to which Portfolio, any of the Portfolio POEs or the Portfolio
Properties is subject. The parties listed on Schedule 2.16 are all of the
employees of Portfolio (the “Portfolio Employees”).  Schedule 2.16 correctly
sets forth the salaries, wages, vacation pay, bonuses and any other fringe
benefits (if any) of such Portfolio Employees and the employees of Nautilus
Management LLC.  There are no employment proceedings or claims, whether
judicial, arbitral, administrative, or otherwise, filed, pending or, to
Portfolio’s knowledge, threatened against Portfolio or any of the Portfolio POEs
by any Portfolio Employee, including, but not limited to, claims with respect to
worker’s compensation, fringe benefits or employment discrimination.  GTJ agrees
to offer employment on an “at will” basis to all current employees of Nautilus
Management LLC (each, a “Nautilus Employee”).  Portfolio covenants and agrees to
indemnify and hold GTJ harmless from and against any amounts owed to, or claims
made by any Portfolio and Nautilus Employee, and from payroll and other
employee-related taxes.

 

SECTION 2.17             Neither Portfolio nor any of the Portfolio POEs is in
default of, or has received notice of any default or breach by any of the
Portfolio POEs under any of the covenants, conditions, restrictions, rights of
way or easements affecting any of the Portfolio Properties.

 

SECTION 2.18             None of the Portfolio POEs has transferred, and has
knowledge that any other person has transferred, any (except as may be otherwise
stated in Section 3.15) rights or development rights relating to any of the
Portfolio Properties.

 

SECTION 2.19             Neither Portfolio nor any of the Portfolio POEs has
received notice of (i) any pending improvement to be made by any Governmental
Entity with respect to any of the Portfolio Properties; or (ii) any defect in
any of the Portfolio Properties which would materially and adversely affect the
insurability or current use of any of the Portfolio Properties (except as may be
otherwise stated in Section 3.15).

 

SECTION 2.20             There are no material agreements, documents or other
instruments evidencing, securing, or otherwise relating to or delivered in
connection with the Existing Portfolio Mortgage Indebtedness, other than the
documents identified on Schedule 2.20 (collectively, the “Portfolio Mortgage
Loan Documents”), true, correct and complete copies of which have been delivered
by Portfolio to GTJ.

 

SECTION 2.21             The Portfolio Mortgage Loan Documents are in full force
and effect. None of the Portfolio POEs has received any notice of acceleration
or default, which

 

12

--------------------------------------------------------------------------------


 

remains uncured, under the Portfolio Mortgage Loan Documents from the Lender or
any successor thereto or servicer, and to the knowledge of Portfolio, no event
has occurred, nor does any circumstance or condition exist, which with the
giving of notice or the expiration of time, or both, which would result in or
could reasonably be expected to result in a default by any of the POEs or the
Lenders under the Portfolio Mortgage Loan Documents.  All of the representations
and warranties contained in the Portfolio Mortgage Loan Documents are true,
complete and correct.  There are no loan service agreements, or any other
similar agreements, with respect to the Portfolio Loan Mortgage Documents.

 

SECTION 2.22             Governmental Approvals.  No registration or filing
with, or consent or approval of or other action by, any Governmental Entity or
instrumentality is or will be necessary for the valid execution, delivery and
performance by Portfolio of this Agreement or the making of the Portfolio
Contribution by Portfolio to the UPREIT.

 

SECTION 2.23             Receivables.  Except as set forth in Schedule 2.23, all
accounts, notes and other receivables and amounts owing to Portfolio (the
“Portfolio Receivables”) represent arm’s length sales in the ordinary course of
business consistent with past practice and are free and clear of all
Encumbrances.  Except as set forth in Schedule 2.23, the Financial Statements as
of June 30, 2012 contain reserves for uncollected Portfolio Receivables in
accordance with GAAP applied on a consistent basis.

 

SECTION 2.24             Brokers.  Except as set forth on Schedule 2.24, none of
Portfolio or any of the Portfolio POEs has any contract, arrangement or
understanding with any broker, finder or similar agent with respect to the
transactions contemplated by this Agreement or any other transaction with
Portfolio involving Portfolio or any of the Portfolio POEs.

 

SECTION 2.25             Securities Law Matters.

 

(a)           Portfolio is an “accredited investor” within the meaning of Rule
501 under the Securities Act of 1933, as amended (the “Securities Act”), and
Portfolio was not organized for the specific purpose of acquiring the Portfolio
Interest;

 

(b)           Portfolio has sufficient knowledge and experience in investing in
companies similar to the UPREIT in terms of the UPREIT’s stage of development
and other relevant factors so as to be able to evaluate the risks and merits of
its investment in the UPREIT and it is able financially to bear the risks
thereof;

 

(c)           Portfolio has had an opportunity to discuss with GTJ and GTJ’s
management the terms of the Portfolio Contribution and the business, management
and financial affairs of GTJ and the GTJ POEs and to obtain any additional
information regarding the foregoing which Portfolio possesses or can acquire
without unreasonable effort or expense;

 

(d)           The Portfolio Interest is being acquired for Portfolio’s own
account and not with a view to, or the intention of, any distribution in
violation of the Securities Act or any applicable state securities laws; and

 

13

--------------------------------------------------------------------------------


 

(e)           Portfolio understands that (i) the Portfolio Interest has not been
registered under the Securities Act by reason of the sale of the Interest in a
transaction exempt from the registration requirements of the Securities Act,
(ii) the Portfolio Interest must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration, (iii) the Portfolio Interest may not be transferred, sold,
pledged, hypothecated or otherwise disposed of in the absence of an effective
registration statement with respect to the securities evidenced by this
certificate, filed and made effective under the Securities Act and such
applicable state securities laws, or unless the UPREIT receives an opinion of
counsel satisfactory to the UPREIT to the effect that registration under such
act and such applicable state securities laws is exempt therefrom, and (iv) the
Portfolio Interest shall be subject to the restrictions on transfer set forth in
the UPREIT LPA.

 

(f)            Portfolio and its representatives, attorneys, accountants and
consultants have reviewed all the public filings of GTJ as filed with the
Securities and Exchange Commission.

 

SECTION 2.26             Condition of Portfolio Properties.  To the knowledge of
Portfolio, each of the property condition reports and environmental reports
prepared by or on behalf of PW Grosser in connection with this transaction
fairly represent the condition of each of the Portfolio Properties, including
without limitation, any deferred maintenance items.

 

SECTION 2.27             Anti-Terrorism Requirements

 

(a)           no principal of Portfolio is listed on the list maintained by the
United States Department of Treasury, Office of Foreign Assets control (commonly
known as the OFAC list) or otherwise qualifies as a person with whom business by
a United States citizen or resident is prohibited; and

 

(b)           no principal of Portfolio is in violation of any anti-money
laundering or anti-terrorism statute, including the uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, U.S. Public Law 107-56 (commonly known as the USA Patriot
Act), and the related regulations issues thereunder, including temporary
regulations, all as amended from time to time.

 

SECTION 2.28             Relationship with Related Persons.  None of the
directors, officers, or members of Portfolio or the Portfolio POEs, and their
Related Persons, have any interest in any of the properties or assets of or used
by Portfolio or the Portfolio POEs and do not own, of record or as a beneficial
owner, an equity interest or any other financial or profit interest in any
person or entity that (i) except as set forth in Schedule 2.28, had had business
dealings or a material financial interest in any transaction with Portfolio or
the Portfolio POEs, or (ii) has engaged or is engaged in competition with
Portfolio or the Portfolio POEs with respect to any line of business of
Portfolio or the Portfolio POEs in any market presently served by the Portfolio
or the Portfolio POEs (a “Competing Business”) (except for the ownership of less
than three percent (3%) of the outstanding capital stock of any Competing
Business that is publicly traded on any recognized exchange or in the
over-the-counter market).  Except as set forth on Schedule 2.28, no member,
manager, officer, or employee of Portfolio or the Portfolio POEs and none of

 

14

--------------------------------------------------------------------------------


 

their Related Persons is a party to any contract with, or has any claim against,
Portfolio or the Portfolio POEs or the properties and assets.  All money owed by
Portfolio or the Portfolio POEs to its members, managers, officers, or their
Related Persons, (other than for salary) are for bona fide debts and are set
forth in Schedule 2.28.  “Related Person” or “Related Persons” means, with
respect to a particular individual:

 

(i)            each other member of such individual’s family; and

 

(ii)           any affiliate of one or more members of such individual’s family.

 

With respect to a specified person other than an individual:

 

(i)            any affiliate of such specified person; and

 

(ii)           each person that serves as a director, member, officer, manager,
general partner, shareholder, executor or trustee of such specified person (or
in a similar capacity).

 

SECTION 2.29             Insurance.  Schedule 2.29 sets forth a true and
complete list of all current policies or binders of fire, liability, product
liability, umbrella liability, real and personal property, workers’
compensation, vehicular, directors and officers’ liability, fiduciary liability
and other casualty and property insurance maintained by Portfolio or the
Portfolio POEs and relating to the assets, business, operations, employees,
officers and directors of the Portfolio or the Portfolio POEs (collectively, the
“Insurance Policies”) and true and complete copies of such Insurance Policies
have been made available to GTJ.  Such Insurance Policies are in full force and
effect and shall remain in full force and effect following the consummation of
the transactions contemplated by this Agreement.  Neither Portfolio or the
Portfolio POEs have received any written notice of cancellation of, premium
increase with respect to, or alteration of coverage under, any of such Insurance
Policies.  All premiums due on such Insurance Policies have either been paid or,
if due and payable prior to Closing, will be paid prior to Closing in accordance
with the payment terms of each Insurance Policy. The Insurance Policies do not
provide for any retrospective premium adjustment or other experience-based
liability on the part of Portfolio.  All such Insurance Policies (a) are valid
and binding in accordance with their terms; (b) are provided by carriers who are
financially solvent; and (c) have not been subject to any lapse in coverage. 
There are no claims related to the business of Portfolio or the Portfolio POEs
pending under any such Insurance Policies as to which coverage has been
questioned, denied or disputed or in respect of which there is an outstanding
reservation of rights.  None of Portfolio or the Portfolio POEs is in default
under, or has otherwise failed to comply with, in any material respect, any
provision contained in any such Insurance Policy.  The Insurance Policies are of
the type and in the amounts customarily carried by persons conducting a business
similar to Portfolio or the Portfolio POEs and are sufficient for compliance
with all applicable laws and contracts to which Portfolio or the Portfolio POEs
are a party or by which they are bound.

 

SECTION 2.30             Books and Records.  None of the Portfolio or the
Portfolio POEs have maintained minute books or membership interest record books
of Portfolio and the Portfolio

 

15

--------------------------------------------------------------------------------


 

POEs.  Portfolio and the Portfolio POEs have provided to GTJ true, complete and
correct copies of their respective operating agreements.

 

SECTION 2.31             Material Disclosure; No Omission.  No representation or
warranty or other statement made by Portfolio or the Portfolio POEs in this
Agreement in connection with the contemplated transactions contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.

 

SECTION 2.32             Title to Property.  Except as set forth in the title
reports for each of the Portfolio Properties prepared by Fidelity National Title
Insurance Company as it relates to Connecticut properties, Excalibur, as agent
for Fidelity National Title Insurance Company, as it relates to New York
properties, and Titlevest, as agent for Fidelity National Title Insurance
Company as it relates to New Jersey and delivered to GTJ, the Portfolio POEs
have good and marketable title to each of the Portfolio Properties, free and
clear Encumbrances.

 

SECTION 2.33             Knowledge Representations.  For purposes of this
Agreement, “knowledge of Portfolio” shall include the actual knowledge, after
due inquiry, of:

 

(i)            Green Holland Management, LLC;

 

(ii)           Louis Sheinker;

 

(iii)          Nautilus Management LLC; and

 

(iv)          Paul Cooper.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF GTJ

 

GTJ represents and warrants to Portfolio as follows:

 

SECTION 3.1               Organization, Qualifications and Power.  GTJ is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Maryland and is duly licensed and qualified to transact business
in the manner that its business is currently being conducted.  Each of the GTJ
POEs is a limited liability company duly organized, validly existing and in good
standing under the laws of its state of organization and is duly licensed and
qualified to transact business in the manner that its business is currently
being conducted. Each of the GTJ POEs has the power and authority to own, lease,
operate and hold its properties and to carry on its business as currently
conducted.  GTJ and each of the GTJ POEs is in good standing under the laws of
each jurisdiction wherein the nature of its respective business or its
respective ownership of property requires it to be so qualified.

 

SECTION 3.2               REIT Status.  GTJ is a real estate investment trust as
defined in Section 856 of the Internal Revenue Code.  GTJ (i) for all taxable
years for which the Internal Revenue Service could assert a tax liability, has
been subject to taxation as a real estate investment trust (a “REIT”) within the
meaning of Section 856 of the Code from July 1, 2007 through the date of

 

16

--------------------------------------------------------------------------------


 

this Agreement and has satisfied all requirements to qualify as a REIT for all
such years, (ii) has elected REIT status as of July 1, 2007 and has maintained
such election to the date of this representation, and presently intends to
continue to operate, in such a manner as to qualify as a REIT, and (iii) has not
taken or omitted to take any action which would reasonably be expected to result
in a challenge to its status as a REIT and, to GTJ’s knowledge, no such
challenge is pending or threatened. Each of the GTJ POEs and the Other GTJ
Subsidiaries (as defined below) which is a partnership, joint venture or limited
liability company (i) has been since its formation and continues to be treated
for federal income tax purposes as a partnership and not as a corporation or an
association taxable as a corporation and (ii) has not since the later of its
formation or the acquisition by GTJ of a direct or indirect interest therein,
owned any assets (including, without limitation, securities) that would cause
GTJ to violate Section 856(c)(4) of the Code. Each of the Other GTJ Subsidiaries
which is a corporation has been since its formation a qualified REIT subsidiary
under Section 856(i) of the Code. Except as set forth on Schedule 3.2, none of
GTJ, the GTJ POEs and the Other GTJ Subsidiaries hold any asset the disposition
of which would be subject to rules similar to Section 1374 of the Code as a
result of an election under IRS Notice 88-19 or Temporary Treas. Reg.
ss.1.337(d)-5T.

 

SECTION 3.3               Capitalization.

 

(a)           The authorized shares of capital stock of GTJ consist of (i)
100,000,000 shares of GTJ Common Stock, $0.0001 par value per share, 13,684,084
of which are issued and outstanding on the date of this Agreement; and (ii)
10,000,000 shares of preferred stock, $0.0001 par value per share (“GTJ
Preferred Stock”), none of which are issued and outstanding on the date of this
Agreement, but 500,000 shares of GTJ Preferred Stock have been classified as
Series A Preferred Stock and 6,500,000 shares of GTJ Preferred Stock have been
classified as Series B Preferred Stock are designated with none outstanding on
the date of this Agreement.

 

(b)           Set forth in Schedule 3.3 annexed hereto is a true and complete
list of the following: (i) each qualified or nonqualified option to purchase
shares of Common Stock granted under GTJ’s 2007 Incentive Award Plan or any
other formal or informal arrangement (collectively, the “GTJ Stock Options”);
and (ii) all other warrants or other rights to acquire GTJ Common Stock, all
stock appreciation rights, restricted stock, dividend equivalents, deferred
compensation accounts, performance awards, restricted stock unit awards and
other awards which are outstanding on the date of this Agreement (“GTJ Stock
Rights”). Schedule 3.3 sets forth for each GTJ Stock Option and GTJ Stock Right
the name of the grantee, the date of the grant, the number of shares of GTJ
Common Stock subject to each option or other award, and the exercise price per
share. On the date of this Agreement, except as set forth in this Section 3.3 or
in Schedule 3.3, no shares of GTJ Common Stock were outstanding or reserved for
issuance.

 

(c)           All outstanding shares of GTJ Common Stock are duly authorized,
validly issued, fully paid and nonassessable and not subject to preemptive
rights. There are no bonds, debentures, notes or other indebtedness of GTJ
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which stockholders of GTJ may vote.

 

17

--------------------------------------------------------------------------------


 

SECTION 3.4               Equity Interests.  GP owns a 1% general partnership
interest in the UPREIT and GTJ owns a 99% limited partnership interest in the
UPREIT.  The UPREIT owns 100% of the outstanding membership interest in the GTJ
POEs.  Except for its ownership interest in UPREIT, the GTJ POEs and the other
subsidiaries set forth in Schedule 3.4 annexed hereto (the “Other GTJ
Subsidiaries”), GTJ (a) does not own of record or beneficially, directly or
indirectly, (i) any shares of capital stock or equity securities or securities
convertible into capital stock or equity securities of any other corporation or
business entity, and (ii) any participating interest in any partnership or joint
venture or (b) does not control, directly or indirectly, any other entity.

 

SECTION 3.5               Authorization of Agreements, Conflicts, Etc.  The
execution and delivery by GTJ of this Agreement and the performance by GTJ of
its obligations hereunder and thereunder (including the making of the GTJ
Contribution) have been duly authorized by all requisite legal and governmental
action and will not violate any provision of any law, GTJ’s articles of
incorporation or by-laws, or subject to the GTJ Lender Approval, any provision
of any loan agreement, contract or other instrument to which GTJ, any of the GTJ
POEs, the Other GT Subsidiaries or any of their respective properties or assets
is bound, or conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any such loan agreement, contract or
other instrument, or result in the creation or imposition of any Encumbrance
whatsoever upon any of the properties or assets of GTJ, any of the GTJ POEs or
any of the Other GTJ Subsidiaries.

 

SECTION 3.6               Enforceability.  This Agreement has been duly executed
and delivered by the GTJ and constitutes the legal, valid and binding obligation
of GTJ, enforceable against GTJ in accordance with its terms.

 

SECTION 3.7               Financial Statements.

 

(a)           GTJ has furnished to Portfolio copies of the unaudited
consolidated and consolidating financial statements of GTJ, the GTJ POEs and the
Other GTJ Subsidiaries as of June 30, 2012 (the “GTJ Financial Statements”). 
All of the GTJ Financial Statements (including any related notes) (i) have been
prepared from and in accordance with GAAP form the books and records of GTJ, the
GTJ POEs and the Other GTJ Subsidiaries and (ii) fairly and accurately present
the consolidated financial position of GTJ, the GTJ POEs and the Other GTJ
Subsidiaries as of such date.  Except as set forth on Schedule 3.7(a), all
material liabilities of GTJ, the GTJ POEs and the Other GTJ Subsidiaries or any
of their respective assets and properties, including accrued salaries and wages,
as of June 30, 2012 are disclosed or reserved against on such GTJ Financial
Statements.

 

(b)           Except as set forth on Schedule 3.7(b), the Net Assets of GTJ on a
consolidated basis on the Closing Date, taken immediately prior to the Closing,
shall be not less than the aggregate Net Assets of the GTJ POEs as reflected on
the GTJ Financial Statements dated as of June 30, 2012.  “Net Assets” means,
with respect to an entity as of a particular date, the total assets of such
entity as of such date less the total liabilities of such entity as of such
date, determined in the same manner as GTJ determined such items in preparing
the Financial Statements dated as of June 30, 2012.

 

18

--------------------------------------------------------------------------------


 

SECTION 3.8               No Undisclosed Liabilities.  Except as set forth in
Schedule 3.8, and except (a) for liabilities and obligations incurred in the
ordinary course of business consistent with past practice after June 30, 2012
which have not resulted and are not reasonably expected to result in any
material increase in each GTJ POEs liabilities from those provided for or
disclosed in the GTJ Financial Statements, (b) for liabilities and obligations
disclosed or reserved for in the GTJ Financial Statements, including without
limitation, with respect to the sale or winding down of any of the Other GTJ
Subsidiaries and (c) for direct costs associated with the scope of work required
to complete the work set forth in the electrical contracts with the Department
of Citywide Administrative Services, the Staten Island Museum and the Port
Authority Bus Terminal estimated to be approximately $3,000,000 (the “Electrical
Contract Liabilities”)  entered into by GTJ POE’s,  (the “GTJ Pre-Closing
Contingent Liabilities”) and (d) for withdrawal liability estimated to be
approximately $1,400,000, since June 30, 2012, none of GTJ, its GTJ POEs or the
Other GTJ Subsidiaries has incurred any liability or obligation that would be
required to be disclosed or reserved against in a balance sheet of such person
prepared in accordance with GAAP.

 

SECTION 3.9               Absence of Certain Changes.  Except (a) as disclosed
in the Financial Statements or (b) as set forth in Schedule 3.9, since June 30,
2012, each of GTJ, the GTJ POEs and the Other GTJ Subsidiaries has conducted its
business only in the ordinary course of business consistent with past practice,
and none of GTJ, any of the GTJ POEs and the Other GTJ Subsidiaries has
experienced any material adverse change in its financial condition.  Since June
30, 2012, none of GTJ, the GTJ POEs and the Other GTJ Subsidiaries has taken any
of the actions or permitted to occur any of the events specified in this Section
3.9 or committed to do any of the foregoing.

 

SECTION 3.10             No Default; Compliance with Applicable Laws; Permits.

 

(a)           Except as set forth in Schedule 3.10, none of GTJ, the GTJ POEs
and the Other GTJ Subsidiaries is in default or violation of any term, condition
or provision of (i) its articles of organization, limited liability company
agreement or other governing instrument or (ii) any material statute, law, rule,
regulation, judgment, decree, order, arbitration award, concession or grant
applicable to GTJ, the GTJ POEs or the Other GTJ Subsidiaries, as their
respective assets and properties including, without limitation, laws, rules and
regulations relating to the environment, occupational health and safety,
employee benefits, wages, workplace safety, equal employment opportunity and
race, religious or sex discrimination.

 

(b)           To GTJ’s knowledge, each of GTJ, the GTJ POEs and the Other GTJ
Subsidiaries have all licenses, permits, exemptions, consents, waivers,
authorizations, rights, certificates of occupancy, franchises, orders or
approvals of, and has made all required registrations with, any Governmental
Entity that are material to the conduct of its business including, without
limitation, the intended use of the GTJ Properties (collectively the “GTJ
Permits”), not including, however permits relating to safety matters and
compliance with Environmental Laws, which are addressed in Section 3.15 of this
Agreement, and all of the GTJ Permits are valid and in full force and effect and
will not be invalidated or otherwise affected by consummation of the
transactions contemplated by this Agreement.  To GTJ’s knowledge, no material
violations are or have been recorded in respect of any of the GTJ Permits and no
event

 

19

--------------------------------------------------------------------------------


 

has occurred which would allow revocation or termination or which would result
in the impairment of the rights of GTJ, the GTJ POEs or the Other GTJ
Subsidiaries respect to any such the GTJ Permits and no proceeding is pending
or, to GTJ’s knowledge, threatened, to revoke, limit or enforce any of the GTJ
Permits.

 

SECTION 3.11             Ownership and Sufficiency of Assets.  Except as set
forth in Schedule 3.11, GTJ, the GTJ POEs and the Other GTJ Subsidiaries, taken
as a whole, own or has the right to use all material tangible assets used
regularly in the conduct of business of GTJ, the GTJ POEs and the Other GTJ
Subsidiaries as presently conducted and which ware expected to be used in the
future, including, without limitation, all material tangible assets reflected on
the balance sheet, dated as of June 30, 2012, included in the GTJ Financial
Statements.  Such assets represent all of the material tangible assets necessary
to conduct the business of GTJ, the GTJ POEs and the Other GTJ Subsidiaries as
presently conducted.

 

SECTION 3.12             Litigation.  Except as set forth in Schedule 3.12,
there is no action, suit, claim, proceeding or investigation pending or, to
GTJ’s knowledge, threatened against or affecting GTJ, the GTJ POEs or the Other
GTJ Subsidiaries, at law or in equity, or before or by any Governmental Entity
(each, a “GTJ Action”) which individually or in the aggregate could reasonably
be expected to have a material adverse effect on the business assets or
operations of GTJ, the GTJ POEs or the other GTJ Subsidiaries, taken as a whole,
and, to GTJ’s knowledge, there is no basis for any of the foregoing.  None of
GTJ, the GTJ POEs or the Other GTJ Subsidiaries is in default with respect to
any order, writ, injunction or decree known to or served upon such person of any
court or of any Governmental Entity.  Except as set forth in Schedule 3.12,
there is no GTJ Action by GTJ, the GTJ POEs or the Other GTJ Subsidiaries
pending or threatened against others.  The litigation set forth in Schedule
3.12, including costs of defense, will have no material adverse effect on the
business, results of operations, financial condition or business prospects of
GTJ, the GTJ POEs and the Other GTJ Subsidiaries, taken as a whole.

 

SECTION 3.13             Contracts.

 

(a)           Schedule 3.13 sets forth a list of each material contract,
agreement, plan, understanding, commitment or arrangement, written or oral, to
which GTJ, any of the GTJ POEs or any of the Other GTJ Subsidiaries is a party
or by which GTJ, any of the GTJ POEs, any of the Other GTJ Subsidiaries or any
of their respective assets is bound (collectively, the “GTJ Contracts”).

 

(b)           Except as set forth in Schedule 3.13, each of the GTJ Contracts is
a legal, valid and binding obligation of GTJ, any of the GTJ POEs or any of the
Other GTJ Subsidiaries to the extent such entity is a party thereto and is
enforceable by and against GTJ, any of the GTJ POEs or any of the Other GTJ
Subsidiaries to the extent such entity a party thereto, in accordance with its
terms.  Each of GTJ, the GTJ POEs and the Other GTJ Subsidiaries has performed
all material obligations required to be performed by it under the GTJ Contracts
to which it is or was a party, and is not (with or without the lapse of time or
the giving of notice, or both) in breach or default in any respect thereunder
and, to GTJ’s knowledge, no other party to any of the GTJ Contracts is (with or
without the lapse of time or the giving of notice, or both) in breach or default
in any respect thereunder.  None of GTJ, any of the GTJ POEs and the Other GTJ

 

20

--------------------------------------------------------------------------------


 

Subsidiaries has received any notice of the intention of any party to terminate
any GTJ Contract.  Complete and correct copies of all GTJ Contracts have been
delivered or made available to Portfolio.

 

SECTION 3.14             Taxes.  Each of GTJ, the GTJ POEs and the Other GTJ
Subsidiaries has timely filed all Tax Returns required to be filed by it or
obtained valid extensions thereof, and each of GTJ, the GTJ POEs and the GTJ
Subsidiaries has paid or accrued all Taxes (as hereinafter defined) due with
respect to such Tax Returns other than such Taxes as are being contested in good
faith by GTJ any of the GTJ POEs or the Other GTJ Subsidiaries as well as all
other material Taxes which have become due or payable, including Taxes which
GTJ, any of the GTJ POEs or any of the Other GTJ Subsidiaries is or was
obligated to withhold from amounts owing to employees, creditors and third
parties.  All such Taxes with respect to which GTJ, any of the GTJ POEs or any
of the Other GTJ Subsidiaries has become obligated pursuant to elections made by
GTJ, any of the GTJ POEs or any of the Other GTJ Subsidiaries in accordance with
generally accepted practice have been paid and adequate reserves have been
established for all Taxes accrued but not yet payable.

 

SECTION 3.15             Environmental and Safety Matters.

 

(a)           Except as set forth in Schedule 3.15, to GTJ’s knowledge: (i) each
of GTJ, the GTJ POEs and the Other GTJ Subsidiaries is and has been in
compliance in all material respects with all applicable Environmental Laws (as
defined below) and all the GTJ Permits, licenses, and authorizations required
hereunder for the conduct of such entity’s business, including, without
limitation, the operation of the GTJ Properties; (ii) during the ownership of
the GTJ Properties by the GTJ POEs, no Hazardous Materials has occurred on, in,
from, or at any of the GTJ Properties which has resulted in a Liability under
Environmental Laws for GTJ or any of the GTJ POEs; and (iii) neither GTJ nor any
of the GTJ POEs has received any written notice, order, claim, or other
indication alleging non-compliance with any Environmental Laws.

 

(b)           GTJ has delivered to Portfolio or its advisors or consultants,
true, complete, and correct copies of all environmental reports, analyses,
tests, or monitoring performed at the request of GTJ or the GTJ POEs that
pertain to the GTJ Properties as of the date of this Agreement.  Except as set
forth in Schedule 3.15 to GTJ’s knowledge: (i) none of GTJ, any of the GTJ POEs
and the Other GTJ Subsidiaries has received written notice of any past or
present events, conditions, circumstances, activities, practices, incidents,
actions, or plans that have resulted in or threaten to result in any Liability
under Environmental Laws, or otherwise form the basis of any claim, action,
suit, proceeding, hearing, or investigation under, any Environmental Laws;
(ii) none of GTJ, any of the GTJ POEs and any of the Other GTJ Subsidiaries has
any Liability resulting from, and there have been no events which could form the
basis for, Liability resulting from transportation, treatment, disposal, or
release of any Hazardous Materials at, to, or from any location other than the
GTJ Properties and not including migration or releases of Hazardous Materials in
the general vicinity of the GTJ Properties.

 

21

--------------------------------------------------------------------------------


 

SECTION 3.16             Leasing Matters.

 

(a)           There are no leases or other agreements for the use or occupancy
of all or any portion of the GTJ Properties other than with the tenants (the
“GTJ Tenants”) set forth on Schedule 3.16 or as indicated in the GTJ Tenant
Estoppel Certificates, as hereinafter defined (such leases or occupancy
agreements, together with all renewals, replacements and amendments thereof
entered into after the date hereof being herein referred to as the “GTJ Space
Leases”).

 

(b)           Except as otherwise disclosed on Schedule 3.16 or in the GTJ Space
Leases or any GTJ Tenant Estoppel Certificate heretofore delivered to Portfolio:
(A) all of such GTJ Space Leases are in full force and effect, without
modification, amendment or extension, and (B) no renewal or extension options
have been granted to the GTJ Tenants by any of the GTJ POEs and no tenants
thereunder have any option to purchase the premises demised or the premises
within which such premises are contained; (C) no tenant is entitled to, and none
of the GTJ POEs has not granted, any rental concessions or abatements for any
period subsequent to the Closing Date; (D) there is no action or proceeding
pending against the GTJ POEs by any tenant thereunder, except as set forth on
Schedule 3.16; (E) no tenant under the GTJ Space Leases is in default in any of
its material obligations thereunder and there is no action or proceeding pending
by any of the GTJ POEs with regard to any tenant under the Space Leases;
(F) true and complete copies of all Space Leases and have been delivered to
Portfolio; (G) each of the GTJ POEs, as lessor under the Space Leases, has not
received any notice that it is in default of any of its obligations under such
GTJ Space Leases which has not been cured; (H) none of the GTJ POEs has received
written notice that any GTJ Tenant contests its pro rata share of tax increases
or operating expenses as required by its Space Lease or that any GTJ Tenant
contests any rent, escalation or other charges billed to it or claims that any
work required to be performed by the lessor under each of the GTJ Space Leases
has not been completed; (I) no assignment, pledge or other encumbrance of any
rights or interest of any of the GTJ POEs under any GTJ Space Lease will be in
effect on the Closing Date other than pursuant to the Existing GTJ Mortgage
Indebtedness; (J) none of the GTJ POEs has received written notice from any GTJ
Tenant asserting, any defense to, offset or claim against, rent or additional
rent payable by it under its GTJ Space Lease, and no GTJ Tenant is entitled to
any free rent, abatement or rent concession, except as set forth in the GTJ
Space Leases; (K) no GTJ Tenant has prepaid any rents or additional rents for
more than one (1) month in advance; (L) there are no leasing brokerage
commissions (or unpaid installments thereof) now due and payable, with respect
to any GTJ Space Leases (including renewals, extensions or expansions in
connection therewith) (the “GTJ Payable Commissions”), (M) Schedule 3.16 sets
forth all arrearages in the payment of Fixed Rent and Overage Rent as of the
date set forth in such schedule (the “GTJ Arrears Schedule”) and (N) Schedule
3.16 sets forth the tenant improvement work required to be performed by the
lessor under any GTJ Space Lease or for which the lessor is required under any
GTJ Space Lease to reimburse any GTJ Tenant or grant any allowance in favor of
any GTJ Tenant which has not been completed and/or the costs of which (the “GTJ
Tenant Improvement Costs”) have not been paid (regardless of whether such GTJ
Tenant is in default under its GTJ Space Lease).

 

(c)           Schedule 3.16 (c) correctly sets forth the security deposits and
letters of credit, if any (the “GTJ Security Deposits”) required to be held by
each of the GTJ POEs.

 

22

--------------------------------------------------------------------------------


 

SECTION 3.17             Condemnation.  Except as set forth on Schedule 3.17,
there are no pending or, to the actual knowledge of GTJ, threatened,
condemnation or eminent domain proceedings that would affect title to any of the
GTJ Properties.

 

SECTION 3.18             Union Contracts; Employees.  Except as set forth on
Schedule 3.18, there are no Union Agreements to which GTJ, any of the GTJ POEs,
any of the Other GTJ Subsidiaries or any of the GTJ Properties is subject.  To
the actual knowledge of GTJ, there are no employment proceedings filed or
pending against GTJ, any of the GTJ POEs or any of the Other GTJ Subsidiaries by
any of the employees of ether GTJ, a GTJ POE or any of the Other GTJ
Subsidiaries.

 

SECTION 3.19             Notice of Default Affecting GTJ Properties.  Neither
GTJ nor any of the GTJ POEs has received notice of any default or breach by any
of the GTJ POEs under any of the covenants, conditions, restrictions, rights of
way or easements affecting any of the GTJ Properties.

 

SECTION 3.20             Transfer of Material or Development Rights.  None of
the GTJ POEs has transferred, and has knowledge that any other person has
transferred, any material rights or development rights relating to any of the
GTJ Properties.

 

SECTION 3.21             Notice of Improvements or Defects.  Neither GTJ nor any
of the GTJ POEs has received notice of (i) any pending improvement to be made by
any Governmental Entity with respect to any of the GTJ Properties; or (ii) any
defect in any of the GTJ Properties which would materially adversely affect the
insurability or current use of any of the GTJ Properties (except as may be
otherwise stated in Section 3.15).

 

SECTION 3.22             Existing GTJ Mortgage Indebtedness.  There are no
material agreements, documents or other instruments evidencing, securing, or
otherwise relating to or delivered in connection with the Existing GTJ Mortgage
Indebtedness, other than the documents identified on Schedule 3.22
(collectively, the “GTJ Mortgage Loan Documents”), true, correct and complete
copies of which have been delivered by GTJ to Portfolio.

 

SECTION 3.23             GTJ Mortgage Loan Documents. The GTJ Mortgage Loan
Documents are in full force and effect. None of the GTJ POEs has received any
notice of acceleration or default, which remains uncured or waived, under the
GTJ Mortgage Loan Documents from the Lender or any successor thereto or
servicer, and to the actual knowledge of GTJ, no event has occurred, nor does
any circumstance or condition exist, which with the giving of notice or the
expiration of time, or both, which would result in, or could reasonably be
expected to result in a default by any of the POEs under the GTJ Mortgage Loan
Documents.

 

SECTION 3.24             Governmental Approvals.  No registration or filing
with, or consent or approval of or other action by, any Governmental Entity or
instrumentality is or will be necessary for the valid execution, delivery and
performance by GTJ of this Agreement or the making of the GTJ Contribution by
GTJ to the UPREIT.

 

23

--------------------------------------------------------------------------------


 

SECTION 3.25             Receivables.  Except as set forth in Schedule 3.25, all
accounts, notes and other receivables and amounts owing to GTJ, any of the GTJ
POEs or any of the Other GTJ Subsidiaries (the “GTJ Receivables”) represent
arm’s length sales in the ordinary course of business consistent with past
practice and are free and clear of all Encumbrances.  Except as set forth in
Schedule 3.25, the Financial Statements as of June 30, 2012 contain reserves for
uncollected GTJ Receivables that are consistent with GAAP and the historical
practice of GTJ.

 

SECTION 3.26             Brokers.  Except as set forth on Schedule 3.26, none of
GTJ, the GTJ POEs and the Other GTJ Subsidiaries has any contract, arrangement
or understanding with any broker, finder or similar agent with respect to the
transactions contemplated by this Agreement or any other transaction with GTJ
involving GTJ, any of the GTJ POEs or any of the Other GTJ Subsidiaries.

 

SECTION 3.27             Title to Property.  Except as set forth the title
reports for each of the GTJ Properties prepared by TitleVest, as agent for First
American Title Insurance Company and delivered to Portfolio, the GTJ POEs have
good and marketable title to each of the GTJ Properties, free and clear
Encumbrances.

 

SECTION 3.28             Knowledge Representations.  For purposes of this
Agreement, “knowledge of GTJ” shall include the actual knowledge after due
inquiry of Douglas A. Cooper and David J. Oplanich, the Executive Vice President
and Secretary and Chief Financial Officer, respectively of GTJ.

 

SECTION 3.29             Knowledge Imputed to Portfolio.  The parties
acknowledge that Paul Cooper, a managing member of Portfolio and the Portfolio
POEs, has served as an Executive Officer of GTJ and as a member of its Board of
Directors since June 26, 2006, Chief Executive Officer since May 29, 2012 and is
actively involved and familiar with its business, properties and affairs. 
Accordingly, notwithstanding anything stated herein to the contrary, Portfolio
waives any claim for misrepresentation, breach of warranty, indemnification or
that GTJ failed to comply with Section 4.1(a), as to matters of which Paul
Cooper has actual knowledge, and to which Douglas A. Cooper and/or David J.
Oplanich did not have actual knowledge or should have known after due inquiry. 
All of such knowledge shall be deemed to have been disclosed under this
Agreement for all relevant purposes to Portfolio.

 

ARTICLE IV
CONDITIONS TO CLOSING

 

SECTION 4.1               Conditions to Obligations of Portfolio.  The
obligations of Portfolio to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, or written waiver by GTJ, at or
prior to the Closing, of each of the following conditions:

 

(a)           Representations, Warranties and Covenants.  The representations
and warranties of GTJ contained in this Agreement shall be true and correct in
all material respects as of the Closing, the covenants and agreements contained
in this Agreement to be complied with by GTJ on or before the Closing shall have
been complied with in all material respects and Portfolio shall have received a
certificate from GTJ to such effect.

 

24

--------------------------------------------------------------------------------


 

(b)           Secretary Certificate.  GTJ shall have delivered to Portfolio:
(i) a copy of the text of the resolutions by which the corporate action on the
part of GTJ necessary to approve this Agreement were taken, certified by GTJ’s
Secretary, (ii) an incumbency certificate signed by an officer of GTJ certifying
the signature and office of each officer and manager executing this Agreement or
any other agreement, certificate or other instrument executed pursuant hereto,
(iii) a copy of GTJ’s Articles of Amendment and Restatement, as amended to date,
certified by the Department of Assessments and Taxation of the State of
Maryland, (iv) a copy of the By-Laws of GTJ, as amended to date, certified by
the Secretary of GTJ, and (v) certificates of status for GTJ, issued as of a
recent date, by the Department of Assessments and Taxation of the State of
Maryland and each other jurisdiction in which GTJ is required to be qualified to
do business.

 

(c)           No Proceeding or Litigation.  No GTJ Action shall have been
commenced or threatened in writing by or against GTJ, any of the GTJ POEs or any
of the Other GTJ Subsidiaries which seeks to restrain or materially alter the
transactions contemplated hereby which Portfolio reasonably believes is likely
to render it impossible or unlawful to consummate the transactions contemplated
by this Agreement.

 

(d)           Consents and Approvals.  Each of GTJ, the GTJ POEs and the Other
GTJ Subsidiaries shall have received, each in form and substance reasonably
satisfactory to Portfolio, all third party consents which Portfolio deems
reasonably necessary or desirable for the consummation of the transactions
contemplated by this Agreement, including, without limitation, the GTJ Lender
Approval.

 

(e)           GTJ Tenant Estoppels.  Portfolio shall have received on or before
Closing estoppel certificates (the “GTJ Tenant Estoppels”) in substantially the
form annexed hereto as Schedule 4.1 duly executed by a number of the GTJ Tenants
reasonably acceptable to Portfolio.  Notwithstanding the foregoing, any estoppel
required from the City of New York may be substantially in the form previously
delivered by the City to GTJ in connection with the financing received in 2010.

 

(f)            Board Expansion.  The Board of Directors of GTJ shall be expanded
to 10 directors and the following individuals shall be appointed as Class II
directors to serve in accordance with the By-laws of GTJ:  Louis Sheinker,
Jeffrey Wu and Stanley Perla.

 

(g)           Other Deliveries.  The Portfolio shall have received on or before
the Closing the items set forth in Section 1.5 and 1.6 and such other documents
as Portfolio may reasonably request.

 

SECTION 4.2               Conditions to Obligations of GTJ.  The obligations of
GTJ to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, or written waiver by GTJ, at or prior to the
Closing, of each of the following conditions:

 

(a)           Representations, Warranties and Covenants.  The representations
and warranties of Portfolio contained in this Agreement shall be true and
correct in all material respects as of the Closing and the covenants and
agreements contained in this Agreement to be

 

25

--------------------------------------------------------------------------------


 

complied with by Portfolio on or before the Closing shall have been complied
with in all material respects, and GTJ shall have received a certificate from
Portfolio to such effect.

 

(b)           Secretary Certificate.  Portfolio shall have delivered to GTJ:
(i) a copy of the text of the resolutions by which the company action on the
part of Portfolio necessary to approve this Agreement were taken, certified by
Portfolio’s Secretary, (ii) an incumbency certificate signed by an officer of
Portfolio certifying the signature and office of each officer and manager
executing this Agreement or any other agreement, certificate or other instrument
executed pursuant hereto, (iii) a copy of Portfolio’s Certificate of Formation,
as amended to date, certified by the State Secretary of the State of Delaware,
(iv) a copy of the operating agreement of Portfolio, as amended to date,
certified by the Secretary of Portfolio, and (v) good standing certificates for
Portfolio, issued as of a recent date, by the State Secretary of the State of
Delaware and each other jurisdiction in which Portfolio is required to be
qualified to do business.

 

(c)           No Proceeding or Litigation.  No Action shall have been commenced
or threatened in writing by or against Portfolio or any of the Portfolio POEs
which seeks to restrain or materially alter the transactions contemplated hereby
which GTJ reasonably believes is likely to render it impossible or unlawful to
consummate the transactions contemplated by this Agreement.

 

(d)           Consents and Approvals.  Each of Portfolio and the Portfolio POEs
shall have received, each in form and substance reasonably satisfactory to
Purchaser, all third party consents which Purchaser deems reasonably necessary
or desirable for the consummation of the transactions contemplated by this
Agreement, including, without limitation, the Portfolio Lender Approvals.

 

(e)           Portfolio Tenant Estoppels.  GTJ shall have received on or before
Closing estoppel certificates (the “Portfolio Tenant Estoppels”) in the form
annexed hereto as Schedule 4.1 duly executed by each of the Portfolio Tenants. 
GTJ shall have the option to require landlord estoppel certificates in form and
substance reasonably acceptable to GTJ, in the event a Portfolio Tenant Estoppel
is not delivered in form acceptable to GTJ.

 

(f)            Financial Advisor Opinion.   GTJ shall have received the written
opinion of Duff & Phelps, GTJ’s financial advisor, to the effect that the
proposed consideration to be received by GTJ is fair to GTJ and the stockholders
of GTJ from a financial point of view.

 

(g)           Investor Letter.  Each of the beneficial owners of Portfolio shall
execute and deliver the investor letter attached hereto as Exhibit I.

 

(h)           Board Expansion.  The Board of Directors of GTJ shall be expanded
to 10 directors and the following individuals shall be appointed as Class II
directors to serve in accordance with the By-laws of GTJ:  Louis Sheinker,
Jeffrey Wu and Stanley Perla.

 

(i)            Other Deliveries.  GTJ shall have received on or before the
Closing the items set forth in Section 1.4 and such other documents as GTJ may
reasonably request.

 

26

--------------------------------------------------------------------------------


 

SECTION 4.3               Conditions to Obligations of the UPREIT.  The
obligations of the UPREIT to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, or written waiver by the UPREIT,
at or prior to the Closing, of each of the following conditions:

 

(a)           Representations, Warranties and Covenants.  The representations
and warranties of Portfolio and GTJ contained in this Agreement shall be true
and correct in all material respects as of the Closing and the covenants and
agreements contained in this Agreement to be complied with by Portfolio and GTJ
on or before the Closing shall have been complied with in all material respects,
and the UPREIT shall have received a certificate from Portfolio and GTJ to such
effect.

 

(b)           No Proceeding or Litigation.  No Action shall have been commenced
or threatened by or against Portfolio, any of the Portfolio POEs, GTJ, the GTJ
POEs or any of the Other GTJ Subsidiaries which seeks to restrain or materially
alter the transactions contemplated hereby which the UPREIT reasonably believes
is likely to render it impossible or unlawful to consummate the transactions
contemplated by this Agreement.

 

(c)           Consents and Approvals.  Each of Portfolio, the Portfolio POEs,
GTJ and the GTJ POEs shall have received, each in form and substance reasonably
satisfactory to the UPREIT, all third party consents which the UPREIT deems
reasonably necessary or desirable for the consummation of the transactions
contemplated by this Agreement, including, without limitation, the Portfolio
Lender Approvals.

 

(d)           Other Deliveries.  The UPREIT shall have received on or before the
Closing the items set forth in Section 1.4 and such other documents as the
UPREIT may reasonably request.

 

ARTICLE V
CLOSING ADJUSTMENTS

 

SECTION 5.1               Net Closing Adjustments.  The net prorations under
this Article V shall be paid by the party who owes the other party, in cash at
Closing.

 

SECTION 5.2               Adjustments Related to the Portfolio Properties.  The
parties agree that the following are to be apportioned at the Closing as of the
close of business on the day immediately preceding the Closing Date (the
“Adjustment Date”):

 

(a) (i) All real estate taxes, assessments, vault charges, water rates and sewer
taxes, if any, with respect to the Portfolio Properties and the current fiscal
year on the basis of the fiscal year for which assessed on a per diem basis,
except that if the Closing Date shall occur before the tax rate is fixed, then
the apportionment of such taxes shall be upon the basis of the tax rate for the
next preceding year applied to the latest assessed valuation, and when the tax
rate is fixed there shall be a recomputation and any additional payment or
refund shall be made accordingly. If there is a water meter(s) on the Portfolio
Properties, apportionment shall be made on the basis of the last available
reading, subject to final adjustment after the Closing Date when

 

27

--------------------------------------------------------------------------------


 

the next reading is available. In such case, Portfolio shall endeavor to furnish
readings to a date not more than thirty (30) days prior to the date of Closing;
provided, however, if a Portfolio Tenant under a Portfolio Space Lease is
required pursuant to such Portfolio Space Lease to pay the charges indicated by
any specific water meter, such water meter charges shall not be apportioned and
the Portfolio Contribution shall be made subject to such charges.

 

(ii) If on the date hereof any of the Portfolio Properties or any shall be or
shall have been affected by a special assessment or assessments which are or may
become payable in annual installments, of which the first installment is then a
charge or lien, or has been paid, then for the purposes of this Agreement all
the unpaid installments of any such assessment, including those which are to
become due and payable after Closing, shall be assumed by the UPREIT, and shall
not be deemed to be an objection to title.

 

(b) Transferable license and permit fees with respect to the Portfolio
Properties, and all other similar charges, with respect to licenses and permits
paid for by any of the Portfolio POEs which are assigned to UPREIT at the
Closing.

 

(c) (i) Fixed Rents (collectively, “Fixed Rents”) paid or payable by Portfolio
Tenants under the Portfolio Space Leases in connection with their occupancy
shall be adjusted and prorated as if collected by Portfolio. Any Fixed Rents
collected by Portfolio after the Closing from any Portfolio Tenant who owes
Fixed Rents for periods prior to the Closing, shall be applied (i) first: in
payment of Fixed Rents owed by such Portfolio Tenant for all periods prior to
the month in which the Closing Date occurs, and (ii) second, in payment of Fixed
Rents then owed by such Portfolio Tenant for all periods after the month in
which the Closing Date occurs.  Each such amount, less any reasonable third
party costs of collection (including reasonable counsel fees) reasonably
allocable thereto, shall be adjusted and prorated as provided above, and to the
extent such amounts relate to period prior to the Closing, such sums shall be
distributed to Portfolio.

 

(ii) On a monthly basis for a period of twelve (12) consecutive months following
the Closing Date GTJ shall cause the UPREIT to bill all Portfolio Tenants who
owe Fixed Rents for periods prior to the Closing and shall use commercially
reasonable efforts to collect such past due Fixed Rents; provided, however, that
GTJ shall have no obligation to cause the UPREIT to commence any actions or
proceedings or expend any monies to collect any such past due Fixed Rents.
Notwithstanding the foregoing, if the UPREIT shall be unable to collect such
past due Fixed Rents, after the expiration of such twelve (12) month period, GTJ
shall cause the UPREIT to assign, without representation or warranty, all such
arrearages to Portfolio, and Portfolio shall have the right to pursue Portfolio
Tenants to collect such delinquencies (including, without limitation, the
prosecution of one or more lawsuits).  Notwithstanding the foregoing, Portfolio,
at it sole cost and expense, shall have the right to continue all claims and
legal proceedings pending as of the Closing (the “Portfolio Pre-Closing Claims”)
which relate to the Portfolio Properties or any of the Portfolio Tenants
(provided such Portfolio Tenants are no longer in occupancy of the Portfolio
Properties) and any amounts awarded in such proceedings shall belong to
Portfolio as to periods occurring prior to the Closing.  Schedule 5.2 annexed
hereto sets forth a list of the Portfolio Pre-Closing Claims.  In no event shall
Portfolio be entitled to evict (by summary proceedings or otherwise) any such
Portfolio Tenants. Any payment by a Tenant in an amount

 

28

--------------------------------------------------------------------------------


 

less than the full amount of Fixed Rents and Overage Rent (as defined below)
then due and payable by such Tenant shall be applied first to Fixed Rents (in
the order of priority as to time periods as is set forth in
Section 5.2(c)(i) above) to the extent of all such Fixed Rents then due and
payable by such Tenant, and thereafter to Overage Rent (in the order of priority
as to time periods as is set forth in Section 5.2(c)(iv) below).

 

(iii) With respect to any Portfolio Space Lease that provides for payment of
additional rent based upon (x) a percentage of the Tenant’s business during a
specified annual or other period (sometimes referred to as “percentage rent”),
(y) so called common area maintenance or “cam” charges or (z) so called
“escalation rent” or additional rent based upon fuel pass-alongs, increases in
real estate taxes or operating expenses or labor costs or cost of living or
porter’s wages or otherwise (such percentage rent, cam charges, escalation rent
and additional rent being collectively called “Overage Rent”), such Overage Rent
shall be adjusted and prorated on an if, as and when collected basis.

 

(iv) Subject to the last full sentence of Section 5.2(c)(ii) above and
Section 5.2(c)(vi) below, as to any Overage Rent in respect of an accounting
period that shall have expired prior to the Closing but which shall be paid
after the Closing, GTJ agrees that it will cause the UPREIT to pay the entire
amount over to Portfolio upon receipt thereof, less any third party costs of
collection (including reasonable counsel fees) reasonably allocable thereto. GTJ
agrees that it shall cause the UPREIT to (i) to the extent not previously
billed, render bills in accordance with its usual practices for any Overage Rent
in respect of an accounting period that shall have expired prior to the Closing
but which is payable after the Closing, (ii) bill Portfolio Tenants such Overage
Rent attributable to an accounting period that shall have expired prior to the
Closing on a monthly basis for a period of twelve (12) consecutive months
thereafter and (iii) use commercially reasonable efforts to collect Overage
Rent; provided, however, that GTJ shall have no obligation to cause the UPREIT
to commence any actions or proceedings or expend any monies to collect any such
Overage Rent. Notwithstanding the foregoing, if the UPREIT shall be unable to
collect such Overage Rent, after the expiration of such twelve (12) month
period, Portfolio shall have the right to pursue Portfolio Tenants to collect
such delinquencies (including, without limitation, the prosecution of one or
more lawsuits), but Portfolio shall not be entitled to evict (by summary
proceedings or otherwise) any Portfolio Tenants. If Portfolio shall request, GTJ
will cause the UPREIT to deliver to Portfolio copies of all statements relating
to Overage Rent for a period prior to the Closing for a period of one hundred
eighty (180) days after the Closing.  GTJ shall cause the UPREIT to bill
Portfolio Tenants for Overage Rent for accounting periods prior to the Closing
in accordance with and on the basis of such information furnished by Portfolio,
absent manifest error.

 

(v) Subject to the last full sentence of Section 5.2 (c)(ii) above, Overage Rent
paid on or prior to the Closing in respect of the accounting period in which the
Closing occurs shall be apportioned as of the close of business of the day
preceding the Closing Date with Portfolio receiving the proportion of such
Overage Rent (less a like portion of any third party costs and expenses,
including reasonable counsel fees, incurred in the collection of such Overage
Rent) that the portion of such accounting period prior to the Closing Date bears
to the entire such accounting period, and Owner receiving the proportion of such
Overage Rent (less a like portion of any third party costs and expenses,
including reasonable counsel fees, incurred in the

 

29

--------------------------------------------------------------------------------


 

collection of such Overage Rent) that the portion of such accounting period from
and after the Closing Date bears to the entire such accounting period. If, prior
to the Closing, Portfolio shall receive any installments of Overage Rent
attributable to Overage Rent for periods from and after the Closing Date such
sum shall be apportioned at the Closing. If, after the Closing, the UPREIT shall
receive any installments of Overage Rent attributable to Overage Rent for
periods prior to Closing, such sum (less any third party costs and expenses,
including reasonable attorneys’ fees, incurred by the UPREIT in the collection
of such Overage Rent) shall be paid by the UPREIT to Portfolio promptly after
the UPREIT receives payment thereof. At Portfolio’s request, GTJ shall cause the
UPREIT to deliver to Portfolio copies of any statements received from any
Portfolio Tenant, or sent by the UPREIT, relating to Overage Rent relating to
any period prior to the Closing Date for a period of one hundred eighty days
(180) days after the Closing.

 

(vi) Any payment by a Portfolio Tenant on account of Overage Rent (to the extent
not applied against Fixed Rents due and payable by such Portfolio Tenant in
accordance with the terms hereof) shall be applied to Overage Rent then due and
payable in the following order of priority: (i) first, in payment of Overage
Rent for the accounting period in which the Closing Date occurs, (ii) second, in
payment of Overage Rent for the accounting period preceding the accounting
period in which the Closing Date occurs, in the chronological order in which
such payments are due for each such accounting period pursuant to the applicable
Portfolio Space Lease and (iii) third, in payment of Overage Rent for the
accounting period or periods succeeding the accounting period in which the
Closing Date occurs.

 

(vii) To the extent that any portion of Overage Rent is required to be paid
monthly by Portfolio Tenants on account of estimated amounts for any calendar
year (or, if applicable, any lease year or any other applicable accounting
period), and at the end of such calendar year (or lease year or other applicable
accounting period, as the case may be), such estimated amounts are to be
recalculated based upon the actual expenses, taxes and other relevant factors
for that calendar year, lease year or other applicable accounting period, with
the appropriate adjustments being made with such Portfolio Tenants, then such
portion of the Overage Rent shall be prorated at the Closing based on such
estimated payments (i.e., with the UPREIT entitled to distribute to Portfolio
all monthly or other periodic installments of such amounts paid with respect to
periods prior to the calendar month or other applicable installment period in
which the Closing occurs; the UPREIT to retain at the Closing all monthly or
other periodic installments of such amounts theretofore received by with respect
to periods following the calendar month or other applicable installment period
in which the Closing occurs; and to apportion as of the Closing Date all monthly
or other periodic installments of such amounts with respect to the calendar
month or other applicable installment period in which the Closing occurs). At
the time(s) of final calculation and collection from (or refund to) each
Portfolio Tenant of the amounts in reconciliation of actual Overage Rent for a
period for which estimated amounts paid by such Portfolio Tenant have been
prorated, there shall be a reproration. If, with respect to any Portfolio
Tenant, the recalculated Overage Rent exceeds the estimated amount paid by such
Portfolio Tenant, (i) the entire excess, upon receipt from the applicable
Portfolio Tenant, shall be paid by the UPREIT as received by the UPREIT to
Portfolio, if the accounting period for which such recalculation was made
expired prior to the Closing, and (ii) such excess shall be apportioned as of
the Closing Date (on the basis described in the first sentence of
Section 5.2(c)(vi) above), if the Closing occurred during the accounting period
for which such recalculation was made, with

 

30

--------------------------------------------------------------------------------


 

the UPREIT, upon receipt from the applicable Portfolio Tenant, paying to
Portfolio after receipt by the UPREIT the portion of such excess which Portfolio
is so entitled to receive.  If, with respect to any Portfolio Tenant, the
recalculated Overage Rent is less than the estimated amount paid by such
Portfolio Tenant, (l) the entire shortfall shall be retained by the UPREIT for
reimbursement to such Portfolio Tenant or credit against Overage Rent next
coming due from such Portfolio Tenant (or, at the UPREIT’s option, directly to
the Portfolio Tenant in question), if the accounting period for which such
recalculation was made expired prior to the Closing and (2) such shortfall shall
be apportioned as of the Closing Date (on the basis described in the first
sentence of Section 5.2(c)(iv) above), if the Closing occurred during the
accounting period for which such recalculation was made, with Portfolio paying
to the UPREIT for reimbursement to such Portfolio Tenant or credit against
Overage Rent next coming due from such Portfolio Tenant (or, at Portfolio’s
option, directly to the Portfolio Tenant in question) the portion of such
shortfall so allocable to the UPREIT.  Notwithstanding anything to the contrary
contained in this Agreement or in the UPREIT LPA, from and after the Closing, if
Portfolio fails to pay the Shortfall within thirty (30) days of written request
from GTJ, GTJ shall be entitled, after 5 days notice to Portfolio, to cause the
UPREIT to set off against any accrued and unpaid distributions due to Portfolio
under Article 5 of the UPREIT LPA, the aggregate amount of Overage Rent
overcharges paid by Portfolio Tenants in respect of all periods prior to the
Closing and not reimbursed by Portfolio to such Portfolio Tenants; provided,
however, GTJ may not set off any amounts if Portfolio advises GTJ that it
disputes such Overage Rent overcharges within such thirty (30) day period, until
such time as the disputed item is resolved by agreement of the parties or a
court order.

 

(viii) Until the earlier to occur of twelve (12) months after the actual date of
Closing and such time as all amounts required to be paid to Portfolio by GTJ
pursuant to this Section 5.2(c) shall have been paid in full, GTJ shall cause
the UPREIT to furnish to Portfolio not less frequently than monthly, upon
Portfolio’s request, a reasonably detailed accounting of such amounts payable.
Portfolio shall have the right from time to time for a period of six (6) months
following the Closing, on prior notice to GTJ, during ordinary business hours on
business days, to review the UPREIT’s rental records with respect to the
Portfolio Properties to ascertain the accuracy of such accountings. Amounts
payable by Portfolio Tenants in respect of overtime heat, air conditioning or
other utilities or services, freight elevator charges, supplemental water, HVAC
and condenser charges, services or repairs and labor costs associated therewith,
above standard cleaning and all other items which are payable by a Portfolio
Space Tenant as reimbursement or payment for above standard overtime services
whether pursuant to such Portfolio Tenant’s Portfolio Space Lease or pursuant to
a separate agreement with any of the Portfolio POEs (collectively
“Reimburseables”) shall not be adjusted, and shall be disbursed to Portfolio, if
incurred prior to Closing or to the UPREIT, if incurred after the Closing.

 

(d) Payments under the Service Contracts.

 

(e) Electricity and other utilities under contracts for the supply of same.

 

(f) Interest accrued in respect of the Existing Portfolio Indebtedness for the
month in which the Closing Date occurs.

 

31

--------------------------------------------------------------------------------


 

(g) All Portfolio Tenants Security Deposit shown on Schedule 2.14 as cash or in
the form of a letter of credit shall be delivered to the UPREIT at the Closing.

 

(h) All amounts held by the Portfolio Lender and/or servicer under the Existing
Portfolio Indebtedness, including, without limitation, tax, insurance, capital
expenditure and rollover reserves and escrows shall be reimbursed to Portfolio
by the UPREIT, as set forth in a statement from the Portfolio Lender or the
servicer under the Existing Portfolio Indebtedness.  Notwithstanding any
provision to the contrary contained in the Agreement, the parties agree that the
UPREIT shall pay to Portfolio at Closing, 100% of the reserve amounts (the
“SunAmerica Reserves”) due to the borrowers under the First SunAmerica Reserve
Agreements and not advanced as of the Closing (as defined on Schedule 2.20
annexed hereto) (currently having an aggregate balance of $1,952,969.51) and
that the SunAmerica Reserves shall become the property of the UPREIT upon
release of the same by the lender.  Notwithstanding the foregoing, GTJ may elect
to defer payment of the Sun America Reserves to Portfolio until the date the
UPREIT is able to refinance the property located at 8 Farms Spring Road,
Farmington, CT, and the same shall constitute a loan by Portfolio to GTJ having
an interest rate equal to the 30-day LIBOR rate as published by the Wall Street
Journal plus 1%.

 

(i) Schedule 5.2 hereof sets forth all tenant improvement costs and Portfolio
Payable Commissions payable under the Leasing Brokerage Agreements in respect of
all Portfolio Space Leases entered into or the subject of active negotiations at
any time prior to the date hereof and due on or after January 31, 2012 (the
“Post Cut-Off Date Leasing Payables”), including Payable Commissions payable in
connection with the exercise prior to the date hereof of any renewal, extension
or expansion option provided for in any Portfolio Space Lease.  The parties
agree that the UPREIT shall reimburse Portfolio at Closing for all Post Cut-Off
Date Leasing Payables due under leases identified on Schedule 5.2 and mutually
executed and delivered on or before Closing.

 

(j) Any refunds of insurance premiums for canceled policies shall belong to
Portfolio, for periods occurring prior to Closing, and to the UPREIT thereafter.

 

(k) The UPREIT shall reimburse Portfolio for all utility company deposits paid
by the Portfolio POEs.

 

(m) Such other apportionments and adjustments as are customarily apportioned
upon the transfer of similar types of property or similar transactions in the
jurisdictions where the Portfolio Properties are located.

 

(n)  GTJ, at it sole cost and expense, shall have the right to continue all
claims and legal proceedings pending as of the Closing (the “GTJ Pre-Closing
Claims”) which relate to the GTJ Properties or any of the GTJ Tenants and any
amounts awarded in such proceedings shall belong to GTJ as to periods occurring
prior to the Closing.  Schedule 5.2 annexed hereto sets forth a list of the GTJ
Pre-Closing Claims.

 

(o) Portfolio shall reasonably cooperate with UPREIT in connection with all
actions taken by the UPREIT under this Section 5.2.

 

32

--------------------------------------------------------------------------------


 

SECTION 5.3.                                          Portfolio Tax
Proceedings.  Schedule 5.3 sets forth all tax certiorari proceedings related to
the Portfolio Properties as of the Effective Date and the fee arrangements with
each tax certiorari attorney (the “Portfolio Tax Proceedings”).  Portfolio shall
be entitled to continue the Portfolio Tax Proceedings after Closing; provided,
however, that Portfolio shall not be entitled to settle any such Portfolio Tax
Proceeding relating to the tax year in which the Closing occurs without the
prior written consent of the UPREIT which shall not be unreasonably withheld. 
Any tax savings or refund for the tax years prior to Closing shall belong to
Portfolio and any such savings or refund for the tax year in which the Closing
occurs shall be prorated and adjusted as of the Closing Date after deduction of
the actual attorneys’ fees and other expenses related to the proceeding, subject
to the rights, if any, of current or former Portfolio Tenants.

 

SECTION 5.4                                             GTJ Tax Proceedings. 
Schedule 5.4 sets forth all tax certiorari proceedings related to the GTJ
Properties as of the Effective Date and the fee arrangements with each tax
certiorari attorney (the “GTJ Tax Proceedings”).  GTJ shall be entitled to
continue the GTJ Tax Proceedings after Closing; provided, however, that GTJ
shall not be entitled to settle any such GTJ Tax Proceeding relating to the tax
year in which the Closing occurs without the prior written consent of the UPREIT
which shall not be unreasonably withheld.  Any tax savings or refund for the tax
years prior to Closing shall belong to GTJ and any such savings or refund for
the tax year in which the Closing occurs shall be prorated and adjusted as of
the Closing Date after deduction of the actual attorneys’ fees and other
expenses related to the proceeding, subject to the rights, if any, of current or
former GTJ Tenants.

 

SECTION 5.5                                             United Technologies
Lease Payables.  The parties acknowledge that (i) one of the GTJ POEs has
entered into a lease (the “UT Lease”) with United Technologies at the property
located at 8 Farms Spring Road; (ii) GTJ paid for Tenant Improvement Costs and
Payable Commissions payable under the Leasing Brokerage Agreements in respect of
the UT Lease in the aggregate amount of $4,857,500 (the “UT Leasing Payables”),
and (iii) in order to pay for the UT Leasing Payables, GTJ borrowed said amount
under the line of credit facility described in Part B of Schedule 3.22 annexed
hereto.  The parties agree that the repayment of said borrowing on account of
the UT Leasing Payables shall be the responsibility of the UPREIT.

 

SECTION 5.6                                             Survival of
Adjustments.  In the event any adjustments are miscalculated at the Closing, or
corrected after Closing, such errors shall be promptly corrected after the
Closing. This Article V shall survive the Closing until the date (the “Survival
Date”) which is 540 days after the Closing(except for Sections 5.2(c)(vii), 5.3,
5.4, 5.5 and 5.6 respectively, which shall survive without limitation as to
time).

 

ARTICLE VI
INDEMNIFICATION

 

SECTION 6.1                                             Obligation of the
Portfolio and Portfolio Members to Indemnify.  Portfolio and the Portfolio
Members (collectively, the “Portfolio Indemnitors”), severally but not jointly,
agree to indemnify, defend and hold harmless GTJ, the GTJ POEs, the Other GTJ
Subsidiaries and any of their members, managers, officer, directors, agents,
contractors or subcontractors (collectively, the “GTJ Related Parties”) from and
against all Losses based upon, arising out of or

 

33

--------------------------------------------------------------------------------


 

otherwise in respect of:  (i) any inaccuracy in or any breach of any
representation or warranty of Portfolio contained in this Agreement; (ii) the
failure of Portfolio to comply with any covenant or agreement of Portfolio
contained in this Agreement; or (iii) any liability or obligation with respect
to the Portfolio Mortgage Loan Documents which accrue prior to the date hereof
or for which they are responsible to Portfolio Lenders under the assumption
documents.  “Losses” means losses, damages, liabilities, deficiencies, actions,
judgments, interest, awards, penalties, fines, costs or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a governmental authority
or other third party.

 

SECTION 6.2                                             Obligation of GTJ to
Indemnify.  GTJ agrees to indemnify, defend and hold harmless Portfolio, the
Portfolio POEs and any of their members, managers, officer, directors, agents,
contractors or subcontractors (collectively, the “Portfolio Related Parties”)
from and against all Losses based upon, arising out of or otherwise in respect
of (i) any inaccuracy in or any breach of any representation or warranty of GTJ
contained in this Agreement or (ii) the failure of GTJ to comply with any
covenant or agreement of GTJ contained in this Agreement or (iii) the payment by
GTJ of amounts in excess of $3,000,000 with respect to the Electrical Contract
Liabilities.

 

SECTION 6.3                                             Limitations on
Indemnification Obligations.

 

(a)                                 The obligations of the Portfolio
Indemnitors, collectively, to pay Losses as set forth in Section 6.1 hereunder
shall be limited to Five Million ($5,000,000) Dollars in the aggregate (the
“Portfolio Indemnification Limit”).  Each individual Portfolio Indemnitor shall
only be liable up to his or her pro rata amount of any Losses as set forth on
Schedule 6.3. Notwithstanding the foregoing, such Portfolio Indemnification
Limit shall not apply to any Losses resulting from the representations made in
Sections 2.2 and 2.12 herein but each individual Portfolio Indemnitor shall only
be liable up to his or her pro rata amount of any Losses as set forth on
Schedule 6.3.

 

(b)                                 The obligations of GTJ to pay Losses as set
forth in Section 6.2 hereunder shall be limited to Five Million ($5,000,000)
Dollars in the aggregate (the “GTJ Indemnification Limit”). Notwithstanding the
foregoing, such GTJ Indemnification Limit shall not apply to any Losses
resulting from the representations made in Section 3.2 herein.

 

(c)                                  The limitations set forth in subsections
(a) and (b) above shall not apply in the case of fraud or intentional
misrepresentation.

 

SECTION 6.4                                             Payment of
Indemnification Obligations by Portfolio Indemnitors.  Any sums due to GTJ under
Section 6.1 shall be payable as follows (a) the first Three Million ($3,000,000)
Dollars, in the aggregate, shall be paid from the distributions otherwise due to
the Portfolio Members under the UPREIT LPA, on a pro rata basis; and (b) the
remaining Two Million ($2,000,000) Dollars, in the aggregate, shall be paid by
reducing the amount of the respective Portfolio Interests of the Portfolio
Indemnitors, on a pro rata basis by reducing the number of limited partnership
units held by the Portfolio Indemnitors such that the value of the

 

34

--------------------------------------------------------------------------------


 

reduction in the Portfolio Interests equals the amount of Losses due pursuant to
Section 6.1. Such adjustment shall be based upon the valuation of the Portfolio
limited partnership interests at the time of Closing. If the value of any
Portfolio Indemnitor’s portion of the Portfolio Interest is insufficient to
satisfy his or her portion of the obligations under Section 6.1, then such
Portfolio Indemnitor shall pay GTJ his or her portion of any remaining
obligations under Section 6.1.

 

SECTION 6.5                                             Payment of
Indemnification Obligations by GTJ.  To the extent GTJ does not have funds
available to satisfy any sums due to Portfolio under Section 6.2 (the
“Shortfall”), such Shortfall shall be paid (i) with funds derived from a loan
obtained by GTJ or a raise of capital by GTJ, or (ii) by reducing the limited
partnership units held by GTJ such that the value of the reduction equals the
amount of the Shortfall. Such adjustment shall be based upon the valuation of
the GTJ limited partnership interest at Closing.

 

SECTION 6.6                                             Procedures for Payment
of Indemnification Obligations.  Each of GTJ and GTJ and Portfolio agree that no
payment shall be made to the other under Section 6.4 or 6.5 except in accordance
with the following procedures:

 

(a)                                 A claim for any sums due under Sections 6.4
or 6.5 shall be made in writing and (the “Indemnification Notice”) delivered to
the other party on or before the Survival Date and shall set forth the nature of
the breach and dollar amount sought by the claimant.

 

(b)                                 If the party receiving the Indemnification
Notice disputes any portion of the Indemnification Notice, said party shall
notify the claimant in writing (the “Dispute Notice”) no later than 15 days
following receipt of the Indemnification Notice.

 

(c)                                  If the parties are unable to resolve the
dispute as evidenced by a written agreement signed by both parties on or before
the 30th day following receipt of the Indemnification Notice, the claimant shall
initiate a lawsuit in an Approved Court (as defined in Section 7.12) and make
service upon the other party no later than the 60th day following receipt of the
Indemnification Notice.

 

(d)                                 If the claimant is thereafter awarded a sum
of money by such court in a ruling by such court with no further appeal thereon
and all appeal periods and rights having expired, said sum shall be due and
payable as provided in Sections 6.4 or 6.5, as applicable.

 

ARTICLE VII
MISCELLANEOUS

 

SECTION 7.1                                             Expenses.

 

(a)                                 Portfolio shall be responsible for (i) all
costs related to title reports and insurance, survey updates, zoning reports,
environmental reports and building condition reports and the like related to the
GTJ Properties (regardless of whether the same were ordered by GTJ or
Portfolio); (ii) reasonable attorney fees and disbursements incurred by
Portfolio and (iii) lender expenses (other than the express loan assumption fees
not to exceed 1% of the then

 

35

--------------------------------------------------------------------------------


 

outstanding principal balance of the subject mortgage) incurred in connection
with obtaining the Portfolio Lender Approval.

 

(b)                                 GTJ or its designees shall be responsible
for (i) all costs related to title reports and insurance, survey updates, zoning
reports, environmental reports, Transfer Act Requirement and building condition
reports and the like related to the Portfolio Properties (regardless of whether
the same were ordered by Portfolio or GTJ); (ii) any and all transfer taxes due
in connection with the Portfolio Contribution and the GTJ Contribution; (iii)
reasonable attorney fees and disbursements incurred by GTJ; (iv) all lender
expenses incurred in connection with obtaining the GTJ Lender Approvals; (v) any
loan assumption fees charged in connection with obtaining the Portfolio Lender
Approvals (not to exceed 1% of the outstanding principal balance of the subject
mortgage) and the GTJ Lender Approvals; and (vi) a one time contribution of
$18,000.00 towards Portfolio’s legal fees.

 

SECTION 7.2                                             Survival of
Representations.  All representations and warranties made herein shall survive
the Closing until the Survival Date, provided, however, that the representations
and warranties contained in Sections 2.2, 2.12 and 3.2 shall survive
indefinitely or until the expiration of any applicable statute of limitations.

 

SECTION 7.3                                             Assignment.  Neither
party may assign any of its rights or delegate any of its obligations hereunder
without the prior written consent of the other party. Any purported assignment
or delegation in violation of this Section shall be null and void.  No
assignment or delegation shall relieve the assigning or delegating party of any
of its obligations hereunder.

 

SECTION 7.4                                             No Third Party
Beneficiaries.  This Agreement shall be binding upon and inure solely to the
benefit of the parties hereto, the Portfolio Members and their permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

SECTION 7.5                                             Notices.  All notices
and other communications hereunder shall be in writing and shall be deemed given
if delivered personally, sent by overnight courier or by facsimile transmission
(with a confirmatory copy sent by overnight courier) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a)                                 if to Portfolio, addressed to:

 

Lighthouse Real Estate Management LLC

60 Hempstead Road

West Hempstead, NY 11052

Attn:  Louis Sheinker

Facsimile No.:  (516) 693-5501

 

with a copy to:

 

Schiff Hardin LLP

666 Fifth Avenue

 

36

--------------------------------------------------------------------------------


 

New York, New York 10103

Attention: Christine A. McGuinness

Facsimile No.:  (212) 753-5044

 

(b)                                 if to GTJ, addressed to:

 

GTJ REIT, Inc.

444 Merrick Road

Suite 370

Lynbrook, New York 11563

Attn: David J. Oplanich, CFO

Facsimile: (516) 887-2029

 

with a copy to:

 

Ruskin Moscou Faltischek, P.C.

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, New York 11556

Attn: Adam P. Silvers

Facsimile No.: (516) 663-6719

 

with a copy to:

 

GTJ REIT, Inc.

444 Merrick Road

Suite 370

Lynbrook, New York 11563

Attn: Paul Cooper, CEO

Facsimile: (516) 887-2029

 

SECTION 7.6                                             Entire Agreement.  This
Agreement, together with all Exhibits and Schedules to this Agreement,
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, between Portfolio and GTJ with respect to the subject matter
hereof.  All Schedules and Exhibits hereto are hereby incorporated herein by
reference.

 

SECTION 7.7                                             Amendment.  This
Agreement may be amended by the parties hereto only by an instrument in writing
signed on behalf of each of the parties hereto.

 

SECTION 7.8                                             Counterparts;
Facsimiles.  This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute

 

37

--------------------------------------------------------------------------------


 

one and the same agreement.  Execution may be accomplished by delivery of
original, facsimile or static electronic image (such as PDF files) copies of the
signature page hereto.

 

SECTION 7.9                                             Headings.  Article and
Section headings used herein are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting this Agreement.

 

SECTION 7.10                                      Severability.  In the event
any one or more of the provision contained in this Agreement should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.11                                      Governing Law.  This Agreement
shall be governed by, and construed and enforced in accordance with the laws of
the State of New York without regard to its principles of conflicts of law.

 

SECTION 7.12                                      Consent to Jurisdiction and
Venue.  Each party hereto hereby irrevocably and unconditionally submits to the
jurisdiction of any state court (each, an “Approved Court”) sitting in the State
of New York, County of Nassau, or Federal court sitting in the Eastern District
of New York and irrevocably agrees that all actions or proceedings arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be litigated exclusively in either of said courts.  Each party hereto agrees not
to commence any legal proceeding related hereto or thereto except in such
courts.  Each party hereto irrevocably waives any objection which it may now or
hereafter have to the laying of the venue of any such proceeding in any such
court and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.  Each party
hereto consents to process being served in any such action or proceeding by
mailing a copy thereof by registered or certified mail.

 

SECTION 7.13                                      Negotiated Agreement. 
Portfolio, Portfolio Members and GTJ each acknowledge that they have been
advised and represented by independent counsel in the negotiation, execution and
delivery of this Agreement and accordingly agree that if an ambiguity exists
with respect to any provision of this Agreement, such provision shall not be
construed against any party because such party or its representatives drafted
such provision.

 

[SIGNATURE PAGE FOLLOWS]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Portfolio and GTJ have executed this Agreement as of the day
and year first above written.

 

 

GTJ REIT, Inc.

 

 

 

 

 

 

 

By:

/s/ David J. Oplanich

 

 

David J. Oplanich

 

 

Chief Financial Officer

 

 

 

 

GTJ GP, LLC

 

 

 

 

 

By: GTJ REIT, Inc.

 

 

 

 

 

 

 

 

By:

/s/ David J. Oplanich

 

 

 

 

David J. Oplanich

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

GTJ Realty, LP

 

 

 

 

 

 

 

By: GTJ GP, LLC, its general partner

 

 

 

 

 

 

 

By: GTJ REIT, Inc., its manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ David J. Oplanich

 

 

 

 

 

David J. Oplanich

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

WU/Lighthouse Portfolio, LLC

 

 

 

 

 

 

 

By: Lighthouse 100 William Operating LLC, its manager

 

 

 

 

 

 

 

 

By:

/s/ Louis Sheinker

 

 

 

 

Louis Sheinker

 

 

 

 

Managing Member

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Ravetz

 

 

 

 

Jeffrey Ravetz

 

 

 

 

Managing Member

 

 

 

 

 

 

 

 

 

 

 

/s/ Jeffrey Wu

 

Jeffrey Wu

 

 

 

[SIGNATURE PAGE TO CONTRIBUTION AGREEMENT]

 

--------------------------------------------------------------------------------


 

/s/ Paul Cooper

 

Paul Cooper

 

 

 

 

 

/s/ Louis Sheinker

 

Louis Sheinker

 

 

 

 

 

/s/ Jerome Cooper

 

Jerome Cooper

 

 

 

 

 

/s/ Jeffrey Ravetz

 

Jeffrey Ravetz

 

 

 

 

 

/s/ Sarah Ravetz

 

Sarah Ravetz

 

 

 

[SIGNATURE PAGE TO CONTRIBUTION AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Portfolio POEs

 

Property Owner

 

Property Address

 

State

WU/LH 466 Bridgeport L.L.C.

 

466 Bridgeport Avenue, Shelton

 

CT

Wu/LH 470 Bridgeport L.L.C.

 

470 Bridgeport Avenue, Shelton

 

CT

Wu/LH 950 Bridgeport L.L.C.

 

950 Bridgeport Avenue and 974 Bridgeport Avenue, Milford

 

CT

Wu/LH 12 Cascade L.L.C.

 

12 Cascade Boulevard, Orange

 

CT

Wu/LH 15 Executive L.L.C.

 

15 Executive Boulevard, Orange

 

CT

WU/LH 35 Executive L.L.C.

 

35 Executive Boulevard, Orange

 

CT

WU/LH 15 Progress L.L.C.

 

15 Progress Drive, Shelton

 

CT

Wu/LH 22 Marsh Hill L.L.C.

 

22 Marsh Hill Road, Orange

 

CT

Wu/LH 25 Executive L.L.C.

 

25 Executive Boulevard, Orange

 

CT

Wu/LH 269 Lambert L.L.C.

 

269 Lambert Road, Orange

 

CT

Wu/LH 103 Fairview Park L.L.C.

 

103 Fairview Park Drive, Elmsford

 

NY

Wu/LH 412 Fairview Park L.L.C.

 

412 Fairview Park Drive, Elmsford

 

NY

Wu/LH 401 Fieldcrest L.L.C.

 

401 Fieldcrest Avenue, Elmsford

 

NY

Wu/LH 404 Fieldcrest L.L.C.

 

404 Fieldcrest Drive, Elmsford

 

NY

Wu/LH 36 Midland L.L.C.

 

36 Midland Avenue, Port Chester

 

NY

Wu/LH 100-110 Midland L.L.C.

 

100-110 Midland Avenue, Port Chester

 

NY

Wu/LH 112 Midland L.L.C.

 

112 Midland Avenue, Port Chester

 

NY

Wu/LH 199 Ridgewood L.L.C.

 

199 Ridgewood Drive, Elmsford

 

NY

Wu/LH 203 Ridgewood L.L.C.

 

203 Ridgewood Drive, Elmsford

 

NY

Wu/LH 8 Slater L.L.C.

 

8 Slater Street, Port Chester

 

NY

Wu/LH 100 American L.L.C.

 

100 American Road, Morris Plains

 

NJ

Wu/LH 200 American L.L.C.

 

200 American Road, Morris Plains

 

NJ

Wu/LH 300 American L.L.C.

 

300 American Road, Morris Plains

 

NJ

Wu/LH 400 American L.L.C.

 

400 American Road, Morris Plains

 

NJ

Wu/LH 500 American L.L.C.

 

500 American Road, Morris Plains

 

NJ

 

PORTFOLIO LOANS

 

1.             Consolidated, Amended and Restated Promissory Note, in the amount
of $4,639,600, made by Wu/LH 8 Slater L.L.C., a Delaware limited liability
company to First Sun America Life

 

--------------------------------------------------------------------------------


 

Insurance Company, a New York corporation, and its successors and/or assigns
(the “FSA Lender”), as payee.

 

2.             Promissory Note, in the amount of $4,096,400, made by Wu/LH 15
Executive L.L.C., a Delaware limited liability company to FSA Lender, as payee.

 

3.             Promissory Note, in the amount of $5,724,600, made by Wu/LH 35
Executive L.L.C., a Delaware limited liability company to the FSA Lender, as
payee.

 

4.             Promissory Note, in the amount of $2,716,700, made by Wu/LH 22
Marsh Hill L.L.C., a Delaware limited liability company to the FSA Lender, as
payee.

 

5.             Promissory Note, in the amount of $3,683,700, made by Wu/LH 470
Bridgeport L.L.C., a Delaware limited liability company to the FSA Lender, as
payee.

 

6.             Promissory Note, in the amount of $2,639,000, made by Wu/LH 950
Bridgeport L.L.C., a Delaware limited liability company to the FSA Lender, as
payee.

 

7.             Promissory Note in the principal amount of $2,700,000 by Wu/LH 15
Progress L.L.C. in favor of People’s United Bank.

 

8.             Mortgage Note, in the amount of $20,960,000 by Wu/LH 12 Cascade
L.L.C., Wu/LH 25 Executive L.L.C., Wu/LH 269 Lambert L.L.C., Wu/LH 103 Fairview
Park L.L.C., Wu/LH 401 Fieldcrest Park L.L.C., Wu/LH 404 Fieldcrest Park L.L.C.,
Wu/LH 412 Fairview Park L.L.C., Wu/LH 36 Midland L.L.C., Wu/LH 100-110 Midland
L.L.C., Wu/LH 112 Midland L.L.C., Wu/LH 199 Ridgewood L.L.C., Wu/LH 203
Ridgewood L.L.C., Wu/LH 100 American L.L.C., Wu/LH 200 American L.L.C., Wu/LH
300 American L.L.C., Wu/LH 400 American L.L.C., Wu/LH 500 American L.L.C., each
a Delaware limited liability company (collectively, the” JH Borrowers”) to John
Hancock Life Insurance Company (the “JH Lender”), as payee.*

 

9.             Mortgage Note in the amount of $30,650,000 by the JH Borrowers to
the JH Lender, as payee.

 

10.          Mortgage Note in the amount of $16,100,000 by the JH Borrowers to
the JH Lender, as payee.

 

11.          Mortgage Note in the amount of $9,765,000 by the JH Borrowers to
the JH Lender, as payee.

 

12.          Mortgage Note in the amount of $11,625,000 by the JH Borrowers to
the JH Lender, as payee.

 

--------------------------------------------------------------------------------

*Please note that items 8-12 are cross collateralized.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GTJ POEs

 

165-25 147th Ave, LLC

 

165-25 147th Avenue

Jamaica, New York

 

 

 

49-19 Rockaway Beach Blvd, LLC

 

49-19 Rockaway Beach Boulevard

Arverne, New York

 

 

 

85-01 24th Ave, LLC

 

85-01 24th Avenue

East Elmhurst, New York

 

 

 

114-15 Guy Brewer Blvd, LLC

 

114-15 Guy Brewer Boulevard,

Jamaica, New York

 

 

 

612 Wortman Avenue LLC

 

612 Wortman Avenue

Brooklyn, New York

 

 

 

23-85 87th Street, LLC

 

23-85 87th Street

East Elmhurst, New York

 

 

 

Farm Springs Road LLC

 

8 Farm Springs Road

Farmington, Connecticut

 

GTJ LOANS

 

Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacturers and Traders Trust Company

Standard Labor Grid Note $10,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Hartford Life Insurance Company Promissory Note $45,500,000.00

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

UPREIT LPA

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION OF PORTFOLIO INTEREST AGREEMENT

 

ASSIGNMENT OF PORTFOLIO INTEREST AGREEMENT

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

IN

 

[                                      ]

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, WU/LIGHTHOUSE PORTFOLIO L.L.C. (“Assignor”), hereby sells,
assigns, transfers and conveys to GTJ Realty, LP (“Assignee”), all of the
Assignor’s right, title and interest in and to Assignor’s one hundred (100%)
membership interest (the “Membership Interest”) in
[                                                    ] (the “Company”).

 

Assignor represents that it has not encumbered and is not aware of any other
encumbrances or assignments affecting the Membership Interest being transferred
hereunder and that the Membership Interest being transferred hereunder is being
transferred free and clear of all liens, claims and encumbrances.

 

IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the
     day of                         , 2012.

 

WU/Lighthouse Portfolio, LLC

 

By: Lighthouse 100 William Operating LLC, its manager

 

 

 

 

 

 

By:

 

 

 

 

 

Louis Sheinker

 

 

 

 

Managing Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Jeffrey Ravetz

 

 

 

 

 

 

Managing Member

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION OF GTJ INTEREST AGREEMENT

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

IN

 

[                                      ]

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, GTJ GP, LLC (“Assignor”), hereby sells, assigns, transfers
and conveys to GTJ Realty, LP (“Assignee”), all of the Assignor’s right, title
and interest in and to Assignor’s one hundred (100%) membership interest (the
“Membership Interest”) in [                                      ] (the
“Company”).

 

Assignor represents that it has not encumbered and is not aware of any other
encumbrances or assignments affecting the Membership Interest being transferred
hereunder and that the Membership Interest being transferred hereunder is being
transferred free and clear of all liens, claims and encumbrances.

 

IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the
[    ]th day of                                  , 2012.

 

 

GTJ GP, LLC

 

 

 

 

 

By:

GTJ REIT, INC., its sole member

 

 

 

 

 

 

By:

 

 

 

Name: David J. Oplanich

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PORTFOLIO LENDER APPROVAL DOCUMENTS

 

A.  Lender Approval Documents Each Dated as of January 1, 2013 With Respect to
the Loan Documents Dated March 8, 2011 Between First SunAmerica Life Insurance
Company (“Lender”) and (i) WU/LH 15 Executive L.L.C., a Delaware limited
liability company (the “15 Executive Borrower”), WU/LH 22 Marsh Hill L.L.C., a
Delaware limited liability company (the “Marsh Hill Borrower”), WU/LH 35
Executive L.L.C., a Delaware limited liability company (the “35 Executive
Borrower”), WU/LH 470 Bridgeport L.L.C., a Delaware limited liability company
(the “470 Bridgeport Borrower”), WU/LH 950 Bridgeport L.L.C., a Delaware limited
liability company (the “950 Bridgeport Borrower”), WU/LH 8 Slater L.L.C., a
Delaware limited liability company (the “8 Slater Borrower”; and together with
the 15 Executive Borrower, the Marsh Hill Borrower, the 35 Executive Borrower,
the 470 Bridgeport Borrower, the 950 Bridgeport Borrower, collectively, the
“Borrower”).

 

1.

 

Assumption, Consent and Loan Modification Agreement (15 Executive).

2.

 

Assumption, Consent and Loan Modification Agreement (35 Executive).

3.

 

Assumption, Consent and Loan Modification Agreement (22 Marsh Hill).

4.

 

Assumption, Consent and Loan Modification Agreement (470 Bridgeport).

5.

 

Assumption, Consent and Loan Modification Agreement (950 Bridgeport).

6.

 

Assumption, Consent and Loan Modification Agreement (8 Slater).

7.

 

Certificate Concerning Governing Documents (15 Executive).

8.

 

Certificate Concerning Governing Documents (35 Executive).

9.

 

Certificate Concerning Governing Documents (22 March Hill).

10.

 

Certificate Concerning Governing Documents (470 Bridgeport).

11.

 

Certificate Concerning Governing Documents (950 Bridgeport).

12.

 

Certificate Concerning Governing Documents (8 Slater).

13.

 

Certificate Concerning Leases and Financial Condition (15 Executive).

14.

 

Certificate Concerning Leases and Financial Condition (35 Executive).

15.

 

Certificate Concerning Leases and Financial Condition (22 Marsh Hill).

16.

 

Certificate Concerning Leases and Financial Condition (470 Bridgeport).

17.

 

Certificate Concerning Leases and Financial Condition (950 Bridgeport).

18.

 

Certificate Concerning Leases and Financial Condition (8 Slater).

19.

 

Amended and Restated Agreement Concerning Insurance Requirements.

20.

 

Environmental Indemnity Agreement.

21.

 

Amended and Restated Affiliate Guaranty Agreement.

22.

 

Guaranty Agreement (New).

23.

 

Receipt and Agreement (Escrow Instructions).

24.

 

Subordination of Management Agreement.

25.

 

Amended and Restated Cash Management Agreement.

 

--------------------------------------------------------------------------------


 

B.                                    LENDER APPROVAL DOCUMENTS EACH DATED AS OF
JANUARY 1, 2013 WITH REGARD TO $2,700,000 LOAN DATED SEPTEMBER 30 , 2010 FROM
PEOPLE’S UNITED BANK (“Lender”) TO WU/LH 15 PROGRESS L.L.C. (“Borrower”) SECURED
BY 15 PROGRESS DRIVE AND 30 COMMERCE DRIVE SHELTON, CONNECTICUT (the
“Property”).

 

1.                                      First Amendment to Loan and Security
Agreement.

2.                                      Replacement Guaranty.

3.                                      Conditional Assignment of Management
Agreement.

 

C.                                    LENDER APPROVAL DOCUMENTS EACH DATED AS OF
JANUARY 1, 2013 WITH REGARD TO THE MORTGAGE LOANS, IN THE AGGREGATE AMOUNT OF
$105,000,000 BY JOHN HANCOCK LIFE INSURANCE COMPANY (THE “JH LENDER”), AS LENDER
TO WU/LH 12 CASCADE L.L.C., WU/LH 25 EXECUTIVE L.L.C., WU/LH 269 LAMBERT L.L.C.,
WU/LH 103 FAIRVIEW PARK L.L.C., WU/LH 401 FIELDCREST PARK L.L.C., WU/LH 404
FIELDCREST PARK L.L.C., WU/LH 412 FAIRVIEW PARK L.L.C., WU/LH 36 MIDLAND L.L.C.,
WU/LH 100-110 MIDLAND L.L.C., WU/LH 112 MIDLAND L.L.C., WU/LH 199 RIDGEWOOD
L.L.C., WU/LH 203 RIDGEWOOD L.L.C., WU/LH 100 AMERICAN L.L.C., WU/LH 200
AMERICAN L.L.C., WU/LH 300 AMERICAN L.L.C., WU/LH 400 AMERICAN L.L.C., WU/LH 500
AMERICAN L.L.C., WU/LH 15 EXECUTIVE L.L.C.,, WU/LH 22 MARSH HILL L.L.C., WU/LH
35 EXECUTIVE L.L.C., , WU/LH 470 BRIDGEPORT L.L.C., WU/LH 950 BRIDGEPORT
L.L.C.,, WU/LH 8 SLATER L.L.C., EACH A DELAWARE LIMITED LIABILITY COMPANY
(COLLECTIVELY, THE “JH BORROWERS”)[NOTE: A PORTION OF THESE LOANS WERE
REFINANCED AS PER A AND B OF THIS EXHIBIT E]

 

1.                                      Amendment and Modification of Loan
Agreement.

 

2.                                      Manager’s Consent and Subordination of
Management Agreement by GTJ Management, LLC.

 

3.                                      Sub- Manager’s Consent and Subordination
of Sub-Management Agreement by CB Richard Ellis Inc.

 

4.                                      Cash and Deposit Account Pledge and
Security Agreement (NJ Loan).

 

5.                                      Indemnification Agreement (NJ Loan).

 

6.                                      Guaranty Agreement (NJ Loan).

 

7.                                      Cash and Deposit Account Pledge and
Security Agreement (NY Loan).

 

8.                                      Indemnification Agreement (NY Loan).

 

9.                                      Guaranty Agreement (NY Loan).

 

10.                               Cash and Deposit Account Pledge and Security
Agreement (CT Loan).

 

--------------------------------------------------------------------------------


 

11.                               Indemnification Agreement (CT Loan).

 

12.                               Guaranty Agreement (CT Loan).

 

13.                               Deposit Account Control Agreement (NY).

 

14.                               Deposit Account Control Agreement (NJ).

 

15.                               Deposit Account Control Agreement (CT).

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

GTJ LENDER APPROVAL DOCUMENTS

 

A.                        Lender Approval Document Dated as of January 1, 2013
With Regard to Loan Documents Dated July 1, 2010 By and Between Hartford Life
Insurance Company, Hartford Life and Accident Insurance Company and Hartford
Life and Annuity Insurance Company (collectively, the “Lender”), and (i) 84-01
24th Avenue, LLC and (ii) 165-25 147th Avenue, LLC.

 

1.                                      First Amendment to Loan Agreement.

 

B.                        Lender Approval Document Dated as of January 1, 2013
With Regard to Loan Documents Dated August 26, 2011 By and Between Manufacturers
and Traders Trust Company (the “Lender”) and GTJ REIT, Inc.

 

1.                                      Mortgage Modification Agreement

2.                                      Standard Liber Grid Note

3.                                      Credit Agreement

4.                                      Waiver and Consent

5.                                      Amendment and Reaffirmation of
Environmental Compliance and Indemnification Agreement

6.                                      Reaffirmation of General Assignment of
Rents

 

--------------------------------------------------------------------------------


 

C.                                    EXHIBIT F

 

Tax Protection Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TERMINATION OF PROPERTY MANAGEMENT SERVICES
(Portfolio Properties)

 

Reference is hereby made to a certain management agreement (the “Management
Agreement”) dated as of February 28, 2008 between Wu/Lighthouse Portfolio
L.L.C., a Delaware limited liability company (the “Portfolio Owner”) and
Lighthouse Real Estate Management LLC, a New York limited liability company
(hereafter referred to as “Primary Manager”), regarding the management of
various properties owned by the Portfolio Owner and more particularly identified
on said Schedule A (the “Managed Assets”), which Management Agreement was
amended by a certain First Amendment to Management Agreement dated as of
February 15, 2011.

 

Reference is hereby made to a certain Sub-Management Agreement (the
“Sub-Management Agreement”) dated as of March 10, 2009 between the Primary
Manager and Green Holland Management LLC, a New York limited liability company
(“Green Holland”) pursuant to which the Primary Manager engaged Green Holland to
perform the services required to be performed by the Primary Manager under the
Management Agreement with regard the Managed Assets.

 

The parties hereto agree that effective as of January 1, 2013, the Management
Agreement and the Sub-Management Agreement shall be terminated and of no further
force and effect; provided, however, that the obligation of the Portfolio Owner
to pay a commission under Section 5.2 thereof shall survive in the event a lease
identified on Schedule 1 annexed hereto is mutually executed and delivered on or
before May 1, 2013.

 

By signing below, GTJ Realty, LP, as successor in interest to Portfolio Owner
hereby agrees to assume the obligations of Portfolio Owner under the immediately
preceding paragraph with respect to said Section 5.2.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
January 1, 2013.

 

 

WU/LIGHTHOUSE PORTFOLIO L.L.C.

 

 

 

By: Lighthouse 100 William Operating LLC

 

 

 

 

By

 

 

 

 

 

LIGHTHOUSE REAL ESTATE MANGEMENT LLC

 

 

 

By:

 

 

 

 

 

GREEN HOLLAND MANAGEMENT LLC

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

AGREED:

 

GTJ Realty, LP

 

 

By:  GTJ GP, LLC, its general partner

 

 

 

By:  GTJ REIT, Inc., its manager

 

 

 

By:

 

 

 

David J. Oplanich

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Managed Assets

 

Property Owner

 

Property Address

 

State

WU/LH 466 Bridgeport L.L.C.

 

466 Bridgeport Avenue, Shelton

 

CT

Wu/LH 470 Bridgeport L.L.C.

 

470 Bridgeport Avenue, Shelton

 

CT

Wu/LH 950 Bridgeport L.L.C.

 

950 Bridgeport Avenue and 974 Bridgeport Avenue, Milford

 

CT

Wu/LH 12 Cascade L.L.C.

 

12 Cascade Boulevard, Orange

 

CT

Wu/LH 15 Executive L.L.C.

 

15 Executive Boulevard, Orange

 

CT

WU/LH 35 Executive L.L.C.

 

35 Executive Boulevard, Orange

 

CT

WU/LH 15 Progress L.L.C.

 

15 Progress Drive, Shelton

 

CT

Wu/LH 22 Marsh Hill L.L.C.

 

22 Marsh Hill Road, Orange

 

CT

Wu/LH 25 Executive L.L.C.

 

25 Executive Boulevard, Orange

 

CT

Wu/LH 269 Lambert L.L.C.

 

269 Lambert Road, Orange

 

CT

Wu/LH 103 Fairview Park L.L.C.

 

103 Fairview Park Drive, Elmsford

 

NY

Wu/LH 412 Fairview Park L.L.C.

 

412 Fairview Park Drive, Elmsford

 

NY

Wu/LH 401 Fieldcrest L.L.C.

 

401 Fieldcrest Avenue, Elmsford

 

NY

Wu/LH 404 Fieldcrest L.L.C.

 

404 Fieldcrest Drive, Elmsford

 

NY

Wu/LH 36 Midland L.L.C.

 

36 Midland Avenue, Port Chester

 

NY

Wu/LH 100-110 Midland L.L.C.

 

100-110 Midland Avenue, Port Chester

 

NY

Wu/LH 112 Midland L.L.C.

 

112 Midland Avenue, Port Chester

 

NY

Wu/LH 199 Ridgewood L.L.C.

 

199 Ridgewood Drive, Elmsford

 

NY

Wu/LH 203 Ridgewood L.L.C.

 

203 Ridgewood Drive, Elmsford

 

NY

Wu/LH 8 Slater L.L.C.

 

8 Slater Street, Port Chester

 

NY

Wu/LH 100 American L.L.C.

 

100 American Road, Morris Plains

 

NJ

Wu/LH 200 American L.L.C.

 

200 American Road, Morris Plains

 

NJ

Wu/LH 300 American L.L.C.

 

300 American Road, Morris Plains

 

NJ

Wu/LH 400 American L.L.C.

 

400 American Road, Morris Plains

 

NJ

Wu/LH 500 American L.L.C.

 

500 American Road, Morris Plains

 

NJ

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[See Schedule 5.2 of Contribution Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

Management Agreements

 

MANAGEMENT AGREEMENT
(UPREIT Assets)

 

The Management Agreement, made as of January 1, 2013 by and between GTJ REALTY,
LP (hereinafter called the “Owner”), having an office at 444 Merrick Road,
Suite 370, Lynbrook, New York 11563 and GTJ MANAGEMENT, LLC, having an office at
444 Merrick Road, Suite 370, Lynbrook, New York 11563 (hereinafter called the
“Manager”).

 

R E C I T A L S:

 

Owner desires to engage the services of Manager as an independent contractor to
operate and manage the properties identified on Schedule 1 annexed hereto
located in the States of New York, New Jersey and Connecticut (said property and
the buildings and improvements thereon are collectively called the “Property”).

 

NOW, THEREFORE, in consideration of the premises, Owner and the Manager agree as
follows:

 

ARTICLE 1

 

ENGAGEMENT OF THE MANAGER

 

1.1          Engagement.  Owner hereby engages the Manager as an independent
contractor and the Manager hereby accepts such engagement on the terms and
conditions hereinafter provided.

 

ARTICLE 2

 

DUTIES AND AUTHORITY OF THE MANAGER

 

2.1          Duties and Authority of the Manager.  Manager shall operate and
manage the Property and shall render services and perform duties (or cause such
services or duties to be rendered and performed) and shall have authority as
follows:

 

2.2          Leasing.  The Manager shall use all reasonable efforts to keep the
Property fully rented by procuring tenants and by effecting renewals and
extensions of existing leases as more particularly provided in the business plan
of the Owner as may be amended from time to time.  There shall be no rent
concessions or allowances for tenant improvements without the Owner’s approval,
and all leases (including any lease modifications, cancellations, renewals,
options to purchase, rights of first refusal, rights of first offer or
expansions) shall be in writing.  The actual third party cost of negotiating and
obtaining leases (including reasonable legal fees, leasing commissions, and
advertising and promotional) shall be considered an operating expense borne by

 

--------------------------------------------------------------------------------


 

the Owner.  The Owner shall also establish from time to time the amount that may
be expended for tenant improvements for any tenant at the Property, and the
Manager shall not contract for or spend more than the amount set forth by the
Owner without the Owner’s consent. Notwithstanding the foregoing, Manager shall
have the right with Owner’s consent to enter into subcontracts for leasing and
any management services required to be rendered by Manager under this Agreement.

 

2.3          Lease Enforcement.  The Manager shall secure, as fully as
practicable, the compliance of tenants with the terms, covenants and conditions
of their leases; keep tenants informed of all rules and regulations affecting
each individual Property and any updates relating thereto; and receive, consider
and handle service requests by tenants and maintain systematic records showing
the action taken with respect to each request.

 

2.4          Tenant Relations.  The Manager shall maintain business-like
relations with tenants whose service requests shall be received, considered and
acted upon and recorded in a fashion and in an order that shows the action taken
with respect to each request.

 

The Manager shall, and is hereby authorized and directed:

 

(i)                 to request, demand, collect, receive and receipt all monthly
rents, percentage rents (if any), common area maintenance charges (if any),
sales tax, rental escalation, operating expense reimbursements, real estate
taxes and insurance premiums or stops or charges or any utility charges or HVAC
charges and any other taxes or charges due from tenants of the Property
permitted or required to be collected by the Owner under any lease or rental
agreement with such tenant in the name of the Owner (hereinafter collectively
called “Rents”), as such Rents become due;

 

(ii)                  to institute and prosecute actions or proceedings in the
name of the Owner and at the Owner’s expense for the collection of rents or
charges due from tenants or for eviction of tenants and a recovery of possession
of the leased premises, and such expense may include the engaging of counsel for
any such matter; provided, however, the Manager shall not initiate any legal
action without the Owner’s consent.

 

2.5          Operating Accounts.  The Manager shall promptly deposit all Rents,
income and other receipts received from the operation of each Property in a
commercial checking account (hereinafter called “Operating Account”) at such
bank as the Owner shall designate.  The Operating Account shall initially be
kept at M&T Bank, People’s United Bank, Valley National Bank and/or Bank of
America, as the case may be. All funds in the Operating Account and interest
thereon shall at all times be and remain the property of the Owner and shall be
indicated as such on the records of the bank.  No other funds shall in any way
be commingled with the funds in the Operating Account.  The Manager is
authorized to withdraw funds from the Operating Account on behalf of the Owner
only for the purpose of making payment of operating expenses pursuant to §4.1,
and other disbursements, including dividend disbursements or as authorized
herein.  Within 15 days after the end of each calendar month, the Manager shall

 

--------------------------------------------------------------------------------


 

disburse to the Owner the amount due to the Owner from the operation of the
Property during the preceding month, such disbursement to be made by wire
transfer, or by a check or checks drawn on the Operating Account, leaving as a
balance the Working Capital Reserve as provided for in §4.3.  Each check written
on the Operating Account by the Manager for an amount in excess of $5,000  shall
require two signatories, which signatories may be changed from time to time, as
designated by Owner.

 

2.6          Security Deposits.  The Manager shall cause security deposits to be
deposited in the Operating Account (or into separate accounts as maybe required
by law) and to be disbursed in accordance with the applicable lease agreements
pursuant to which such deposits have been made.

 

2.7          Maintenance, Repairs, Purchase Orders and Contracts.  The Manager
shall cause the building, appurtenances and grounds of the Property to be
maintained in accordance with standards applicable to comparable buildings in
the county where each individual Property is located, such maintenance to
include: (1) performing (or cause to be performed) interior and exterior
cleaning, painting, decorating, plumbing, steam fitting, carpentry and such
other normal maintenance and repair work as may be necessary; (2) performing
such necessary preventative maintenance as may be necessary or reasonably
desirable; (3) purchasing supplies, materials and services; and (4) executing
contracts in the name and on behalf of the Owner for utilities, vermin
extermination, janitorial services, laundry service, trash removal and other
services deemed by the Manager to be reasonably necessary or advisable.  Every
maintenance or operating contract or order shall be for a term not exceeding one
year, shall be terminable by either the Manager or the Owner, for any reason,
without penalty, upon 30 days notice or for cause (after the expiration of any
notice or cure period), and shall be subject to the Owner’s prior approval
unless it does not exceed either $5,000 per annum per individual Property or the
amount specified on the Approved Budget for the expense item(s) covered by such
contract.  When taking bids or issuing purchase orders, the Manager shall secure
and credit to the Owner all discounts, rebates or commissions obtainable with
respect to purchases, service contracts, maintenance and repair work or other
transactions made on the Owner’s behalf (which shall include the Owner’s share
of any discounts, rebates or commissions based on purchases made in common with
or for the benefit of other parties).  The Manager shall promptly notify the
Owner in the event that the Manager becomes aware that the condition of the
Property or any part thereof requires expenditures for any repairs, replacements
or structural alterations in excess of the amount budgeted for such repairs, or
in the event that any part of the Property fails to meet the standards of any
federal, state or local law, ordinance or regulation of which the Manager has
actual knowledge.  Notwithstanding the foregoing, in the event of an emergency,
Manager may use its reasonable judgment in making necessary repairs, if such
immediate action is required. for the preservation or protection of the Property
or of any tenants or other persons, but Owner shall be notified by the most
expedient means immediately thereafter.

 

2.8          Employ and Supervise Employees.  The Manager shall employ, train,
supervise and discharge such employees as are necessary for the efficient and
economical operation and management of the Property.  All employees shall be
employees of the Manager or its affiliate and not the Owner, and their wages and
other benefits which are considered part of operating expenses under §4.1 shall
be subject to the reasonable approval of the Owner.  The wages, salaries and
other compensation, including Social Security taxes, unemployment insurance
taxes,

 

--------------------------------------------------------------------------------


 

unemployment compensation fringe benefits, medical and health insurance and
similar items, shall be deemed to be expenses of operation; provided, however,
no penalty or interest imposed by the IRS for the Manager’s failure to pay
timely to the IRS the Social Security taxes, unemployment insurance taxes or
withholding taxes of such employees shall be an expense of operation.  The
Manager shall, at the Owner’s expense, procure and maintain adequate workers’
compensation insurance or an equivalent thereof covering all employees and shall
prepare and file all returns and other documents required under the Federal
Unemployment Tax Act, or any similar federal or state legislation, and all
withholding tax returns required for employees.  All compensation fixed by the
Manager for employees, as provided in this Agreement, shall be reasonably
comparable to the compensation paid for similar work performed in the same
geographic area.  The Manager will not retain union employees without the
Owner’s approval.

 

2.9          Insurance.  Provided sufficient funds are available in the
Operating Account, the Manager shall if requested by the Owner cause to be
placed and kept in force all forms of insurance relating to the Property
required by the Owner or by the terms of any mortgage,  deed of trust or other
security instrument, ground lease, or similar instrument covering any portion of
the Property (including any operating agreement of Owner (the “Operating
Agreement”).  All insurance coverage shall be placed with such companies, in
such amounts, and with such beneficial interests appearing therein as shall be
acceptable to the Owner and shall name Owner as primary insured and such parties
as are designated by Owner as an additional insured.  The Manager shall promptly
investigate and make a full written report as to all accidents or claims for
damage relating to the ownership, operation and maintenance of the affected
Property, including any damage or destruction to the affected Property and the
estimated cost of repair, and shall cooperate with and make all reports required
by any insurance company.  The Manager shall not vary or change any portion of
the insurance program required by the Owner but shall review annually the
insurance program and make such recommendations to the Owner as to changes as
the Manager shall deem advisable or necessary.

 

2.10        Government and Mortgage Compliance.  The Manager shall use
reasonable efforts to take such actions as may be necessary to comply with all
present and future laws, ordinances, orders, rules, regulations and requirements
of all federal, state and municipal governments, courts, departments,
commissions, boards and officers, or any other body exercising the functions
similar to those of any of the foregoing which may be applicable to any
individual Property, and attempt to obtain and maintain all certificates of
occupancy, licenses and/or operating permits, if any, for the Property.  The
Owner agrees to execute and deliver any and all applications and other documents
and to otherwise reasonably cooperate to the fullest extent with the Manager in
applying for, obtaining and maintaining such certificates, licenses and
permits.  The Manager shall also use all reasonable efforts to cause the
Property to comply with all terms, covenants and provisions contained in any
deed of trust or mortgage, operating agreement, leases or other agreement now or
hereafter encumbering or affecting the Property or any portion of the Property
and any security agreement now or hereafter encumbering or affecting the
personal property located at the Property or any portion thereof.

 

2.11        Taxes, Loans and Other Payments.  To the extent sufficient funds are
available in the Operating Account, the Manager shall pay when due all taxes,
assessments, rents and other impositions applicable to the Property and all loan
payments (including required escrows of taxes

 

--------------------------------------------------------------------------------


 

and/or insurance premiums, if any), all operating expenses and all authorized
expenses relating to the operation and maintenance of the Property, and promptly
notify Owner of any change in the amount of real and personal property
assessments or terms relating to the Property, and recommend and advise Owner as
to contesting the amount or validity thereof and cooperate with Owner and
provide necessary assistance to Owner in the contesting of any taxes or
assessments or any appeal thereof.

 

2.12        Books and Records.  The Manager shall maintain complete and accurate
books, records and accounts of all costs and expenses incurred and all income
and receipts received in connection with the operation of the Property.  The
books and records regarding the Property shall be kept in such detail as the
Owner shall reasonably require (or pursuant to any regulatory requirements
delivered by Owner to Manager in writing), including, but not limited to, an
historical record of all debits and credits, contracts, certificates, documents,
correspondence and other writings pertaining to any material transaction arising
out of or related to the Property or the operation thereof.  All such books and
records of the Manager which relate to the Property, shall be available for
inspection and audit by the Owner or any of its partners at all reasonable times
during normal business hours, or shall be delivered to Owner whenever written
request therefor is made.

 

2.13        Inventories, Rent Rolls and Reports.  The Manager shall prepare,
keep current and submit to the Owner within 30 days after the close of each
calendar quarter, the following: (1) an inventory of the Owner’s equipment and
personal property at the Property; (2) a rent roll of existing leases in form
satisfactory to the Owner; (3) a schedule of tenant security deposits being held
by the Manager on behalf of the Owner; (4) reports of existing vacancies; and
(5) on a semi-annual basis, tenant sales data in cases where tenant are
obligated to pay percentage rents under their leases.  In addition, the Manager
shall prepare and submit to the Owner at least 60 days prior to the commencement
of each fiscal year of the Owner a leasing schedule showing proposed lease
rates, concessions  and tenant improvements proposed to be granted at the
Property, including the formula for granting such concessions, and the projected
net annual effect of leasing activity at the Property for the upcoming fiscal
year.

 

2.14        Statement of Operations.  The Manager shall prepare and submit to
Owner all statements required under Section 10.2 of the Operating Agreement of
Owner.

 

2.15        Budgets.  The Manager shall prepare and submit to the Owner for the
Owner’s review and approval, following:

 

(a)           Within forty five (45) days of commencement of this Agreement and
thereafter, at least forty five  (45) days prior to the commencement of each
calendar year,  an operating and working capital budget, which when approved by
Owner shall be the “Approved Budget,” setting forth the Manager’s detailed
projection of cash receipts, cash expenditures, working capital and other
necessary reserves and capital improvements and expenditures (all on a
month-to-month basis) for such period in connection with the operation of the
Property.

 

(b)           At least 30 days prior to commencement of each quarter of each
fiscal year

 

--------------------------------------------------------------------------------


 

of the Owner, a forecast of such items as are shown on the most recent annual
Approved Budget for the balance of such fiscal year.

 

(c)           From time to time in the Manager’s discretion, or at the direction
of the Owner, one or more supplements to or revisions of an Approved Budget.

 

2.16        Manager’s Duties.  The Manager shall perform other normal business
functions and otherwise operate and make the business and affairs of the Owner
with respect to the Property in accordance with and as limited by this Agreement
and shall perform such other duties with respect to the Property as it shall
deem necessary and proper.  Notwithstanding any other provision of this
Agreement, the Manager is required to perform its duties only to the extent that
funds are available to the Manager in the Operating Account and in no event
shall the Manager be required to use its own funds for such purposes.  If and to
the extent the Manager does use its own funds after obtaining Owner’s prior
consent, it is entitled to reimburse itself out of the Operating Account. 
Manager shall notify Owner when Manager uses its own funds and when it
reimburses itself out of the Operating Account.

 

ARTICLE 3

 

LIMITATIONS ON AUTHORITY

 

3.1          Limitations on Authority.  Notwithstanding any other provision of
this Agreement, the Manager shall have  no authority to take any of the
following actions, except upon the prior written approval of the Owner:

 

3.2          Land Acquisitions.  The Manager shall not acquire any real property
or interest therein on behalf of the Owner.

 

3.3          Sale or Encumbrances of the Property.  The Manager shall not sell
or otherwise transfer or mortgage the Property or any part thereof, except the
sale of worn out or obsolete personal property or other personal property no
longer useful in the operation of the Property.

 

3.4          Expenditures.  The Manager shall not make any expenditure or incur
any obligation for any item or transaction or group of similar items or
transactions which would cause an Approved Budget for any individual Property to
be exceeded by more than 10% or $5,000 of said line item except in the case of
an emergency.

 

3.5          Review by the Owner.  The Manager and the Owner shall meet
periodically to discuss and review the management activities to be conducted by
the Manager hereunder.

 

ARTICLE 4

 

EXPENSES AND COSTS

 

4.1          Operating Expenses.  The Owner shall be responsible for the payment
of all costs of operating and managing the Property. To the extent that funds
are available, the Manager shall

 

--------------------------------------------------------------------------------


 

pay all such costs out of the rents and receipts generated by its operation of
the Property. In the event, however, that such rents and receipts do not
generate sufficient funds to pay all such costs, the Manager shall promptly
notify the Owner and the Owner shall advance funds to the Manager to pay such
deficiency, or otherwise instruct the Manager as to the application of existing
funds. The Manager shall not be held responsible for any act or failure to act
which is occasioned by the failure of the Owner to provide funds or to assure
the Manager of the provision for such funds to cover the cost or expense of any
item which is required to be paid for by the Owner.

 

4.2          Management Costs.  The Management Fee is intended to compensate
Manager for the expertise and time spent by the management personnel of the
Manager in connection with the operation and management of the Property and the
performance of the services contemplated herein and to cover general office
overhead expenses of the Manager to the extent they are related to management
personnel of the Manager.  The Manager shall be reimbursed for all other
expenses incurred by the Manager in connection with the performance of the
service required herein, including, without limitation, the following, as
approved by Owner:

 

(i)            All out-of-pocket expenses paid to third parties in connection
with the rendition of the series contemplated herein, including travel,
printing, long distance telephone expenses and delivery costs for the Property;

 

(ii)           The allocable portion of all compensation of personnel employed
by the Manager to perform any portion of the services contemplated herein from
an on-site management office, including all storage and workshop areas,
maintained solely for the benefit of the Property (collectively, “On-Site
Locations”), together with all costs of rental or purchase of such On-Site
Locations or of equipment supplies, utilities and other materials or services
required in order to enable such personnel to perform their respective duties at
such On-Site Locations; and

 

(iii)          The allocable portion of the salaries, other compensation and
office overhead relating only to supervisors employed by the Managers who
perform any portion of the On-Site services, which portion shall be determined
by multiplying (i) the monthly base salary of each such supervisor by (ii) the
percentage of such supervisor’s time devoted to the Property during such month.

 

In no event shall the Manager be reimbursed for the costs of compensation or
overhead relating to any employee of the Manager or any affiliate of the Manager
with respect to obtaining or negotiating leases of space in the Property other
than pursuant to subparagraph (ii) above and §5.2 below.

 

4.3          Working Capital Reserve.  The Manager shall establish and maintain
a working capital reserve by setting aside out of the monthly gross receipts
from the Property such amount as shall be prescribed in the most recently
Approved Budget or as shall be determined by the Manager and the Owner from time
to time to be necessary to meet reasonably anticipated operating expenses for
the next succeeding end of month. Any deficit in the working capital reserve
shall be replenished by a deposit into reserve within 30 days after the
withdrawal from the working capital reserve which occasioned such deficit;
provided, however, that in the event gross

 

--------------------------------------------------------------------------------


 

receipts in any calendar month are insufficient to permit the setting aside of
the applicable amount set forth above, such deficient amount shall be set aside
from gross receipts in the next succeeding month(s) until the amount of such
deficit has been placed in the working capital reserve. No expenditures shall be
made by the Manager from the working capital reserve in payment of any item
unless such expenditure (1) shall be made to the Manager in payment of the fees
and other sums due to Manager, plus the amounts reimbursable to the Manager
hereunder for expenses actually incurred by the Manager on behalf of the Owner
or the Property, (2) shall have been specifically provided for in the Approved
Budget, (3) shall have been specifically approved in writing by the Owner, or
(4) constitutes an emergency in accordance with §2.7.

 

ARTICLE 5

 

COMPENSATION

 

5.1          Management Fee.  The Manager shall receive, in full payment of all
management services performed under this Agreement, a fee, for each month in
which this Agreement shall be in effect, in an amount equal to the fees shown on
Schedule 2 annexed hereto (as the same may be amended from time to time to
reflect any payments required to be made by Tenants on account of management
services).  The fee shall be paid to the Manager within five (5) Business Days
of receipt of all or any portion of the same by Owner.

 

5.2          Leasing Fee.  Leasing fees payable with respect to the Property
shall be paid as follows: (A) no commission shall be due to Manager in
connection with any leasing activity; (B) if an outside broker is involved in
any new lease or any renewal, extension or expansion under an existing lease,
the Owner shall pay a commission to the outside broker based on market rates and
(C) in the event Manager hires a sub-manager as an exclusive broker for the
Property, Owner shall pay the sub-manager a commission pursuant to a separate
agreement.

 

ARTICLE 6

 

TERM AND TERMINATION

 

6.1          Term and Termination of Agreement.  This Agreement shall be in
effect for a period of one year, beginning as of the date hereof, and shall be
automatically renewed for a period of one year, beginning as of the date hereof,
and shall be automatically renewed for successive one year periods thereafter, 
subject, however, to the condition that this Agreement may be terminated by
either party without cause upon 30 days prior written notice, or with cause, by
either the Owner or the Manager at any time.  The Owner’s ability to terminate
this Agreement “with cause” shall include, without limitation, the following
circumstances:  (i) if Owner or Manager shall file or there shall be filed
against either party a petition in bankruptcy or insolvency or a reorganization
or for the appointment of a receiver or trustee for all or a substantial part of
Owner’s or Manager’s assets; (ii) failure of either Owner or Manager to perform
any of the terms, conditions, covenants or acts required to be performed under
this Agreement which failure shall continue uncured or unabated for a period of
fifteen (15) business days after written notice thereof to the defaulting party;
provided, however, with regard to terms, conditions, covenants or acts not
curable by the tender of money, Manager or Owner shall have such longer period
of time as is

 

--------------------------------------------------------------------------------


 

reasonably required to cure or abate the failure to perform; (iii) if Manager is
dissolved, or if Owner is dissolved and no written extension hereof with Owner
or Manager’s successor is in effect except in the event the successor entity to
Manager is an affiliate of Manager in which event the Agreement shall not
terminate but shall continue with Manager’s successor; (iv) if Owner shall fail,
within fifteen (15) days of written notice by Manager, to provide sufficient
funds to pay the ongoing expenses of the Property, pursuant to the Approved
Budget as may be modified from time to time by written approval of Owner; or
(v) if Manager wrongfully seizes or otherwise fails to timely deliver funds
belonging to or due to Owner.

 

6.2          Sale, Destruction or Taken.  In the event that the property is
sold, by foreclosure or otherwise, or in the event of a substantial casualty to
any portion of the Property and the Owner elects not to rebuild, or in the event
of the taking of substantially all of any individual Property through
condemnation proceedings, either the Owner or the Manager may terminate this
Agreement with respect to the affected portion of the Property upon 30 days’
prior written notice to the other party.

 

6.3          Final Accounting.  At the time that this Agreement is terminated
for whatever reason, a final accounting shall be caused to be made at the
Owner’s sole cost and expense of all transactions theretofore completed.  Any
sums then owing to the Manager, whether for reimbursement of expenses or on
account of its fee hereunder, shall be paid to the Manager. Upon termination,
all books and records and all original leases and contracts relating to the
Property which are in the Manager’s possession shall be immediately delivered to
the Owner or its designee.

 

ARTICLE 7

 

7.1          Notices.  All communications, notices and demands of any kind which
either party may be required or desire to give to or serve upon the other party
shall be made in writing, and shall be hand delivered by personal service to an
officer of the other party or sent by overnight delivery, registered or
certified mail, postage prepaid, return receipt requested, at the address for
each party first set forth above.  Any such notice sent by mail shall be
presumed to have been received by the addressee three (3) business days after
posting in the United States mail.  Each party may designate up to two
additional persons to whom copies of any notices to such party shall be sent at
the same time that notices are sent to such party.  Either party may change its
address and change the name or address of the persons to whom copies of notice
are to be sent by giving the other party written notice of its new address or
any other change as herein provided.

 

7.2          Assignment. The Manager shall have no power or right to assign or
delegate any of its obligations or responsibilities hereunder to any other
person, firm or corporation without the prior written consent of Owner and the
Owner.

 

7.3          Qualifications of the Manager.  The Manager hereby represents and
warrants to Owner that it is qualified to do business in the state where the
Property is located and possesses all licenses and other qualifications required
by all governmental authorities for the Manager to exercise all the functions
set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

7.4          Parties Are Not Partners; No Agency.  It is the intention of the
parties thereto that the Manager shall be, and remain, an independent
contractor.  The parties do not intend and nothing contained herein shall be
deemed to create a partnership, co-tenancy, joint venture or agency of any kind.

 

7.5          Attorneys’ Fees.  In the event of any action between the Manager
and Owner seeking enforcement of any of the terms and conditions of this
Agreement, or in connection with the Property, the prevailing party in such
action shall be awarded, in addition to damages, injunctive or other relief, its
reasonable costs and expenses, not limited to taxable costs and reasonable
attorneys’ fees.

 

7.6          Liability of Owner.  Neither Owner nor any partner, member, 
shareholder, agent or employee of Owner shall have any personal liability under
this Agreement, nor shall resort be had to their private property except their
interest in the Property for the satisfaction of any claims under this
Agreement.

 

7.7          Entire Agreement; Amendments.  This Agreement and the items
incorporated herein contain all of the agreements of the parties hereto with
respect to the matters contained herein and no prior agreement or understanding
pertaining to any such matter shall be effective.  No provisions of this
Agreement may be amended or modified in any manner whatsoever except by an
agreement in writing signed by each of the parties hereto.

 

7.8          Captions.  Captions to articles, sections and paragraphs to this
Agreement are not a part of this Agreement and shall not be deemed to affect the
meaning or construction of any of its provisions.

 

7.9          Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remaining terms and provisions of this Agreement, or the
application of such terms or provisions to the person or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Agreement shall be valid
and be enforced to the fullest extent permitted by law.

 

7.10        Indemnity.  Owner shall indemnify the Manager and hold the Manager
harmless from and against all loss, cost, expense, claims, demands, liability
and obligations (collectively, “Loss”) which the Manager may ever suffer or
incur or have asserted against it arising from or in any way connected with the
performance of its obligations hereunder, except that Owner shall have no
responsibility with respect to, and the Manager shall indemnify Owner and hold
Owner harmless from and against, all loss resulting from the willful misconduct,
unlawful or fraudulent acts or gross negligence of the Manager or its officers,
employees or other representatives.  Likewise, Owner shall indemnify the Manager
and hold the Manager harmless from and all loss resulting from the willful
misconduct or gross negligence of Owner or its partners, employees or other
representatives. In no event shall the Manager be liable to Owner for any
mistake in judgment so long as the Manager acts in good faith. Owner shall not
indemnify the Manager with respect to the Manager’s violation of any laws
regulations or ordinances which (a) prohibit discrimination on the basis of
race, sex, color, religion or nationality, or (b) pertain to fair

 

--------------------------------------------------------------------------------


 

employment or sexual harassment. The Manager hereby in;demnifies Owner and holds
Owner harmless from and against all Loss which Owner may ever suffer or incur or
have assessed against it with respect to the Manager’s violation of any laws,
regulations or ordinances described in subparagraphs (a) or (b) above. This
section shall survive the termination of this Agreement.

 

7.11        Governing Law.  This Agreement shall be construed in accordance with
the laws, including the conflict of law rules, of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first written above.

 

 

OWNER:

 

 

 

GTJ REALTY, LP

 

 

 

 

By: GTJ GP, LLC, its general partner

 

 

 

 

By: GTJ REIT, INC.

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

MANAGER:

 

 

 

GTJ MANAGEMENT, LLC

 

 

 

 

By:

GTJ REIT, Inc.

 

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Property Owner

 

Property Address

 

 

 

165-25 147th Ave, LLC

 

165-25 147th Avenue

Jamaica, New York

 

 

 

49-19 Rockaway Beach Blvd, LLC

 

49-19 Rockaway Beach Boulevard

Arverne, New York

 

 

 

85-01 24th Ave, LLC

 

85-01 24th Avenue

East Elmhurst, New York

 

 

 

114-15 Guy Brewer Blvd, LLC

 

114-15 Guy Brewer Boulevard,

Jamaica, New York

 

 

 

612 Wortman Avenue LLC

 

612 Wortman Avenue

Brooklyn, New York

 

 

 

23-85 87th Street, LLC

 

23-85 87th Street

East Elmhurst, New York

 

 

 

Farm Springs Road LLC

 

8 Farm Springs Road

Farmington, Connecticut

 

--------------------------------------------------------------------------------


 

Property Owner

 

Property Address

WU/LH 466 Bridgeport L.L.C.

 

466 Bridgeport Avenue, Shelton, CT

Wu/LH 470 Bridgeport L.L.C.

 

470 Bridgeport Avenue, Shelton, CT

Wu/LH 950 Bridgeport L.L.C.

 

950 Bridgeport Avenue and 974 Bridgeport Avenue, Milford, CT

Wu/LH 12 Cascade L.L.C.

 

12 Cascade Boulevard, Orange, CT

Wu/LH 15 Executive L.L.C.

 

15 Executive Boulevard, Orange, CT

WU/LH 35 Executive L.L.C.

 

35 Executive Boulevard, Orange, CT

WU/LH 15 Progress L.L.C.

 

15 Progress Drive, Shelton, CT

Wu/LH 22 Marsh Hill L.L.C.

 

22 Marsh Hill Road, Orange, CT

Wu/LH 25 Executive L.L.C.

 

25 Executive Boulevard, Orange, CT

Wu/LH 269 Lambert L.L.C.

 

269 Lambert Road, Orange, CT

Wu/LH 103 Fairview Park L.L.C.

 

103 Fairview Park Drive, Elmsford, NY

Wu/LH 412 Fairview Park L.L.C.

 

412 Fairview Park Drive, Elmsford, NY

Wu/LH 401 Fieldcrest L.L.C.

 

401 Fieldcrest Avenue, Elmsford, NY

Wu/LH 404 Fieldcrest L.L.C.

 

404 Fieldcrest Drive, Elmsford, NY

Wu/LH 36 Midland L.L.C.

 

36 Midland Avenue, Port Chester, NY

Wu/LH 100-110 Midland L.L.C.

 

100-110 Midland Avenue, Port Chester, NY

Wu/LH 112 Midland L.L.C.

 

112 Midland Avenue, Port Chester, NY

Wu/LH 199 Ridgewood L.L.C.

 

199 Ridgewood Drive, Elmsford, NY

Wu/LH 203 Ridgewood L.L.C.

 

203 Ridgewood Drive, Elmsford, NY

Wu/LH 8 Slater L.L.C.

 

8 Slater Street, Port Chester, NY

Wu/LH 100 American L.L.C.

 

100 American Road, Morris Plains, NJ

Wu/LH 200 American L.L.C.

 

200 American Road, Morris Plains, NJ

Wu/LH 300 American L.L.C.

 

300 American Road, Morris Plains, NJ

Wu/LH 400 American L.L.C.

 

400 American Road, Morris Plains, NJ

Wu/LH 500 American L.L.C.

 

500 American Road, Morris Plains, NJ

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Management Fee Schedule

 

TENANT NAME

 

PROP MGMT FEES
(BASED ON GROSS
RENTAL AMTS)

 

PROP MGMT FEES
(BASED ON COC’S)

 

CONNECTICUT

 

 

 

 

 

 

 

 

 

 

 

BKM ENTERPRISES
22 MARSH HILL ROAD

 

 

 

5

%

COLONY HARDWARE
269 LAMBERT

 

 

 

NA

 

DOONEY & BURKE
12 CASCADE BLVD

 

 

 

5

%

TRANSTAR METALS CORP
12 CASCADE BLVD

 

 

 

5

%

KBC ELECTRONICS INC
12 CASCADE BLVD

 

 

 

5

%

STROBER WALLBOARD DIST
950 BRIDGEPORT AVE

 

 

 

5

%

SHOEMART
950 BRIDGEPORT AVE

 

 

 

NA

 

LEX PRODUCTS CORP
15 PROGRESS

 

5% Prop Mgmt Fee (based on Income)

 

 

 

DOONEY & BURKE
15 EXECUTIVE BLVD

 

 

 

5

%

TRANSTAR METALS
15 EXECUTIVE BLVD

 

 

 

5

%

RJR SCHMIDT FINANCIAL LLC
15 EXECUTIVE BLVD

 

5% Prop Mgmt Fee (based on Income)

 

 

 

CENTER OF BALANCE PERSONAL TRAIN
25 EXECUTIVE BLVD

 

 

 

N/A

 

TANGOE
35 EXECUTIVE BLVD

 

 

 

N/A

 

INLINE PLASTICS CORP
470 BRIDGEPORT AVE.

 

 

 

5

%

 

--------------------------------------------------------------------------------


 

NEW YORK

 

 

 

 

 

 

 

 

 

 

 

MAGNETIC ANALYSIS CORP
103 FAIRVIEW PARK DR

 

5% Prop Mgmt Fee (based on Income)

 

 

 

THE RELIABLE AUTOMATIC SPRINKLER
103 FAIRVIEW PARK DR

 

 

 

5

%

COCA COLA
412 FAIRVIEW PARK DRIVE

 

 

 

N/A

 

MCI
401 FIELDCREST DRIVE

 

 

 

N/A

 

FEDERAL EXPRESS
404 FIELDCREST DRIVE

 

 

 

N/A

 

MERCURY SOLAR SYSTEMS
36 MIDLAND AVE

 

5% Prop Mgmt Fee (based on Income)

 

 

 

PROSWING
36 MIDLAND AVE.

 

5% Prop Mgmt Fee (based on Income)

 

 

 

JPMORGAN CHASE
112 MIDLAND AVE.

 

 

 

N/A

 

DCH INVESTMENTS INC (ASSIGNEE)
100-110 MIDLAND AVE

 

 

 

5

%

AMERIPATH INC
100-110 MIDLAND AVE

 

 

 

5

%

AMERICAN UNIVERSAL SUPPLY INC
199 RIDGEWOOD

 

 

 

5

%

PGW AUTO GLASS
100-110 MIDLAND AVE

 

3% Prop Mgmt Fee (based on Income)
(Not to exceed 3% of gross rental amts per yr.)

 

 

 

SOLAR CITY
203 RIDGEWOOD DRIVE

 

 

 

N/A

 

DCH MIDLAND ( LICENSE AGREEMENT)
8 SLATER

 

 

 

N/A

 

NATIONAL COLLECTOR’S MINT INC
8 SLATER STREET

 

 

 

N/A

 

ZYLOWARE
8 SLATER

 

5% Prop Mgmt Fee (based on Income)

 

 

 

 

--------------------------------------------------------------------------------


 

TENANT NAME

 

PROP MGMT FEES
(BASED ON GROSS
RENTAL AMTS)

 

PROP MGMT FEES
(BASED ON
COC’S)

 

 

 

 

 

 

 

NEW JERSEY

 

 

 

 

 

 

 

 

 

 

 

AE INSTITUTE
100 AMERICAN ROAD

 

 

 

5

%

BIOSCRIP INFUSION SERVICES
100 AMERICAN ROAD

 

 

 

5

%

TEMPTIME CORP
100 AMERICAN ROAD

 

 

 

5

%

OLI SYSTEMS INC.
100 AMERICAN ROAD

 

 

 

N/A

 

COTY US
100 AMERICAN ROAD

 

 

 

5

%

STATE OF NJ
100 AMERICAN ROAD

 

 

 

N/A

 

AHS INVESTMMENTS
200 AMERICAN ROAD

 

 

 

5

%

IMMUNOMEDICS INC
300 AMERICAN ROAD

 

 

 

5

%

CHARMANT GROUP INC
400 AMERICAN ROAD

 

 

 

5

%

COTY US
400 AMERICAN ROAD

 

 

 

5

%

STAR TRAK
400 AMERICAN ROAD

 

 

 

5

%

COTY
500 AMERICAN ROAD

 

 

 

5

%

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

Opinion of Counsel

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

Opinion of Counsel

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

INVESTOR LETTER

 

January 1, 2013

 

GTJ REIT, INC.

444 Merrick Road, Suite 370

Lynbrook, NY 11563

Attn:  David Oplanich, CFO

 

GTJ Realty, LP

444 Merrick Road, Suite 370

Lynbrook, NY 11563

Attn: David Oplanich, CFO

 

Dear Mr. Oplanich:

 

I, the undersigned, represent and warrant as follows:

 

(a)           I am an “accredited investor” within the meaning of Rule 501 under
the Securities Act of 1933, as amended (the “Securities Act”), and Portfolio was
not organized for the specific purpose of acquiring the Portfolio Interest;

 

(b)           I have sufficient knowledge and experience in investing in
companies similar to the UPREIT in terms of the UPREIT’s stage of development
and other relevant factors so as to be able to evaluate the risks and merits of
its investment in the UPREIT and it is able financially to bear the risks
thereof;

 

(c)           I have had an opportunity to discuss with GTJ and GTJ’s management
the terms of the Portfolio Contribution and the business, management and
financial affairs of GTJ and the GTJ POEs and to obtain any additional
information regarding the foregoing which Portfolio possesses or can acquire
without unreasonable effort or expense;

 

(d)           My interest of the Portfolio Interest is being acquired for my own
account and not with a view to, or the intention of, any distribution in
violation of the Securities Act or any applicable state securities laws; and

 

(e)           I understand that (i) my interest of the Portfolio Interest has
not been registered under the Securities Act by reason of the sale of the
Interest in a transaction exempt from the registration requirements of the
Securities Act, (ii) my interest of the Portfolio Interest must be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration, (iii) my interest of the
Portfolio Interest may not be transferred, sold, pledged, hypothecated or
otherwise disposed of in the absence of an effective registration statement with
respect to the securities evidenced by this certificate, filed and made
effective under the Securities Act and such applicable state securities laws, or
unless the UPREIT receives an opinion of counsel satisfactory to the UPREIT to
the effect that registration under such act and such applicable state securities
laws is exempt therefrom, and (iv) my interest of the Portfolio Interest shall
be subject to the restrictions on transfer set forth in the UPREIT LPA.

 

--------------------------------------------------------------------------------


 

(f)            My representatives, attorneys, accountants, consultants and I
have reviewed all the public filings of GTJ as filed with the Securities and
Exchange Commission.

 

 

Sincerely,

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2.2

 

Equity Interests

 

Cooper, Ravetz and Sheinker are entitled to a promote equal to 10% of Wu’s
interest in the event Wu receives a certain return within 6 years of closing

 

--------------------------------------------------------------------------------


 

Schedule 2.6

 

Undisclosed Portfolio Liabilities

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 2.7

 

Material Changes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 2.8

 

No Default; Compliance with Applicable Laws; Permits

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 2.9

 

Ownership and Sufficiency of Assets

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 2.10

 

Litigation

 

January 1, 2013

 

Re: 100 William F/L Properties LLC (the “Company”); File no.: 5969-LH-GS

 

To Whom it May Concern

 

We are unaware of any pending or threatened litigation, claims, assessments or
contingencies against the Company and its portfolio of limited liability
companies with respect to which we have been engaged and to which we have
devoted substantive attention on behalf of the Company which are material loss
contingencies to the detriment of the Company.

 

The information set forth herein is as of the date of this letter and we
disclaim any undertaking to advise you of any changes which may thereafter be
brought to our attention.

 

We are currently handling the following matters on behalf of the Company:

 

·                  WU/LH 36 Midland v. Perfecto: action against former tenant
wherein tenant defaulted. Likelihood of success high. Likelihood of recovery to
be determined;

·                  WU/LH 470 Bridgeport v. United Recycling et al.: commenced
action against encroaching neighbor. Likelihood of success high;

·                  WU/LH 103 Fairview v. The Wine Enthusiast: Action against
former tenant for unpaid CAM. Likely resolved;

·                  WU/LH 8 Slater v. Polder: Action against former tenant for
unpaid CAM. Likely resolved.

·                  Continuing Connecticut Transfer Act: Majority of Transfer Act
work completed. Engineering Professionals have been prepaid from escrow funds
for almost all work through continued testing and self-certification reporting.
Limited Transfer Act work remains.

·                  WU/LH 15 Progress v. Scinto: Action against neighboring
property for damage to transformer caused by water runoff condition. Likelihood
of success difficult to determine at this time;

·                  WU/LH 269 Lambert v. KX: Commenced action against former
tenant for the costs to remediate carbon condition. Likelihood of success high.
Likelihood of collection high.

·                  Ongoing advice and counsel: we are not aware of any claim or
action that would constitute a material loss or detriment to the Company.

 

This response is limited by, and in accordance with, the ABA Statement of Policy
Regarding Lawyers Responses to Auditor’s Requests for Information (December,
1975); without limning the

 

--------------------------------------------------------------------------------


 

generality of the foregoing, the limitations set forth in such Statement on the
scope and use of this response (paragraphs 2 and 7) are specifically
incorporated herein by reference and any description herein of any “loss
contingencies” is qualified in its entirety by paragraph 5 of the Statement and
the accompanying Commentary (which is an integral pat. of the Statement).
Consistent with the last sentence of paragraph 6 of the ABA Statement of Policy
and pursuant to the Company’s request, this will confirm as correct the Company
understanding as set forth in its audit inquiry letter to us that whenever, in
the course of performing legal services for the Company with respect to a matter
recognized to involve an unasserted possible claim or assessment that may call
for financial statement disclosure, we have formed a professional conclusion
that the Company must disclose or consider disclosure concerning such possible
claim or assessment, we as a matter of professional responsibility to the
Company, will so advise the Company and will consult with the Company concerning
the question of such disclosure and the applicable requirements of Statement of
Financial Accounting Standards No.5.

 

Very truly yours,

 

 

 

MARK L. LUBELSKY AND ASSOCIATES

 

 

 

/s/ Mark Lubelsky

 

 

 

Mark L. Lubelsky

 

MLL:dm

 

 

--------------------------------------------------------------------------------


 

Schedule 2.11

 

Portfolio Contracts

 

State

 

Property

 

Type

 

Contractor

 

Contract
Date

New Jersey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

American Enterprise Park - General

 

 

 

 

 

 

 

 

 

 

Snow Removal

 

Winter Services Inc.

 

10/10/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

Irrigation

 

All County Landscape

 

 

 

 

 

 

Landscaping

 

All County Landscape

 

 

 

 

 

 

Pond Maintenance

 

Black Lagoon

 

10/27/2011

 

 

 

 

Goose Control

 

National Goose

 

 

 

 

 

 

Janitorial

 

Carroll Serivces

 

 

 

 

 

 

Trash Disposal

 

 

 

 

 

 

 

 

Pest Control

 

Eastern Pest Services

 

5/6/2011

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

 

 

 

 

 

 

 

 

 

 

 

 

408 American

 

 

 

 

 

 

 

 

StarTrak:

 

HVAC

 

Reiner Group

 

12/1/2009

 

 

 

 

 

 

 

 

 

 

 

100 American

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OLI Systems:

 

HVAC

 

Clean Air Quality

 

 

 

 

NJLRC:

 

HVAC

 

Clean Air Quality

 

 

 

--------------------------------------------------------------------------------


 

State

 

Property

 

Type

 

Contractor

 

Contract
Date

Connecticut

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

466 Bridgeport:

 

Snow Removal

 

Big Oaks

 

8/1/2011

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

12/20/2011

 

 

 

 

 

 

 

 

 

 

 

470 Bridgeport:

 

Snow Removal

 

Big Oaks

 

8/1/2011

 

 

 

 

Landscaping

 

Big Oaks

 

8/1/2011

 

 

 

 

Fire Sprinkler

 

Fire Protection Testing

 

12/23/2011

 

 

 

 

Janitorial

 

 

 

 

 

 

 

 

Irrigation

 

 

 

 

 

 

 

 

HVAC

 

Clean Air Quality

 

10/12/2011

 

 

 

 

 

 

 

 

 

 

 

950 Bridgeport:

 

Snow Removal:

 

Big Oaks

 

8/1/2002

 

 

 

 

Landscaping

 

Big Oaks

 

7/1/2011

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

1/18/2012

 

 

 

 

HVAC

 

Clean Air Quality

 

10/31/2011

 

 

 

 

Fire Pump

 

Advanced Power

 

4/12/2010

 

 

 

 

 

 

 

 

 

 

 

12 Cascade:

 

Snow Removal

 

Big Oaks

 

4/17/2011

 

 

 

 

Landscaping

 

Big Oaks

 

4/17/2011

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

1/27/2012

 

 

 

 

Janitorial

 

Frank Esposito

 

 

 

 

 

 

Irrigation

 

Let it rain

 

11/29/2011

 

 

 

 

 

 

 

 

 

 

 

15 Executive:

 

Snow Removal

 

Big Oaks

 

4/1/2011

 

 

 

 

Landscaping

 

Big Oaks

 

4/1/2011

 

 

 

 

Fire Sprinkler

 

Fire Protection Test

 

1/27/2012

 

 

 

 

Elevator

 

Otis

 

11/12/2011

 

 

 

 

Irrigation

 

Let it Rain

 

7/27/2011

 

--------------------------------------------------------------------------------


 

State

 

Property

 

Type

 

Contractor

 

Contract
Date

Connecticut

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25 Executive:

 

Snow Removal

 

Big Oaks

 

4/1/2011

 

 

 

 

Landscaping

 

Big Oaks

 

4/1/2011

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

11/8/2011

 

 

 

 

Pond Maintenance

 

Limnology

 

1/4/2012

 

 

 

 

Irrigation

 

Let it Rain

 

7/27/2011

 

 

 

 

HVAC

 

Clean Air Quality

 

3/7/2011

 

 

 

 

 

 

 

 

 

 

 

35 Executive:

 

Snow Removal

 

Big Oaks

 

4/1/2011

 

 

 

 

Landscaping

 

Big Oaks

 

4/1/2011

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

11/8/2011

 

 

 

 

HVAC

 

Clean Air Quality

 

11/22/2011

 

 

 

 

Irrigation

 

LET IT RAIN????

 

 

 

 

 

 

 

 

 

 

 

 

 

22 Marsh Hill:

 

 

 

 

 

 

 

 

 

 

Snow Removal

 

Big Oaks

 

4/1/2011

 

 

 

 

Landscaping

 

 

 

4/1/2011

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

11/8/2011

 

 

 

 

HVAC

 

Clean Air Quality

 

11/15/2011

 

 

 

 

 

 

 

 

 

 

 

269 Lambert

 

Snow Removal

 

Big Oaks

 

4/1/2011

 

 

 

 

Landscaping

 

Big Oaks

 

4/1/2011

 

 

 

 

 

 

 

 

 

 

 

103 Fairview:

 

 

 

 

 

 

 

 

 

 

Alarm Monitoring

 

Classic Security

 

 

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

1/13/2012

 

 

 

 

 

 

 

 

 

 

 

412 Fairview:

 

No Contracts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

401 Fieldcrest:

 

No Contracts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

404 Fieldcrest:

 

No Contracts

 

 

 

 

 

--------------------------------------------------------------------------------


 

State

 

Property

 

Type

 

Contractor

 

Contract
Date

 

 

 

 

 

 

 

 

 

New York

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36 Midland:

 

Snow Removal

 

Brickman Group

 

 

 

 

 

 

Landscaping

 

Brickman Group

 

 

 

 

 

 

Irrigation

 

Pro Sprinkler

 

10/1/2009

 

 

 

 

Janitorial

 

Kencal Maintenance

 

6/29/2010

 

 

 

 

 

 

 

 

 

 

 

112 Midland:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100-110 Midland:

 

 

 

 

 

 

 

 

 

 

Snow Removal

 

Brickman Group

 

 

 

 

 

 

Landscaping

 

Brickman Group

 

 

 

 

 

 

Irrigation

 

Pro Sprinkler

 

 

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

 

 

 

 

 

Fire Alarm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

199 Ridgewood:

 

 

 

 

 

 

 

 

 

 

Snow Removal

 

Brickman Group

 

 

 

 

 

 

Landscaping

 

Brickman Group

 

 

 

 

 

 

Fire Sprinkler

 

Fire Protection

 

11/13/2012

 

 

 

 

Alarm Monitoring

 

NB Systems, Inc.

 

6/15/2011

 

 

 

 

 

 

 

 

 

 

 

203 Ridgewood:

 

 

 

 

 

 

 

 

 

 

Fire Spinkler

 

Fire Protection

 

1/13/2012

 

 

 

 

 

 

 

 

 

 

 

8 Slater:

 

 

 

 

 

 

 

 

 

 

Snow Removal

 

Brickman Group

 

 

 

 

 

 

Landscaping

 

Brickman Group

 

 

 

 

 

 

Alarm Monitoring

 

Classic Security

 

1/22/2012

 

 

 

 

Irrigation

 

W&M Sprinkler Co

 

9/21/2011

 

 

 

 

Trash Removal

 

County Waste

 

12/1/2011

 

 

 

 

Pest Control

 

JP McHale

 

12/1/2011

 

 

 

 

Pump

 

Songer Contractor

 

 

 

 

 

 

Janitorial

 

Kencal Maintenance

 

12/1/2011

 

--------------------------------------------------------------------------------


 

Schedule 2.13

 

Environmental and Safety/Hazardous Materials

 

Transaction Screen Process Documentation December 2011 prepared by P.W.Grosser
Consulting, Inc. prepared for Wu/Lighthouse Portfolio L.L.C.

 

--------------------------------------------------------------------------------


 

Schedule 2.14

 

Leasing Matters

 

Portfolio Payable Commissions:

 

Building:

269 Lambert Road, Orange, CT

 

Tenant:

Colony Hardware Corporation

 

Broker:

The Proto Group

Paid

$102,805.32

 

 

Payable:

$102,805.32 within 30 days of first day of rent

 

 

 

 

(first day scheduled for July 1, 2012)

 

CB Richard Ellis

Payable:

$102,805.32

 

LHRE Mgmt 

Payable:

$ 58,628.28

 

Portfolio Arrears Schedule See Attached.

 

Portfolio Security Deposits See Attached

 

--------------------------------------------------------------------------------


 

Schedule 2.20

 

Portfolio Mortgage Loan Documents

 

[ADD ALL NEW LOAN DOCUMENTS THAT ARE BEING EXECUTED AT CLOSING IN CONNECTION
WITH SUNAMERICA AND JOHN HANCOCK LOANS]

 

A.            Loan Documents Dated March 8, 2011 Between First SunAmerica Life
Insurance Company (“Lender”) and (i) WU/LH 15 Executive L.L.C., a Delaware
limited liability company (the “15 Executive Borrower”), WU/LH 22 Marsh Hill
L.L.C., a Delaware limited liability company (the “Marsh Hill Borrower”), WU/LH
35 Executive L.L.C., a Delaware limited liability company (the “35 Executive
Borrower”), WU/LH 470 Bridgeport L.L.C., a Delaware limited liability company
(the “470 Bridgeport Borrower”), WU/LH 950 Bridgeport L.L.C., a Delaware limited
liability company (the “950 Bridgeport Borrower”), WU/LH 8 Slater L.L.C., a
Delaware limited liability company (the “8 Slater Borrower”; and together with
the 15 Executive Borrower, the Marsh Hill Borrower, the 35 Executive Borrower,
the 470 Bridgeport Borrower, the 950 Bridgeport Borrower, collectively, the
“Borrower”)

 

1.                                      Consolidated, Amended and Restated
Promissory Note (the “Consolidated Note”) in the original principal amount of
$4,639,600 by the Borrowers in favor of Lender.

 

2.                                      Gap Promissory Note in the original
principal amount of $735,817.59 executed by the Borrowers in favor of the Lender
and covering the 8 Slater Property.

 

3.                                      Mortgage, Consolidation, Extension,
Spreader and Security Agreement, Fixture Filing, Financing Statement and
Assignment of Leases executed by the 8 Slater Borrower in favor of the Lender
and covering the 8 Slater Property.

 

4.                                      Assignment of Leases and Rents executed
by the Borrowers in favor of the Lender.

 

5.                                      The Gap Mortgage executed by the 8
Slater Borrower in favor of Lender.

 

6.                                      The Cash Collateral Agreement executed
by and among Borrowers, Lender and M. Robert Goldman & Co., Inc., a Delaware
corporation, as servicer (the “Servicer”).

 

7.                                      The Reserve Agreement (Earnout Reserve)
executed by and among the Borrowers, the Lender and the Servicer.

 

8.                                      The Reserve Agreement (Ongoing Reserve)
executed by and among Borrowers, the Lender and the Servicer.

 

9.                                      The Reserve Agreement (Initial TI/LC
Reserve) executed by and among the Borrowers,

 

--------------------------------------------------------------------------------


 

the Lender and the Servicer.

 

10.                               The Subordination of Management Agreement
executed by Borrowers, Property Manager, and Owner in favor of Lender.

 

11.                               The Environmental Indemnity Agreement executed
by the Borrowers and the Guarantors in favor of the Lender.

 

12.                               The Guaranty Agreement executed by the
Guarantors in favor of the Lender.

 

13.                               The Affiliate Guaranty Agreement executed by
and among Borrowers in favor of the Lender.

 

14.                               Promissory Note made by 15 Executive Borrower
to the Lender in the principal amount of $4,096,400.00.

 

15.                               Promissory Note made by Marsh Hill Borrower to
the Lender in the principal amount of $2,716,700.00.

 

16.                               Promissory Note made by 35 Executive Borrower
to the Lender in the principal amount of $5,724,600.00.

 

17.                               Promissory Note made by 470 Bridgeport
Borrower to the Lender in the principal amount of $3,683,700.00.

 

18.                               Promissory Note made by 950 Bridgeport
Borrower to the Lender in the principal amount of $2,639,000.00.

 

19.                               Open-End Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing given by the 15 Executive Borrower
to the Lender and covering the real property located at 15 Executive Boulevard,
Orange, Connecticut.

 

20.                               Open-End Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, given by the Marsh Hill Borrower
to the Lender and covering the real property located at 22 Marsh Hill Road,
Orange, Connecticut.

 

21.                               Open-End Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, given by the 35 Executive Borrower
to the Lender and covering the real property located at 35 Executive Boulevard,
Orange, Connecticut.

 

22.                               Open-End Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, given by the 470 Bridgeport
Borrower to the Lender and covering the real property located at 470 Bridgeport
Avenue, Shelton, Connecticut.

 

23.                               Open-End Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture

 

--------------------------------------------------------------------------------


 

Filing, given by the 950 Bridgeport Borrower to the Lender and covering the real
property located at 950 Bridgeport Avenue, Milford, Connecticut.

 

24.                               Assignment of Leases and Rents covering the 15
Executive Premises, made by the 15 Executive Borrower in favor of the Lender.

 

25.                               Assignment of Leases and Rents covering the
Marsh Hill Premises, made by the Marsh Hill Borrower in favor of the Lender.

 

26.                               Assignment of Leases and Rents covering the 35
Executive Premises, made by the 35 Executive Borrower in favor of the Lender.

 

27.                               Assignment of Leases and Rents covering the
470 Bridgeport Premises, made by the 470 Bridgeport Borrower in favor of the
Lender.

 

28.                               Assignment of Leases and Rents covering the
950 Bridgeport Premises, made by the 950 Bridgeport Borrower in favor of the
Lender.

 

29.                               Collateral Assignment of Environmental Escrow
Agreement executed by and among Borrowers in favor of the Lender.

 

30.                               Section 255 Affidavit (ALR) executed by Paul
Cooper.

 

31.                               Section 255 Affidavit (Consolidated Mortgage)
executed by Paul Cooper.

 

32.                               Section 275 Affidavit (Assignment of Mortgage)
executed by Paul Cooper.

 

33.                               Certificate Concerning Leases and Financial
Condition (8 Slater L.L.C.) executed by the 8 Slater Borrower in favor of the
Lender.

 

34.                               Certificate Concerning Leases and Financial
Condition (15 Executive L.L.C.) executed by the 15 Executive Borrower in favor
of the Lender.

 

35.                               Certificate Concerning Leases and Financial
Condition (35 Executive L.L.C.) executed by the 35 Executive Borrower in favor
of the Lender.

 

36.                               Certificate Concerning Leases and Financial
Condition (950 Bridgeport L.L.C.) executed by the 950 Bridgeport Borrower in
favor of the Lender.

 

37.                               Certificate Concerning Leases and Financial
Condition (470 Bridgeport L.L.C.) executed by the 470 Bridgeport Borrower.

 

38.                               Certificate Concerning Leases and Financial
Condition (22 Marsh Hill L.L.C.) executed by the Marsh Borrower.

 

--------------------------------------------------------------------------------


 

39.                               Certificate Concerning Governing Documents (8
Slater L.L.C.) executed by the 8 Slater Borrower in favor of the Lender.

 

40.                               Certificate Concerning Governing Documents (15
Executive L.L.C.) executed by the 15 Executive Borrower in favor of the Lender.

 

41.                               Certificate Concerning Governing Documents (35
Executive L.L.C.) executed by the 35 Executive Borrower in favor of the Lender.

 

42.                               Certificate Concerning Governing Documents
(950 Bridgeport L.L.C.) executed by the 950 Bridgeport Borrower in favor of the
Lender.

 

43.                               Certificate Concerning Governing Documents
(470 Bridgeport L.L.C.) executed by the 470 Bridgeport Borrower in favor of the
Lender.

 

44.                               Certificate Concerning Governing Documents (22
Marsh Hill L.L.C.) executed by the Marsh Borrower in favor of Lender.

 

45.                               The following financing statements (the
“Financing Statements”) naming the Borrower identified below as debtor and the
Lender as secured party, copies of which are attached hereto

 

(a)                                 UCC Financing Statement with respect to the
15 Executive Borrower  to be filed with the Secretary of State of Delaware;

 

(b)                                 UCC Financing Statement with respect to the
Marsh Hill Borrower  to be filed with the Secretary of State of Delaware;

 

c)                                      UCC Financing Statement with respect to
the 35 Executive Borrower  to be filed with the Secretary of State of Delaware;

 

(d)                                 UCC Financing Statement with respect to the
470 Bridgeport Borrower  to be filed with the Secretary of State of Delaware;

 

(e)                                  UCC Financing Statement with respect to the
950 Bridgeport Borrower  to be filed with the Secretary of State of Delaware;

 

(f)                                   UCC Financing Statement with respect to
the 8 Slater Borrower  to be filed with the Secretary of State of Delaware (the
UCC financing Statements referred to in paragraphs (a) through (f) above are
hereinafter referred to collectively as the “Central Financing Statement” and,
each, a “Central Financing Statement”); and

 

(g)                                  UCC Financing Statement, Form UCC1 and UCC
Financing Statement Addendum, Form UCC1Ad to be filed with the Clerk of
Westchester County, New York (the “Fixture Financing Statement”).

 

--------------------------------------------------------------------------------


 

B.                                    $2,700,000 LOAN DATED SEPTEMBER 30 , 2010
FROM PEOPLE’S UNITED BANK (“Lender”) TO WU/LH 15 PROGRESS L.L.C. (“Borrower”)
SECURED BY 15 PROGRESS DRIVE AND 30 COMMERCE DRIVE SHELTON, CONNECTICUT (the
“Property”).

 

1.              Loan Agreement between Lender and Guarantors and Borrower.

2.              Promissory Note in the principal amount of $2,700,000 by
borrower in favor of Lender.

3.              Open-End Mortgage Deed and Security Agreement by Borrower in
favor of Lender.

4.              Borrower’s Affidavit by Borrower.

5.              Assignment of Leases and Rentals between Borrower and Lender.

6.              Pledge and Security Agreement by Borrower’s members in favor of
Lender.

7.              Environmental Indemnity Affidavit by Borrower and Guarantors.

8.              Guaranty (Paul A. Cooper) in favor of Lender.

9.              Guaranty (Louis E. Sheinker) in favor of Lender.

10.       Guaranty (Jeffrey D. Ravetz) in favor of Lender.

11.       Guaranty (Jeffrey Wu) in favor of Lender.

12.       UCC-1 Financing Statement by borrower in favor of Lender.

 

C.    MORTGAGE LOANS, IN THE AGGREGATE AMOUNT OF $105,000,000 BY JOHN HANCOCK
LIFE INSURANCE COMPANY (THE “JH LENDER”), AS LENDER TO WU/LH 12 CASCADE L.L.C.,
WU/LH 25 EXECUTIVE L.L.C., WU/LH 269 LAMBERT L.L.C., WU/LH 103 FAIRVIEW PARK
L.L.C., WU/LH 401 FIELDCREST PARK L.L.C., WU/LH 404 FIELDCREST PARK L.L.C., 
WU/LH 412 FAIRVIEW PARK L.L.C., WU/LH 36 MIDLAND L.L.C., WU/LH 100-110 MIDLAND
L.L.C., WU/LH 112 MIDLAND L.L.C., WU/LH 199 RIDGEWOOD L.L.C., WU/LH 203
RIDGEWOOD L.L.C., WU/LH 100 AMERICAN L.L.C., WU/LH 200 AMERICAN L.L.C., WU/LH
300 AMERICAN L.L.C., WU/LH 400 AMERICAN L.L.C., WU/LH 500 AMERICAN L.L.C., WU/LH
15 EXECUTIVE L.L.C.,, WU/LH 22 MARSH HILL L.L.C., WU/LH 35 EXECUTIVE L.L.C., ,
WU/LH 470 BRIDGEPORT L.L.C., WU/LH 950 BRIDGEPORT L.L.C.,, WU/LH 8 SLATER
L.L.C., EACH A DELAWARE LIMITED LIABILITY COMPANY (COLLECTIVELY, THE  “JH
BORROWERS”)[NOTE: A PORTION OF THESE LOANS WERE REFINANCED AS PER A AND B OF
THIS SCHEDULE 2.20]

 

1.                                      Loan Agreement in the aggregate amount
of $105,000,000 dated February 25, 2008 between the JH Lender and the JH
Borrowers.

2.                                      Manager’s Consent and Subordination of
Management Agreement.

3.                                      Sub- Manager’s Consent and Subordination
of Sub-Management Agreement.

 

--------------------------------------------------------------------------------


 

4.                                      Collateral Assignment and Security
Agreement in respect of Contracts, Agreements and Escrows.

5.                                      Indemnity and Escrow Agreement.

 

CONNECTICUT LOAN DOCUMENTS

 

6.                                      Mortgage Notes.

(a)                                A – CT

7.                                      Open-End Mortgage Deed, Assignment of
Leases and Rents, Security Agreement and Security and Fixture Filing.

8.                                      Assignment of Leases and Rents.

9.                                      Second Open-End Mortgage Deed,
Assignment of Leases and Rents, Security Agreement and Security and Fixture
Filing.

10.                               Second Assignment of Leases and Rents.

11.                               Third Open-End Mortgage Deed, Assignment of
Leases and Rents, Security Agreement and Security and Fixture Filing.

12.                               Third Assignment of Leases and Rents.

13.                               Assignment of Agreements, Permits and
Contracts.

14.                               Cash and Deposit Account Pledge and Security
Agreement, together with Deposit Account Control Agreement.

15.                               Guaranty Agreement.

16.                               Indemnification Agreement.

17.                               Assignment of Mortgage, Assignment of Leases
and Rents and Security Agreement (in Blank).

18.                               Assignment of Assignment of Leases and Rents
(in Blank).

19.                               General Assignment (in Blank).

20.                               Three (3) UCC-1 Financing Statements, one for
each of the Connecticut Borrowers as filed with the Secretary of State of
Delaware.

21.                               Three (3) UCC-3 Financing Statements
(Assignments) prepared in blank showing Lender as secured party; for each of the
Connecticut Borrowers for filing with the Secretary of State of Delaware.

 

NEW YORK LOAN DOCUMENTS

 

22.                               Mortgage Notes.

(a)                                A – NY

 

--------------------------------------------------------------------------------


 

(b)                                B – NY

23.                               Mortgage, Assignment of Leases and Rents and
Security Agreement.

24.                               Assignment of Leases and Rents.

25.                               Second Assignment of Leases and Rents.

26.                               Assignment of Agreements, Permits and
Contracts.

27.                               Cash and Deposit Account Pledge and Security
Agreement, together with Deposit Account Control Agreement.

28.                               Assignment of Mortgage, Assignment of Leases
and Rents and Security Agreement (in Blank).

29.                               Assignment of Assignment of Leases and Rents
(in Blank).

30.                               General Assignment (in Blank).

31.                               Guaranty Agreement.

32.                               Indemnification Agreement.

33.                               Nine (9) UCC-1 Financing Statements one for
each of the New York Borrowers as filed with the Secretary of State of Delaware.

34.                               Eighteen (18) UCC-3 Financing Statements
(Assignments) prepared in blank showing Lender as secured party; a set of two
for each of the New York Borrowers one for filing with the Westchester County
Clerk’s office and the other for filing with the Secretary of State of Delaware.

 

NEW JERSEY LOAN DOCUMENTS

 

35.                               Mortgage Notes.

(a)                                A – NJ

(b)                                B – NJ

36.                               Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing.

37.                               Assignment of Leases and Rents.

38.                               Assignment of Agreements, Permits and
Contracts.

39.                               Cash and Deposit Account Pledge and Security
Agreement, together with Deposit Account Control Agreement.

40.                               Guaranty Agreement.

41.                               Indemnification Agreement.

42.                               Assignment of Mortgage, Assignment of Leases
and Rents and Security Agreement (in Blank).

43.                               Assignment of Assignment of Leases and Rents
(in Blank).

 

--------------------------------------------------------------------------------


 

44.                               General Assignment (in Blank).

45.                               Five (5) UCC-1 Financing Statements, one for
each of the New Jersey Borrowers as filed with the Secretary of State of
Delaware.

46.                               Five (5) UCC-3 Financing Statements
(Assignments) prepared in blank showing Lender as secured party; for each of the
New Jersey Borrowers for filing with the Secretary of State of Delaware.

 

Documents Executed in Connection With the Portfolio Contribution (each dated as
of the date hereof)

 

1.                                      Amendment and Modification of Loan
Agreement.

2.                                      Manager’s Consent and Subordination of
Management Agreement by GTJ Management, LLC.

3.                                      Sub- Manager’s Consent and Subordination
of Sub-Management Agreement by CB Richard Ellis Inc.

4.                                      Cash and Deposit Account Pledge and
Security Agreement (NJ Loan).

5.                                      Indemnification Agreement (NJ Loan).

6.                                      Guaranty Agreement (NJ Loan).

7.                                      Cash and Deposit Account Pledge and
Security Agreement (NY Loan).

8.                                      Indemnification Agreement (NY Loan).

9.                                      Guaranty Agreement (NY Loan).

10.                               Cash and Deposit Account Pledge and Security
Agreement (CT Loan).

11.                               Indemnification Agreement (CT Loan).

12.                               Guaranty Agreement (CT Loan).

13.                               Deposit Account Control Agreement (NY).

14.                               Deposit Account Control Agreement (NJ).

15.                               Deposit Account Control Agreement (CT).

 

--------------------------------------------------------------------------------


 

Schedule 2.23

 

Portfolio Receivables

 

To be determined when closing date is finalized.

 

--------------------------------------------------------------------------------


 

Schedule 2.24

 

Brokers

 

1.                                      Exclusive Real Estate Agreement dated
March 1, 2010 by and between Wu/Lighthouse Portfolio LLC and CBRE, Inc. (f/k/a
CB Richard Ellis, Inc.) regarding the New Jersey properties, as extended by
letter agreement dated February 14, 2012.

 

2.                                      Exclusive Real Estate Agreement dated
March 1, 2010 by and between Wu/Lighthouse Portfolio LLC and CBRE, Inc. (f/k/a
CB Richard Ellis, Inc.) regarding the New York properties, as extended by letter
agreement dated February 14, 2012.

 

3.                                      Exclusive Real Estate Agreement dated
March 1, 2010 by and between Wu/Lighthouse Portfolio LLC and CBRE, Inc. (f/k/a
CB Richard Ellis, Inc.) regarding the Connecticut properties, as extended by
letter agreement dated February 14, 2012.

 

4.                                      Management Agreement dated as of
February 28, 2008 between Wu/Lighthouse Portfolio LLC and Lighthouse Real Estate
Management LLC.

 

5.                                      Sales Management Agreement dated as of
March 10, 2009 between Lighthouse Real Estate Management LLC and Green Holland
Management LLC.

 

--------------------------------------------------------------------------------


 

Schedule 2.28

 

Relationship with Related Persons

 

(NONE)

 

--------------------------------------------------------------------------------


 

Schedule 2.29

 

Insurance

 

·                  General Liability Policy — Chubb effective 02/28/2012-13

·                  Property Policy - Chubb effective 02/28/2012-13

·                  Hired & Non-Owned Auto Policy - Chubb effective 02/28/2012-13

·                  Umbrella $200M Limit — HLI Umbrella Program (various
carriers) 12/01/2011-12

·                  National Flood Policy — 269 Lambert Location 02/14/12-13

·                  National Flood Policy — 103 Fairview Location 02/28/12-13

 

--------------------------------------------------------------------------------


 

Schedule 3.2

 

REIT Status

 

As of December 31, 2011, GTJ is in compliance with REIT status. 
Notwithstanding, testing is done on a quarterly basis to monitor compliance with
REIT status during the calendar year.

 

--------------------------------------------------------------------------------


 

Schedule 3.3

Capitalization

 

Restricted Stock Awards

 

 

 

 

 

Shares O/S

 

 

 

 

 

 

 

Management

 

 

 

 

 

 

 

 

 

 

 

Jerome Cooper

 

Chairman

 

192,884

 

Paul A. Cooper

 

CEO

 

78,926

 

Douglas A. Cooper

 

EVP

 

45,843

 

David J. Oplanich

 

CFO

 

28,760

 

 

 

 

 

 

 

Directors

 

 

 

 

 

 

 

 

 

 

 

Joseph F. Barone

 

 

 

98,273

 

John J. Leahy

 

 

 

5,581

 

Donald M. Schaeffer

 

 

 

5,581

 

Harvey I. Schneider

 

 

 

5,581

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

467 Stockholders

 

 

 

13,186,619

 

 

 

 

 

 

 

Total Shares Outstanding

 

 

 

13,648,048

 

 

--------------------------------------------------------------------------------


 

Stock Option Awards

 

 

 

 

 

Options

 

Grant

 

Expiration

 

Exercise

 

 

 

 

 

Granted

 

Date

 

Date

 

Price

 

 

 

 

 

 

 

 

 

 

 

 

 

Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jerome Cooper

 

Chairman

 

100,000

 

6/11/2007

 

6/11/2017

 

$

11.14

 

Paul A. Cooper

 

CEO

 

50,000

 

6/11/2007

 

6/11/2017

 

$

11.14

 

Douglas A. Cooper

 

EVP

 

50,000

 

6/11/2007

 

6/11/2017

 

$

11.14

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joseph F. Barone

 

 

 

10,000

 

6/9/2011

 

6/9/2021

 

$

11.14

 

John J. Leahy

 

 

 

15,000

 

6/11/2007

 

6/11/2017

 

$

11.14

 

Donald M. Schaeffer

 

 

 

15,000

 

6/11/2007

 

6/11/2017

 

$

11.14

 

Harvey I .Schneider

 

 

 

10,000

 

6/11/2007

 

6/11/2017

 

$

11.14

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-Directors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

David Jang (a)

 

 

 

15,000

 

6/11/2007

 

6/11/2017

 

$

11.14

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Options Outstanding

 

 

 

265,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(a) David Jang was granted options during his tenure as an independent Board
Member 6/1/2006 - 12/31/2009

 

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Other GTJ Subsidiaries

 

1.  Green Acquisition, Inc.

2.  Triboro Acquisition, Inc.

3.  Jamaica Acquisition, Inc.

4.  GTJ Co., Inc.

5.  GTJ Rate Cap LLC

6.  Green Bus Holding Corp.

7.  Jamaica Buses Holding Corp.

8.  Triboro Coach Holding Corp.

9.  49-19 Rockaway Beach Boulevard, LLC

10. 165-25 147th Avenue, LLC

11. 114-15 Guy Brewer Boulevard, LLC

12. 85-01 24th Avenue, LLC

13. 23-85 87th Street, LLC

14. 612 Wortman Avenue, LLC

15. Varsity Transit, Inc.

16. Varsity Charter Corp.

17. The Bus Depot, Inc.

18. Outdoor NY Corp. f/k/a MetroClean Express Corp.

19. Outdoor NJ, Corp. f/k/a Metroclean Express of New Jersey, Inc.

20. Shelter Express Corp.

21. Shelter Electric Maintenance Corp.

22. Outdoor CA, Corp. f/k/a ShelterCLEAN, Inc.

23. Outdoor AZ, Corp. f/k/a ShelterClean of Arizona, Inc.

24. Transit Facility Management Corp.

25. Transit Facility Claims Corp.

26. Transit Alliance Insurance Co. Ltd.

27. A Very Limited Sticky Situation

28. Farms Springs Road, LLC

29. Shelter Electric Acquisition Subsidiary, LLC

30. ShelterCLEAN of SF, LLC

31. Shelter Parking Corp.

32. Shelter Parking Management, LLC

33. Shelter Parking Brevard, LLC

34. Shelter Parking Regency, LLC

35. GTJ Realty, LP

36. GTJ GP, LLC

37. GTJ Management, LLC

 

--------------------------------------------------------------------------------


 

Schedule 3.7 (b)

 

Change to GTJ Financial Statements

 

--------------------------------------------------------------------------------


 

Schedule 3.8

 

Undisclosed GTJ Liabilities

 

1.              Local 3, IBEW and Shelter Express Corp. and Metroclean Express
Corp. Notice and Demand for Payment of Withdrawal Liability in the amount of
$1,488,058.00.

 

2.              Morales Electrical Contracting, Inc. (“Morales”) is a
subcontractor to Shelter Electric Maintenance Corp. which is the prime
contractor to The City of New York, Department of Citywide Administrative
Services (“DCAS”) under contract # CO281 dated 2010.  Morales is providing
electrical construction service as a MWBE subcontractor per the requirements
under the prime contract with DCAS. The subcontract agreement is dated as of
June 22, 2010 in the amount of $374,476 with a scheduled completion date of
December 31, 2012.

 

3.              Morales Electrical Contracting, Inc. (“Morales”) is a
subcontractor to Shelter Electric Maintenance Corp. which is the subcontractor
to Tec Systems Inc. (“TEC”) dated April 1, 2011.  Morales is providing
electrical construction service as a MWBE subcontractor per the requirement
under the subcontract with TEC. The subcontract agreement is dated 2011 in the
amount of $1,100,000 with a scheduled completion date of December 31, 2012.

 

4.              On March 29, 2010, Shelter Electric Maintenance Corp. invested
approximately four hundred dollars in exchange for a 40% interest in a joint
venture with Morales Electrical Contracting, Inc., a Minority Women Owned
Business Enterprise (“MWBE”). The joint venture was formed to secure MWBE
contracts for the purpose of providing electrical construction services. There
are currently four (4) projects within the joint venture as detailed below:

 

1.     United Fire Protection — Croton Water Filtration
Plant                              $1,328,910

2.     VRH, Inc. — PABT WO # 29                           $299,143

3.     VRH, Inc. — PABT WO # 30                           $298,360

4.     Skyview Flushing Town Center                        99% complete
remaining billing approx $15,000

 

--------------------------------------------------------------------------------


 

Schedule 3.9

 

No Material Changes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.10

 

No Defaults ; Compliance with Applicable Laws; Permits

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.11

 

Ownership and Sufficiency of Assets

 

NONE

 

--------------------------------------------------------------------------------


 

Schedule 3.12

 

Litigation — GTJ Action

 

1.              Litigations covered by insurance.

 

2.              Varsity Transit, Inc. v. Sprague Energy Corp. and Dwayne
Leisenheimer (Supreme Court Nassau County, Index No. 09-009997)

 

3.              Notice of Claim in the matter of 85-01 24th Avenue, LLC v. City
of New York for breach of contract and monetary damages arising out of the
City’s failure to repair, restore and/or replace property located at the
premises known as 85-01 24th Avenue, East Elmhurst, New York.

 

4.              Condemnation in Arverne.

 

--------------------------------------------------------------------------------


 

Schedule 3.13

 

GTJ Contracts

 

626 Wortman Avenue

 

Type

 

Contractor

 

Contract
Date

 

Contract Term

 

Expiration

 

 

 

 

 

 

 

 

 

Fuel Storage Tanks & Fuel Station Dispensing Equipment

 

Fenley & Nicol

 

Annual

 

Renewable

 

At Will

Environmental Compliance

 

P.W. Grosser Consultants

 

Annual

 

Renewable

 

At Will

Remediation Work VAC Truck Services

 

A.B. Oil

 

Annual

 

Renewable

 

At Will

Snow Removal

 

Catalyst Construction

 

Annual

 

Renewable

 

At Will

Fire Protection Equipment/ Extinguishers

 

Fire Foe

 

Annual

 

Renewable

 

At Will

HVAC

 

Iceberg Mechanical

 

Annual

 

Renewable

 

At Will

Landscaping

 

Reliable Cleaning & Maintenance

 

Annual

 

Renewable

 

At Will

Janitorial

 

Reliable Cleaning & Maintenance

 

Annual

 

Renewable

 

At Will

Oil Water Separator Cleanout

 

Systematic Technologies

 

Annual

 

Renewable

 

At Will

Remediation System Maintenance

 

Systematic Technologies

 

Annual

 

Renewable

 

At Will

Boiler Maintenance

 

Controlled Combustion

 

Annual

 

Renewable

 

At Will

Security Services

 

Starr Security

 

Annual

 

Renewable

 

At Will

Radiant Heating System / Garage

 

MTC Controls

 

Annual

 

Renewable

 

At Will

Overhead Garage Door Repair I Maintenance

 

Tierney& Courtney

 

Annual

 

Renewable

 

At Will

Electrical Construction Services

 

Morales Electrical Contracting, Inc.

 

June 27, 2002

 

Work to be completed by December 31, 2012

 

Completion of work

Joint Venture Agreement between Shelter Electric Maintenance Corp. and Morales
Electrical Contracting, Inc.

 

Morales Electrical Contracting, Inc.

 

March 29, 2010

 

No term

 

Set forth in Section 16.1 of Agreement

Electrical Construction Services *not yet executed

 

Morales Electrical Contracting, Inc.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.15

 

Environmental

 

23-45 87th St, Jackson Heights, NY (GTJ0606)

 

Investigative And Status Reports

 

·                  2003-08-28 - MFG - Varsity - Phase I ESA and Subsurface
Investigation Report

·                  2009-04-22 - EDR - Varsity - Aerial

·                  2009-04-22 - EDR - Varsity - EDR Report

·                  2009-04-22 - EDR - Varsity - Sanborns

·                  Status Reports: March 2005 — January 2012

 

Regulatory Correspondence

 

·                  2006-05-09 - NYSDEC - Varsity - Stipulation Agreement

·                  2006-06-27 - PWGC - Varsity - Stipulation Agreement

·                  2007-02-02 - NYSDEC - Varsity - Stipulation Agreement

·                  2009-11-17 - NYSDEC - Varsity - Intermedial Investigation
Approval

·                  2010-11-10 - NYSDEC - Varsity - Additional Investigation
Approval

 

Tank Upgrade Designs

 

·                  1998-07-20 - PWGC - Aboveground Tank Details D-3

·                  1998-07-20 - PWGC - Dispensing Island Details D-4

·                  1998-07-20 - PWGC - Legend and Notes L-1

·                  1998-07-20 - PWGC - Miscellaneous Details D-5

·                  1998-07-20 - PWGC - Underground Tank Details D-1

·                  1998-07-20 - PWGC - Underground Tank Details D-2

·                  1998-08-20 - PWGC - Varsity - Partial Plans and Sections V-3

·                  1998-09-08 - PWGC - Electrical Detail Sheet

·                  1998-09-08 - PWGC - Varsity - Exisiting Site Plan V-1

·                  1998-09-08 - PWGC - Varsity - Proposed Site Plan V-2

 

UST Closure Reports

 

·                  2002-10 - PWGC - Varsity - UST Closure Report

·                  2011-01 - PWGC - Varsity - Tank Removal Photolog

 

Work Plans

 

·                  2006-11-09 - PWGC - Comprehensive Work Plan

·                  2007-05-30 - PWGC - Comprehensive Work Plan Schedule Addendum

·                  2008-11-14 - PWGC - Varsity - Monitoring Well Installation
Work Plan

·                  2009-10-27 - PWGC - Varsity - Additional Investigation Work
Plan Rev1

·                  2010-01-15 - PWGC - Varsity - UST Removal and Contingency
Plan

·                  2010-05-24 - PWGC - Varsity - Intermedial Investigation Work
Plan

·                  2010-10-19 - PWGC - Varsity - Intermedial Investigation Work
Plan

·                  2011-12-06 - PWGC - Varsity - Alternative Analysis

 

--------------------------------------------------------------------------------


 

Environmental

 

49-19 Rockaway Beach Blvd, Far Rockaway, NY (GTJ0603)

 

Investigative And Status Reports

 

·                  2010-04-14 - PWGC - Far Rockaway Depot - Renovation Letter
Trench Sample

·                  2011-04-21 - PWGC - Far Rockaway Depot - Injection Point
Installation

·                  2005-12-14 - PWGC - Far Rockaway Depot - Baseline
Environmental Report

·                  Status Reports: July 2007 — January 2012

 

PBS

 

·                  2010-09-14 - PWGC - Far Rockaway Depot - PBS Application

 

Regulatory Correspondence

 

·                  2007-02-02 - NYSDEC - Far Rockaway Depot - Stipulation
Agreement

·                  2007-08-27 - NYSDEC - Far Rockaway Depot - Monitoring Well
Installation Approval

·                  2008-02-25 - NYSDEC - Far Rockaway Depot - RAP Approval

·                  2009-11-17 - NYSDEC - Far Rockaway Depot - Additional
Investigation Work Plan Approval

·                  2011-02-04 - NYSDEC - Far Rockaway Depot - RAP Approval

 

Tank Upgrade Plans

 

·                  1998-07-20 - PWGC - Aboveground Tank Details D-3

·                  1998-07-20 - PWGC - Dispensing Island Details D-4

·                  1998-07-20 - PWGC - Far Rockaway Depot - Existing Site Plan
R-1

·                  1998-07-20 - PWGC - Legend and Notes L-1

·                  1998-07-20 - PWGC - Miscellaneous Details D-5

·                  1998-07-20 - PWGC - Underground Tank Details D-1

·                  1998-07-20 - PWGC - Underground Tank Details D-2

·                  1998-09-08 - PWGC - Electrical Detail Sheet

·                  1998-12-07 - PWGC - Far Rockaway Depot - Proposed Site Plan
R-2

 

UST Closure Reports

 

·                  2002-10 - PWGC - Far Rockaway Depot - UST Closure Report

·                  2010-11-08 - PWGC - JFK Depot - UST Closure Report

 

Work Plans

 

·                  2006-11-09 - PWGC - Comprehensive Work Plan

·                  2007-05-30 - PWGC - Comprehensive Work Plan Schedule Addendum

·                  2008-02 - PWGC - Far Rockaway Depot - RAP

·                  2008-11-14 - PWGC - Far Rockaway Depot - Monitoring Well
Installation Work Plan

·                  2009-10-22 - PWGC - Far Rockaway Depot - Additional
Investigation Work Plan Revision 1

·                  2010-09 - PWGC - Far Rockaway Depot - RAP

 

--------------------------------------------------------------------------------


 

Environmental

 

85-01 24th Ave, Jackson Heights, NY (Triboro) (GTJ0604)

 

FOIL

 

·                  2008-09-30 - NYSDEC - Triboro - Email Requiring Additional
Investigation

·                  2009-11-23 - NYSDEC - Triboro - Additional Investigation Work
Plan Approval

·                  2010-08-19 - NYSDEC - Triboro - PBS Inspection Form

·                  2010-08-19 - NYSDEC - Triboro - PBS Inspection Report

·                  2010-08-19 - NYSDEC - Triboro - Spill Report Forms

 

Investigative And Status Reports

 

·                  2005-01 - Malcolm Piernie - Triboro - Phase I ESA and Limited
Phase II ESA

·                  2005-09-22 - LIRO - Triboro - Phase I ESA

·                  2005-12-14 - PWGC - Triboro - Baseline Environmental Report

·                  2005-12-27 - LIRO - Triboro - Limited Phase II ESA

·                  2010-06-28 - PSI - Triboro - Draft Phase I ESA

·                  Status Reports: June 2007 — January 2012

 

Regulatory Correspondence

 

·                  2005-12-22 - NYSDEC - Additional Investigation Required

·                  2007-02-02 - NYSDEC - Triboro - Stipulation Agreement

·                  2009-11-23 - NYSDEC - Triboro - Investigation Work Plan
Approval

·                  2010-11-10 - NYSDEC - Triboro - Investigation Work Plan
Approval

 

Tank Upgrade Designs

 

·                  1998-07-20 - PWGC - Aboveground Tank Details D-3

·                  1998-07-20 - PWGC - Dispensing Island Details D-4

·                  1998-07-20 - PWGC - Legend and Notes L-1

·                  1998-07-20 - PWGC - Miscellaneous Details D-5

·                  1998-07-20 - PWGC - Underground Tank Details D-1

·                  1998-07-20 - PWGC - Underground Tank Details D-2

·                  1998-09-08 - PWGC - Electrical Detail Sheet

·                  1998-09-08 - PWGC - Triboro - Existing Site Plan T-1

·                  1998-09-08 - PWGC - Triboro - Proposed Site Plan T-2

 

UST Closure Reports

 

·                  2002-10 - PWGC - Triboro - UST Closure Report

 

Work Plans

 

·                  2006-11-09 - PWGC - Comprehensive Work Plan

·                  2007-05-30 - PWGC - Comprehensive Work Plan Schedule Addendum

·                  2008-11-14 - PWGC - Triboro - Monitoring Well Installation
Work Plan

·                  2009-10-01 - PWGC - Triboro - Additional Investigation Work
Plan Rev 1

·                  2010-05-24 - PWGC - Triboro - Intermedial Investigation Work
Plan

·                  2010-10-19 - PWGC - Triboro - Intermedial Investigation Work
Plan

 

--------------------------------------------------------------------------------


 

Environmental

 

114-15 Guy R Brewer Blvd, Jamaica, NY (GTJ0602)

 

FOIL

 

·                  2008-05 - EPM - Baisley Park Depot - Phase II Report

·                  2008-09 - MTA - Baisley Park Depot - Spill Closure Request

 

Investigative and Status Reports

 

·                  2005-12 - LIRO - Baisley Park Depot - Phase II Executive
Summary Excerpt

·                  2007-12 - PWGC - Baisley Park Depot - Status Report and Spill
Closure Report

·                  2008-02 - PWGC - Baisley Park Depot - Closure Report

·                  2008-02 - PWGC - Baisley Park Depot - Site Receptor Report

·                  2005-12-14 - PWGC - Baisley Park Depot - Baseline
Environmental Report

·                  Status Reports: May 2007 — January 2012

 

Regulatory Correspondence

 

·                  2006-03-06 - NYSDEC - Baisley Park Depot - Spill
Correspondence

·                  2006-03-22 - PWGC and NYSDEC - Baisley Park Depot - Spill
Correspondence

·                  2007-02-02 - NYSDEC - Baisley Park Depot - Stipulation
Agreement

·                  2008-03-12 - NYSDEC - Baisley Park Depot - No Further Action
Letter

 

Tank Upgrade Plans

 

·                  1998-07-20 - PWGC - Aboveground Tank Details D-3

·                  1998-07-20 - PWGC - Dispensing Island Details D-4

·                  1998-07-20 - PWGC - Legend and Notes L-1

·                  1998-07-20 - PWGC - Miscellaneous Details D-5

·                  1998-07-20 - PWGC - Underground Tank Details D-1

·                  1998-07-20 - PWGC - Underground Tank Details D-2

·                  1998-09-08 - PWGC - Baisley Park Depot - Existing Site Plan
J-1

·                  1998-09-08 - PWGC - Baisley Park Depot - Proposed Tank
Location J-2

·                  1998-09-08 - PWGC - Electrical Detail Sheet

 

UST Closure Reports

 

·                  2000-08 - PWGC - Baisley Park Depot - UST Closure Report

 

Work Plans

 

·                  2006-11-09 - PWGC - Comprehensive Work Plan

·                  2007-05-30 - PWGC - Comprehensive Work Plan Schedule Addendum

·                  2008-11 - PWGC - Baisley Park Depot - Monitoring Well
Installatin Work Plan

·                  2009-10 - PWGC - Baisley Park Depot - Monitoring Well
Installation Work Plan (Revision 1)

 

--------------------------------------------------------------------------------


 

Environmental

 

165-25 147th Avenue, Jamaica, NY (GTJ0601)

 

Investigative And Status Reports

 

·                  2005-09-19 - LIRO Engineers - JFK Depot - Phase I ESA

·                  2005-12-14 - PWGC - JFK Depot - Baseline Environmental Report

·                  2010-06-28 - Professional Service Industries - JFK Depot -
DRAFT Phase I ESA

·                  Status Reports: June 2007 — January 2012

 

Regulatory Correspondence

 

·                  2007-02-02 - NYSDEC - JFK Depot - Stipulation Agreement

 

Tank Upgrade Designs

 

·                  1998-07-20 - PWGC - Aboveground Tank Details D-3

·                  1998-07-20 - PWGC - Dispensing Island Details D-4

·                  1998-07-20 - PWGC - Legend and Notes L-1

·                  1998-07-20 - PWGC - Miscellaneous Details D-5

·                  1998-07-20 - PWGC - Underground Tank Details D-1

·                  1998-07-20 - PWGC - Underground Tank Details D-2

·                  1998-09-08 - PWGC - Electrical Detail Sheet

·                  1998-09-08 - PWGC - JFK Depot - Existing Site Plan G-1

·                  1998-09-08 - PWGC - JFK Depot - Proposed Site Plan G-2

 

UST Closure Reports

 

·                  2000-08 - PWGC - JFK Depot - UST Closure Report

 

Work Plans

 

·                  2006-11-09 - PWGC - Comprehensive Work Plan

·                  2007-05-30 - PWGC - Comprehensive Work Plan Schedule Addendum

·                  2008-01-28 - PWGC - JFK Depot - RAP Revision 1

·                  2008-11-14 - PWGC - JFK Depot - Monitoring Well Installation
Work Plan

·                  2009-10-22 - PWGC - JFK Depot - Additional Investigation Work
Plan

 

--------------------------------------------------------------------------------


 

Environmental

 

626 Wortman Ave, Brooklyn, NY (GTJ0605)

 

Bulk Storage

 

·                  2011-12-02 - PWGC - Wortman - PBS Application

 

FOIL (Sprague Spill)

 

·                  2007-05-15 - NYSDEC - Wortman - Responsible Parties

·                  2007-06-15 - NYSDEC - Wortman - Order On Consent

·                  2007-10 - National - Wortman - Petroleum Spill and
Investigation Report

·                  2007-11-28 - NYSDEC - Wortman - Email Response for
Investigation and Remediation Report

·                  2007-12-21 - National - Wortman - Petroleum Spill and
Investigation Report Addendum

·                  2008-02-06 - NYSDEC - Wortman - National Remediation Report
Review

·                  2009-12-18 - NYSDEC - Wortman - Sprague Spill Meeting
Attendance

·                  2010-04-14 - NYSDEC - Wortman - Spill Report Form

·                  2011-05-19 - National - Wortman - Spill Closure Request

·                  2011-08-29 - National - Wortman - Spill Closure Request

·                  2012-01-18 - NYSDEC - Wortman - Spill Closure Approved

·                  2012-01-18 - NYSDEC - Wortman - Spill Report Form

·                  Status Reports (National): June 2008 — October 2010

 

Investigative And Status Reports

 

·                  2006-07-21 - PWGC - Wortman - Monitoring Well Installation
and Baseline Sampling

·                  2007-08-21 - PWGC - Wortman - Final Site Assessment Report

·                  Status Reports: May 2007 — January 2012

 

Regulatory Correspondence

 

·                  2005-12-22 - NYSDEC - Wortman - Additional Investigation
Required

·                  2007-02-02 - NYSDEC - Wortman - Stipulation Agreement

·                  2007-11-20 - NYSDEC - Wortman - RAP Approval

·                  2008-02-15 - NYSDEC - Wortman - RAP Addendum Approval

·                  2008-07-03 - NYSDEC - Wortman - Notice of Violation

·                  2010-07-20 - PWGC - Wortman - OMM Plan Sampling Aspect

·                  Date Unknown - NYSDEC - Wortman - Order On Consent

·                  Date Unknown - NYSDEC - Wortman - Order On Consent2

·                  Date Unknown - NYSDEC - Wortman - Order On Consent Revised

 

Tank Upgrade Designs

 

·                  1998-07-20 - PWGC - Aboveground Tank Details D-3

·                  1998-07-20 - PWGC - Dispensing Island Details D-4

·                  1998-07-20 - PWGC - Legend and Notes L-1

·                  1998-07-20 - PWGC - Miscellaneous Details D-5

·                  1998-07-20 - PWGC - Underground Tank Details D-1

·                  1998-07-20 - PWGC - Underground Tank Details D-2

·                  1998-09-08 - PWGC - Electrical Detail Sheet

 

--------------------------------------------------------------------------------


 

·                  1998-09-08 - PWGC - Wortman - Existing Site Plan C-1

·                  1998-09-08 - PWGC - Wortman - Proposed Site Plan C-2

 

UST Closure Reports

 

·                  1999-11 - PWGC - Wortman - UST Closure Report

 

Work Plans

 

·                  2006-03-23 - PWGC - Wortman - Monitoring Well Installation
and Baseline Work Plan

·                  2006-11-09 - PWGC - Comprehensive Work Plan

·                  2007-05-30 - PWGC - Comprehensive Work Plan Schedule Addendum

·                  2007-05-30 - PWGC - Wortman - Expedited Site Assessment Work
Plan

·                  2007-09-28 - PWGC - Wortman - RAP

·                  2007-12-26 - PWGC - Wortman - TFM-UST Removal

·                  2008-01-25 - PWGC - Wortman - RAP Addendum

·                  2008-11-14 - PWGC - Wortman - Monitoring Well Installation

 

8 Farm Springs Road, Farmington, CT (RV0801)

 

Environmental Reports

 

·                  2008-01-01 — PWGC — Phase I Environmental Site Assessment

·                  1997-07-11- IVI, Inc. — Phase I Environmental Site Assessment

 

Engineering Reports

 

·                  2008-01-01 — PWGC — Property Condition Report

·                  2011-10-01 — PWGC — Property Condition Report

 

--------------------------------------------------------------------------------


 

Schedule 3.16

 

Leasing — GTJ Space Leases

 

1.                                      Rent Abatement pursuant to that certain
Lease dated June 6, 2012 by and between Farm Springs Road, LLC, as Landlord and
United Technologies Corporation, as Tenant.

 

2.                                      Surrender Agreement dated June 30, 2012
by and between 612 Wortman, LLC, as Landlord, and Varsity Bus Co., Inc., as
Tenant, and the First Addendum to Surrender Agreement dated July 2, 2008 by and
between Landlord and Tenant.

 

Security Deposits

 

Aqua Duck:

 

 

$67,000.00

 

 

 

 

Motorcycle Safety School:

 

 

$21,250.00

 

 

 

 

Metro Paper Recycling:

 

 

$12,500.00

 

--------------------------------------------------------------------------------


 

Schedule 3.17

 

Condemnation

 

Partial Condemnation at Arverne.

 

--------------------------------------------------------------------------------


 

Schedule 3.18

 

Union Contracts; Employees

 

Attached hereto

 

--------------------------------------------------------------------------------


 

Schedule 3.22

 

GTJ Mortgage Loan Documents

 

A.  Loan Documents Dated July 1, 2010 By and Between Hartford Life Insurance
Company, Hartford Life and Accident Insurance Company and Hartford Life and
Annuity Insurance Company (collectively, the “Lender”), and (i) 84-01
24th Avenue, LLC and (ii) 165-25 147th Avenue, LLC (collectively, the
“Borrower”).

 

3.                                      Promissory Note in the principal amount
of $25,000,000.00 executed by the Borrower in favor of Lender.

2.                                      Promissory Note in the principal amount
of $10,500,000.00 executed by the Borrower in favor of the Lender.

3.                                      Promissory Note in the principal amount
of $10,000,000.00 executed by the Borrower in favor of the Lender.

4.                                      $45,500,000.00 Consolidated, Amended and
restated Mortgage, Security Agreement, Financing Statement and Fixture Filing
executed by the Borrower in favor of the Lender and covering the
                           Property.

5.                                      Assignment of Leases and Rents executed
by the Borrower in favor of the Lender.

6.                                      Assignment of Property Documents.

7.                                      The Environmental Indemnity Agreement
executed by the Borrower in favor of the Lender.

8.                                      Carveout Indemnity Agreement

9.                                      UCC-1 Financing Statement with respect
to Borrower to be filed with the Secretary of State of New York.

10.                               Mortgagee Notification Letter to Tenant from
85-01 24th Avenue LLC and Hartford

11.                               Rent Payment Direction Letter to Tenant from
85-01 24th Avenue LLC and Hartford

12.                               Closing Affidavit between the Borrower and
Carveout Indemnitor.

13.                               The Gap Mortgage executed by the Borrower in
favor of Lender.

14.                               Gap Promissory Note in the original principal
amount of $45,500,000.00 executed by the Borrower in favor of the Lender.

15.                               Consolidated Promissory Note in the original
principal amount of $45,500,000.00 executed by the Borrower in favor of the
Lender.

16.                               Section 275 Affidavit of 85-01 24th Avenue,
LLC dated June 28, 2010

17.                               Section 275 Affidavit of 165-25 147th Avenue,
LLC dated June 28, 2010

18.                               Section 255 Affidavit of 85-01 24th Avenue,
LLC dated June 28, 2010

 

--------------------------------------------------------------------------------


 

19.                               Section 255 Affidavit of 165-25 147th Avenue,
LLC dated June 28, 2010

20.                               Section 255 Affidavit of 85-01 14th Avenue,
LLC (Assignment of Leases and Rents) dated June 28, 2010

21.                               Section 255 Affidavit of 165-25 147th Avenue,
LLC (Assignment of Leases and Rents) dated June 28, 2010.

 

B.  Loan Documents Dated August 26, 2011 By and Between Manufacturers and
Traders Trust Company (“Lender”), and Farm Springs Road, LLC (“Guarantor”).

 

1.                                      Credit Agreement

2.                                      $10,000,000.00 Standard Libor Grid Note.

3.                                      Open-End Mortgage in the amount of
$10,000,000 by Borrower in favor of Lender.

4.                                      General Assignment of Rents between
Borrower and Lender.

5.                                      Environmental Compliance and
Indemnification Agreement by Borrower, Lender and Indemnitor.

6.                                      Affidavit and Estoppel Certificate of
Borrower.

7.                                      Tenant Estoppel Certificate of Hartford
Fire Insurance Company.

8.                                      Rent Roll Certificate dated August 26,
2011 executed by Borrower.

9.                                      Continuing Guaranty of Guarantor in
favor of Lender.

 

--------------------------------------------------------------------------------


 

Schedule 3.25

 

GTJ Receivables

 

TBD AT CLOSING

 

--------------------------------------------------------------------------------


 

Schedule 3.26

 

Brokers

 

Brokerage Agreement dated January 2, 2009 by and between 612 Wortman Avenue, LLC
(“Owner”) and CBRE, Inc. (“CBRE”) as extended pursuant to various letter
agreements.

 

--------------------------------------------------------------------------------


 

Schedule 4.1 (d)

 

Estoppel Certificate Form

 

TENANT ESTOPPEL CERTIFICATE

 

THIS TENANT ESTOPPEL CERTIFICATE (this “Certificate”) is made this       day of
                        , 2012, by                            (“Tenant”), to and
for the benefit of                                    (“Landlord”) and Mortgagee
(as defined below).

 

STATEMENT OF FACTS:

 

The Tenant is the tenant under that certain lease dated as of July 20, 2010, as
amended on July 20, 2010 and further amended in March, 2010, (collectively, the
“Lease”), covering that certain retail premises in the building located at 2075
Broadway, New York, New York (the “Building”), as is more particularly defined
and described in the Lease (the “Leased Premises”).

 

Tenant hereby certifies to Landlord and Mortgagee that:

 

The Lease is in full force and effect.  There are no amendments, supplements or
modifications of any kind to the Lease except as referenced above.

 

The Lease represents the entire agreement between Tenant and Landlord with
respect to the leasing and occupancy of the premises leased under the Lease;
there are no other promises, agreements, understandings, or commitments of any
kind between Landlord and Tenant with respect thereto.  Tenant has not given
Landlord any notice of termination under the Lease.

 

There has not been and is now no subletting of the Leased Premises, or any part
thereof, or assignment by Tenant of the Lease, or any rights therein, to any
party, other than as follows: [list or if none, say “None”]:
                                                    .

 

The Lease has commenced pursuant to its terms.

 

To Tenant’s knowledge, no uncured default, event of default, or breach by
Landlord exists under the Lease, no facts or circumstances exist that, with the
passage of time or giving of notice, will or could constitute a default, event
of default, or breach under the Lease.  Tenant has made no claim against
Landlord alleging Landlord’s default under the Lease.

 

Tenant is in full and complete possession of the Leased Premises in the Building
and has accepted the Leased Premises, including any work of Landlord performed
thereon pursuant to the terms and provisions of the Lease. The term of the Lease
commenced on                        and terminates on

 

--------------------------------------------------------------------------------


 

                              , unless sooner terminated in accordance with the
terms of the Lease.  Tenant has no option to renew or extend the lease term
except as follows [list or if none, say
“None”]:                                                                                                                
                                                                                                          .

 

The base rent in the monthly amount of $                               is
currently payable under the Lease. The date of Tenant’s last rental payment was
                      .

 

Tenant is current with respect to, and is paying the full rent and other charges
stipulated in the Lease (including, without limitation, common area maintenance
charges) with no offsets, deductions, defenses or claims; and Tenant is not in
default under the Lease.

 

As of the date hereof, Tenant is not entitled to any credits, reductions,
offsets, defenses, free rent, rent concessions or abatements of rent under the
Lease or otherwise against the payment of rent or other charges under the Lease.

 

All of the obligations of the Landlord under the Lease to make or to pay the
Tenant for any improvements, alterations or work done on the Demised Premises
have been duly performed and completed, and the improvements described in the
Lease have been constructed in accordance with the plans and specifications
therefor and have been accepted by us.

 

No advance rentals in excess of thirty (30) days have been paid, and we have no
unsatisfied claims against the Landlord.

 

A security deposit in the amount of $                      has been given by
Tenant under the terms of, or with respect to, the Lease.

 

Tenant has no option or right to purchase the property of which the premises are
a part, or any part thereof.

 

Tenant has not at any time and does not presently use the Leased Premises for
the generation, manufacture, refining, transportation, treatment, storage or
disposal of any hazardous substance or waste or for any purpose which poses a
substantial risk of imminent damage to public health or safety or to the
environment.

 

Tenant acknowledges and agrees that this certificate may be relied upon by, and
shall inure to the benefit of, Landlord, any purchaser of the Building or
Landlord’s interest therein, any lenders to the owners of the Building or the
Leased Premises, as applicable (“Mortgagee”) and to any of the owners’
constituent entities, and the successors and/or assigns of any of the foregoing.

 

 

TENANT

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 5.2

 

Portfolio Pre-Closing Claims

 

203 Ridgewood:  Claim against DHL for waste (lease expires in March).

 

15 Progress:  Claim against the adjoining property owner for water damage
run-off that destroyed the electrical service in to the building.

 

470 Bridgeport:  Claim for trespass and damage as a result of adjoining property
owner clearing a portion of the property.

 

36 Midland:                             Claim for rent against Perfecto, a
tenant who vacated prior to the end of the lease term (4/30/13)

 

269 Lambert:  Claim for holdover.

 

Post Cut-Off Date Leasing Payables

 

See Attached.

 

Schedule 5.2

 

GTJ Pre-Closing Claims

 

Varsity Transit, Inc. v. Sprague Energy Corp. and Dwayne Leisenheimer (Supreme
Court   Nassau County, Index No. 09-009997)

 

Notice of Claim in the matter of 85-01 24th Avenue, LLC v. City of New York for
breach of contract and monetary damages arising out of the City’s failure to
repair, restore and/or replace property located at the premises known as 85-01
24th Avenue, East Elmhurst, New York.

 

Deferred Maintenance Claim versus The Hartford Fire Insurance Company’s tenancy
at 8 Farm Springs Road settlement and release dated September 14, 2012.

 

--------------------------------------------------------------------------------


 

Schedule 5.4

 

GTJ Tax Proceedings

 

--------------------------------------------------------------------------------


 

Schedule 6.3

 

Apportionment of Losses

 

Individual

 

Percent

 

 

 

 

 

Jeffrey Wu

 

80

%

Paul Cooper

 

6

%

Louis Sheinker

 

6.666

%

Jerome Cooper

 

0.666

%

Jeffrey Ravetz

 

5.74

%

Sarah Ravetz

 

0.928

%

 

--------------------------------------------------------------------------------